 

 

 

 

 

 

 

 

Case 2:21-cv-00085-GMN-BNW Document1 Filed ot45/ED page 1 of LOGECEIVED
_——__ ENTERED ____ SERVED ON
COUNSELIPARTIES OF RECORD
JAN 15 201

Prepared By: Office of the Executor Harold S Correos CLERK US DISTRICT COURT

For The HAROLD S CORREOS, ESTATE DISTRICT OF NEVADA

1830 Del Font CT

Las Vegas, NV 89117 BY: DEPUTY

 

 

Iam Executor, Director, CEO, and Beneficiary of the HAROLD S CORREOS Estates.

IN THE UNITED STATES LAS VEGAS DISTRICT COURT OF NEVADA
DETINUE/REPLEVIN REDEMPTION FOR GRAND LARCENY/THEFT OF PROPERTY
VIOLATION OF TRESPASS & HARASSMENT TO THE ESTATE

PUBLIC LAW 10, CHAPTER 48, SEC. 48, STATUTE 112,113
(1933). HJR 192 PUBLIC LAW 73-10
DEPRIVATION OF RIGHTS CONSTITUTIONAL VIOLATIONS

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS UNDER TITLE 42 U.S.C., §1866, 1983, and 1985
Violations Pursuant to Title 15 USC Section 1692 of the Fair Debt Collection Practice Act

Date: January, /S 2021
HAROLD S CORREOS, Executor
HAROLD § CORREOS, ESTATE.

)

)
Libellant/A ffiant/Plaintiff, )

)

) 9-24-cv-00085-GMN-BNW

)

)

Vs. )

) COMPLAINT FOR DAMAGES

) CIVIL RIGHTS VIOLATIONS
OCWEN LOAN SERVICES, LLC ) CONSTITUTION VIOLATIONS
Commission File No. 1-113219 (OCWEN) _) THE COINAGE ACT VIOLATIONS
PHH MORTGAGE CORPORATION ) R.LC.O. ACT VIOLATIONS

WESTERN PROGRESSIVE-NEVADA, INC. ) CONTRACT VIOLATIONS
Co. No.: E0401552012-8 (W.P.-NV, INC.) ) PUBLIC LAW 10, CH. 48, § 48, STAT. 112,113

CEO: Glen Messina ) LR.S. TAX LAW VIOLATIONS
CEO: Robert B. Crowl ) THREAT OF FORCE
PRESIDENT: Gregg S Grant ) FDCPA VIOLATIONS
DIRECTOR: Michelle D Esterman ) FRAUD

ATTORNEY: Kristin A. Schuler-Hintz, Esq. ) FRAUD UPON THE COURT
ATTORNEY: Matthew Dayton, Esq ) MAIL FRAUD

ATTORNEY: McCarthy & Holthus, LLP ) FTCA VIOLATION
ATTORNEY: PRISCILLA L. BAKER, ESQ. ) THEFT OF PROPERTY

M.E.R.S., INC. ) TILA VIOLATIONS
FIDELITY NATIONAL TITLE ) UNLAWFUL FORECLOSURE
QUALITY LOAN SERVICE CORPORATION ) DOUBLE DIP FRAUD
UNKNOWN JOHN DOE’S 1-100 et al.......... ) GRAND LARCENY

) CONSUMER RIGHTS VIOLATIONS
) TITLE 18 USC 1091

Page 1 of 37

 
Case 2:21-cv-00085-GMN-BNW Document1 Filed 01/15/21 Page 2 of 100

) EXPLOITATION and INTIMIDATION OF

) ELDER PERSON 2014 TITLE 16, CH. 5 ARTICLE 8,
) SEC. 16-5-102

) CONSPIRACY AGAINST RIGHTS

) TITLE 18 U.S. CODE SEC. 241-242

) SOLICITATION TO COMMIT A

) CRIME OF VIOLENCE

) TITLE 18, PART 1 CH. 19, SEC. 373

) TITLE 18 U.S.C. 641

) VIOLATION OF THE HOBBS ACT

) TRIAL BY JURY Demanded
Libellees/Defendants,

Libellees are additionally subject to postal statutes and the jurisdiction of the Universal Postal Union

 

COMPLAINT FOR DAMAGES, CIVIL RIGHTS VIOLATIONS UNDER 42 U.S.C especially
§1866, 1983 and 1985, CONSTITUTIONAL VIOLATIONS, RACKETEER INFLUENCED
CORRUPT ORGANIZATIONS ACT VIOLATIONS, CONSUMER RIGHTS VIOLATIONS,

CONTRACT VIOLATIONS, I.R.S. TAX LAW VIOLATIONS, THREAT OF FORCE, FEDERAL
DEBT COLLECTION ACT & (FDCPA) VIOLATIONS, FRAUD, FRAUD UPON THE COURT,
MAIL FRAUD, FEDERAL TRADE COMMISSION ACT (FTCA) &(S.E.C.) VIOLATIONS
especially Section 5: Unfair or Deceptive Acts or Practices, TRUTH IN
LENDING ACT(TILA) VIOLATIONS, UNLAWFUL & ILLEGAL FORECLOSURE,USC 18 §1006
making false entries with intent to Defraud, EXTORTION, VIOLATION OF
CONSUMER FRAUD AND DECEPTIVE TRADE PRACTICES ACT,DOUBLE DIPPING, GRAND
LARCENY ON THE PROPERTY ESTATE, VIOLATION OF THE HOBBS ACT (ROBBERY &
EXTORTION), VIOLATION DUE PROCESS OF COMMON LAW CLAUSE. DEMAND FOR TRIAL
BY JURY!

 

I. PREVIOUS LAWSUITS

A. Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action or otherwise relating to your imprisonment? YES[ ] NO[x]

B. If your answer to A is YES, describe the lawsuit in the space below. (If there is more than
one lawsuit, describe the additional lawsuits on another piece of paper, using the same
outline.)

1. Parties to the previous lawsuit:

Plaintiffs
N/A.

Defendants
N/A

Page 2 of 37
Case 2:21-cv-00085-GMN-BNW Document1 Filed 01/15/21 Page 3 of 100

2. COURT (if federal court, name the district; if state court, name the county):
N/A

3. DOCKET NUMBER:
N/A.
4. Name of Judge to whom case was assigned:

N/A
5. Disposition: (For example: was the case dismissed? Was it appealed? Is it still
pending?)
6. Approximate date of filing lawsuit:
N/A
7. Approximate date of disposition:
N/A.

 

II. PLACE OF PRESENT CONFINEMENT:
N/A
A. Is there a prisoner grievance procedure in this institution? YES[ ] NO[X]
B. Did you present the facts relating to your complaint in the state prisoner grievance
procedure? YES[ ] NO[X]
C. If your answer is YES,
1. What steps did you take? N/A

 

 

2. What was the result? N/A
D. If your answer is NO, explain why not. __ Prisoner grievance is not applicable in this
situation.

The term “Plaintiff/Libellant/Affiant” means HAROLD S CORREOS, living flesh and blood
actual man, lawful non-fictional, credit generating, secured party, protector and enforcer of the
interests of injured party Harold S Correos Executor/beneficiary for HAROLD S CORREOS
ESTATE and its holdings.

The term “Beneficiary” means Harold S Correos living flesh and blood actual man, lawful non-
fictional, credit generating secured party, owner and heir of the interests of injured party Harold
S Correos Executor for HAROLD S CORREOS ESTATE and its holdings.

The term “Executor” means HAROLD S CORREOS, living flesh and blood actual man, lawful
non-fictional, credit generating secured party, owner and heir of the interests of injured party
HAROLD S CORREOS ESTATE and its holdings.

The term “HAROLD S CORREOS” or any permutation/variation thereof, in all capital letters
means: non-living entity, legal fiction, held and protected along with all associated real and
personal property, vehicles and belongings within HAROLD S CORREOS ESTATE.

The term “Defendant(s)” refers to any person real or constructed including corporations, LLC,

Trust, corporation or other entity alleged to have committed or participated in the commission of
detrimental and /or illegal acts against the Plaintiff/A ffiant/Libellant.

Page 3 of 37
Case 2:21-cv-00085-GMN-BNW Document1 Filed 01/15/21 Page 4 of 100

The term “Libellee(s)” refers to any person real or constructed including corporations, LLC,
Trust, corporation or other entity alleged to have committed or participated in the commission of
detrimental and /or illegal acts against the Plaintiff/A ffiant/Libellant.

Proverbs 6:30-31 “People do not despise a thief. If he steals to satisfy himself when
he is starving. Yet when he is found, he must restore sevenfold.”

Ii. Statement of Claim State here as briefly as possible the facts of your case. Describe how
each defendant is involved. Include also the names of other persons involved, dates, and
places. Do not give any legal arguments or cite any cases or statutes. If you intend to
allege a number of related claims, number and set forth each claim in a separate
paragraph. Use as much space as you need. Attach extra sheet if necessary.

Should any statement/claim be shown to be not applicable due to any valid and
lawful reason it by no means invalidates the remaining claims and facts herein. The
claim/statement/demand that cannot be applied for lawful reasons should be given
the opportunity to be corrected by the Affiant and until corrected, updated or
consented to be removed by the Affiant the remaining statements, facts, claims and
demands shall remain intact and move forward in the pursuit of justice and remedy.

Affidavit of Fact and Statement of Claim

1. Plaintiff states the claim in short that the Defendants, in whole and in part, have
committed fraud to steal the real and personal property belonging and owed to the
Plaintiff; Executor, Harold S Correos Entitlement Holder.

2. Plaintiff states the claim that the Defendants have committed crimes by causing
the deprivation of the Plaintiff's rights, privileges, or immunities secured by the
Constitution and laws through the violation the Civil Rights of the Plaintiff via the
acts of the Principals and the agents involved in the communications and
transactions between the Defendants and Plaintiff. The nature of these referenced
violations pertain to Executor De Son Tort, grand larceny/theft of property
without compensation is an Act of Eminent Domain, violations of The Hobbs
Act (Robbery & Extortion), violations of The Smith Act of 1940, violations of
The Coinage Act of 1873/Mint Act of 1873, FTC and SEC violations, violations
of HJR 192-Public Law 73-10, violations of Public Law 10 chapter 48 section 48
statute 112, 113, violations of due process of common law clause jurisdiction,
injury, intimidation, or interference to an individual participating in a federal
assistance program such as Homestead Act/Fannie Mae/Freddie Mac home loan
programs.

3. Plaintiff states the claim that the Defendants have violated the Constitution for the
United States for America through the acts of the Principals and the agents

involved in the communications and transactions between the Defendants and
Plaintiff.

Page 4 of 37
Case 2:21-cv-00085-GMN-BNW Document1 Filed 01/15/21 Page 5 of 100

4. Plaintiff states the claim that the Defendants have colluded together as a team and
network of organizations to act corruptly and with unclean hands to the detriment
of the Plaintiff through the acts of the Principals and agents involved in the
communications and transactions between the Defendants and Plaintiff.

5. Plaintiff states the claim that the Defendants have violated the several consumer
rights of the Plaintiff through the acts of the Principals and agents involved in the
communications and transactions between the Defendants and Plaintiff.

6. Plaintiff states the claim that the Defendants have violated the Internal Revenue
Service Law in their efforts to deprive the Plaintiff of real and personal property
through the acts of the Principals and agents involved in the communications and
transactions between the Defendants and Plaintiff.

7. Plaintiff states the claim that the Defendants have used the threat of force to
deprive the Plaintiff of real and personal property through the acts of the
Principals and agents involved in the communications and transactions between
the Defendants and Plaintiff.

8. Plaintiff states the claim that the Defendants have violated the Federal Debt
Collection Act in their efforts to deprive the Plaintiff of real and personal property
through the acts of the Principals and agents involved in the communications and
transactions between the Defendants and Plaintiff.

9. Plaintiff states the claim that the Defendants have committed Fraud through the
deceptive acts, practices and tactics employed by the acts of the Principals and
Agents in their efforts to deprive the Plaintiff of real and personal property
through the communications and transactions involving the Defendants and
Plaintiff.

10. Plaintiff states the claim that the Defendants have attempted and committed Fraud
upon the Court through the acts of the Principals and Agents involved in the
communications and transactions pertaining to the Defendants and Plaintiff
previously brought before the Debbie Conway County Recorder of Clark
County Nevada.

11. Plaintiff states the claim that the Defendants have committed Mail Fraud through
the acts of the Principals and Agents involved in the communications and
transactions pertaining to the Defendants and Plaintiff.

12. Plaintiff states the claim that the Defendants have worked to commit theft of the
real and personal property of the Plaintiff through the acts of the Principals and
agents involved in the communications and transactions pertaining to the
Defendants and Plaintiff.

Page 5 of 37
Case 2:21-cv-00085-GMN-BNW Document1 Filed 01/15/21 Page 6 of 100

13. Plaintiff states the claim that the Defendants have acted in violation of the Truth
in Lending provisions to deprive the Plaintiff of real and personal property.

14. Plaintiff states the claim that the Defendants have performed an unlawful an
illegal foreclosure upon the real property of the Plaintiff as they have admitted,
settled and been found to do to countless others in previous findings in an effort to
unduly enrich themselves and deprive the Plaintiff of real and personal property
though the acts of the Principals and agents involved in the communications and
transactions pertaining to the Defendants and Plaintiff.

15. Plaintiff states the claim that the Defendants have made false entries with the
intent to defraud with the intent to deprive the Plaintiff of real and personal
property through the acts of the Principals and agents involved in the
communications and transactions pertaining to the Defendants and Plaintiff.

16. Plaintiff states the claim that the Defendants have attempted and committed
extortion to deprive the Plaintiff of real and personal property through the acts of
the Principals and agents involved in the communications and transactions
pertaining to the Defendants and Plaintiff.

17. Plaintiff states the claim that the Defendants have committed violations of
Consumer Fraud and Deceptive Trade Practices provisions in an attempt to
unduly deprive the Plaintiff of real and personal property through the acts of the
Principals and Agents involved in the communications and transactions pertaining
to the Defendants and the Plaintiff.

18. Defendants WESTERN PROGRESSIVE-NEVADA, INC., PHH MORTGAGE
CORPORATION, OCWEN LOAN SERVICING, LLC, PRISCILLA L. BAKER,
ESQ., Esq., McCarthy & Holthus, LLP, Glen Messina, Robert B. Crowl, Gregg S
Grant, Michelle D Esterman, Kristin A. Schuler-Hintz, Esq, Matthew Dayton,
Esq, its principals, agents and co-parties are and have been committing
SCIENTER ACTS (omitting knowledge) in Bad Faith: Fraud via Criminal
Impersonation of an authorized representative the Office of the
Executor/Beneficiary. See Exhibit-G POA dated Sep.6, 2013 and Exhibit-B
Grant, Bargain, Sale Deed #2002112000487

19. Defendants WESTERN PROGRESSIVE-NEVADA, INC., PHH MORTGAGE
CORPORATION, OCWEN LOAN SERVICING, LLC, PRISCILLA L. BAKER,
ESQ., Esq., McCarthy & Holthus, LLP, Glen Messina, Robert B. Crowl, Gregg S
Grant, Michelle D Esterman, Kristin A. Schuler-Hintz, Esq, Matthew Dayton,
Esq,, its principals, agents and co-parties are and have been committing
SCIENTER ACTS (omitting knowledge) in Bad Faith: Conspiracy See Exhibit-E
DEED OF TRUST #20050414 0003789

Page 6 of 37
Case 2:21-cv-00085-GMN-BNW Document1 Filed 01/15/21 Page 7 of 100

Proverbs 6:30-31 “People do not despise a thief. If he steals to satisfy himself when

he is starving. Yet when he is found, he must restore sevenfold.”

20. Defendants OCWEN LOAN SERVICING, LLC, WESTERN PROGRESSIVE-

21.

NEVADA, INC., PHH MORTGAGE CORPORATION, PRISCILLA L.
BAKER, ESQ., Esq., McCarthy & Holthus, LLP, Glen Messina, Robert B. Crowl,
Gregg S Grant, Michelle D Esterman, Kristin A. Schuler-Hintz, Esq, Matthew
Dayton, Esq,, its principals, agents and co-parties are and have been committing
SCIENTER ACTS (omitting knowledge) in Bad Faith: Undue Enrichment.

See Exhibit-E DEED OF TRUST #20050414 0003789

Defendants WESTERN PROGRESSIVE-NEVADA, INC., PHH MORTGAGE
CORPORATION, OCWEN LOAN SERVICING, LLC, PRISCILLA L. BAKER,
ESQ., Esq., McCarthy & Holthus, LLP, Glen Messina, Robert B. Crowl, Gregg S
Grant, Michelle D Esterman, Kristin A. Schuler-Hintz, Esq, Matthew Dayton,
Esq,, its principals, agents and co-parties are and have been committing
SCIENTER ACTS (omitting knowledge) in Bad Faith via: Willful and Wanton
Irreparable Harm by initiating and continuing offensive attacks to deprive the
Plaintiff of rightful redress and justice. See Exhibit-F petition for order of
Possession dated June 18, 2018 Notice of Trustee Sale #20180510 0000211

22. Defendants OCWEN LOAN SERVICING, LLC, WESTERN PROGRESSIVE-

23.

NEVADA, INC., PHH MORTGAGE CORPORATION, PRISCILLA L.
BAKER, ESQ., Esq., McCarthy & Holthus, LLP, Glen Messina, Robert B. Crowl,
Gregg S Grant, Michelle D Esterman, Kristin A. Schuler-Hintz, Esq, Matthew
Dayton, Esq, its principals, agents and co-parties are and have been committing
SCIENTER ACTS (omitting knowledge) in Bad Faith via: Commercial War, by
initiating and continuing offensive attacks to deprive the Plaintiff of resources,
wealth and security. See Exhibit-A petition for order of Possession, Notice of
Trustee Sale #20201 1 XX-XXXXXXX

Defendants OCWEN LOAN SERVICING, LLC, WESTERN PROGRESSIVE-
NEVADA, INC., PHH MORTGAGE CORPORATION, PRISCILLA L.

BAKER, ESQ., Esq., McCarthy & Holthus, LLP, Glen Messina, Robert B. Crowl,
Gregg S Grant, Michelle D Esterman, Kristin A. Schuler-Hintz, Esq, Matthew,
Dayton, Esq, its principals, agents and co-parties are and have been.committing
SCIENTER ACTS (omitting knowledge) in Bad Faith via: Commercial Credit
Slander, by initiating and continuing undue negative reporting of the Plaintiffs
financial accountability based on fraudulent information and reports.

See Exhibit -N account statement and negative credit reporting from Defendants.

Page 7 of 37
Case 2:21-cv-00085-GMN-BNW Document1 Filed 01/15/21 Page 8 of 100

24. Defendants OCWEN LOAN SERVICING, LLC, WESTERN PROGRESSIVE-
NEVADA, INC., PHH MORTGAGE CORPORATION, PRISCILLA L.
BAKER, ESQ., Esq., McCarthy & Holthus, LLP, Glen Messina, Robert B. Crowl,
Gregg S Grant, Michelle D Esterman, Kristin A. Schuler-Hintz, Esq, Matthew
Dayton, Esq,, its principals, agents and co-parties are and have been committing
SCIENTER ACTS (omitting knowledge) in Bad Faith via: continuous torts by
constantly attacking the Plaintiff causing controversy and perpetuating actions
that have negative ripple effects in the life of the Plaintiff without provocation by
the Plaintiff. See Exhibit -N account statement and negative credit reporting from
Defendants.

25. Any immunity whether Absolute or Limited is not protective in the
Libellees/Defendants’ acts of Bad Faith against Harold S Correos
Executor/beneficiary for HAROLD S CORREOS ESTATE and its holdings.
Am Jur 2nd, Volume 17 (A) Clause #298, applies. NO IMMUNITIES WILL
PROTECT A PERSON WHO ACTS IN BAD FAITH!

26. Any Collateral Attack on this and previously submitted
AGREEMENT/CONTRACTSs by the Libellees/Defendants is and has been in Bad
Faith. The dishonor thereof is/has been an attempt to violate U.S. Constitution
Article I, Section 10, "THE IMPAIRMENT OF CONTRACTS" and the D.C.
Codes.

27. Defendants/Libellees WESTERN PROGRESSIVE-NEVADA, INC., PHH
MORTGAGE CORPORATION, OCWEN LOAN SERVICING, LLC,
PRISCILLA L. BAKER, ESQ., Esq., McCarthy & Holthus, LLP, Glen Messina,
Robert B. Crowl, Gregg S Grant, Michelle D Esterman, Kristin A. Schuler-Hintz,
Esq, Matthew Dayton, Esq,, its principals, agents and co-parties thereof have
failed to produce the injured party of said matter as they have suffered none. Only
the Plaintiff/A ffiant/Libellant has suffered injury throughout this ordeal. This has
been done to the effect of Depriving the Plaintiff/A ffiant/Libellant of protected

rights.

28. Defendants/Libellees WESTERN PROGRESSIVE-NEVADA, INC., PHH
MORTGAGE CORPORATION, OCWEN LOAN SERVICING, LLC,
PRISCILLA L. BAKER, ESQ., Esq., McCarthy & Holthus, LLP, Glen Messina,
Robert B. Crowl, Gregg S Grant, Michelle D Esterman, Kristin A. Schuler-Hintz,
Esq, Matthew Dayton, Esq., its principals, agents and co-parties thereof have
failed to produce on the record any evidence that they lawfully exist in a capacity
allowing them to have legal standing to seek any property, time, energy in any
form, or any forms of restitution from the Affiant, which has been done with the
effect of depriving the A ffiant/Plaintiff of protected rights.

29. By and through previously submitted commercial notices, the Libellant/A ffiant

noticed Defendants/Libellees OCWEN LOAN SERVICING, LLC, PRISCILLA
L. BAKER, ESQ., Esq., McCarthy & Holthus, LLP, Glen Messina, Robert B.

Page 8 of 37
Case 2:21-cv-00085-GMN-BNW Document1 Filed 01/15/21 Page 9 of 100

Crowl, Gregg S Grant, Michelle D Esterman, Kristin A. Schuler-Hintz, Esq,
Matthew Dayton, Esq,, its principals, agents and co-parties that by mistake
Libellant/A ffiant had moved in good faith to comprehend and remedy a mistake
caused by his misplaced trust and inability to comprehend the motives of those
attempting to contract with Executor Harold S Correos for HAROLD S
CORREOS ESTATE. Exhibit-I, Exhibit-J & Q previously submitted remedies.

30. All contracts and agreements and presentments by any and Defendants/Libellees

31.

WESTERN PROGRESSIVE-NEVADA, INC., PHH MORTGAGE
CORPORATION, OCWEN LOAN SERVICING, LLC, PRISCILLA L. BAKER,
ESQ.,Esq., McCarthy & Holthus, LLP, Glen Messina, Robert B. Crowl, Gregg S
Grant, Michelle D Esterman, Kristin A. Schuler-Hintz, Esq, Matthew Dayton,
Esq,, Officer(s), Representatives, Principals, Agents and Employees, have been
expressly induced by Fraud, Coercion, Extortion and non-disclosure contracts
upon the Libellant/A ffiant which has had the effect of depriving the Affiant of
protected rights.

It is apparent that Defendant WESTERN PROGRESSIVE-NEVADA, INC., is a
Robo-Signer for its principal OCWEN LOAN SERVICING, LLC and FIDELITY
NATIONAL TITLE, MERS INC., QUALITY LOAN SERVICE
CORPORATION, and McCarthy & Holthus through their blind and negligent
presentations to affirm matters not confirmed as true. An employee/trustee of a
mortgage servicing company that signs foreclosure or other instruments of
equity and security without reviewing them. Rather than reviewing the
individual details of each case, robo-signers assume the paperwork to be
correct and sign it automatically, like robots, hence the name.

32. Defendant/Libellee OCWEN LOAN SERVICING, LLC cannot legally and

lawfully own property fraudulently sold to OCWEN by a non-owner while the
property was still under litigation for the illegal and unlawful foreclosure carried
out by the other Defendants.

33. Defendants/Libellees OCWEN LOAN SERVICING, LLC, PRISCILLA L.

BAKER, ESQ., Esq. McCarthy & Holthus, LLP, Glen Messina, Robert B. Crowl,
Gregg S Grant, Michelle D Esterman, Kristin A. Schuler-Hintz, Esq, Matthew
Dayton, Esq,, Officer(s), Representatives, Principals, Agents and Employees have
made false and fraudulent entries into specially coded files such as Customer
Transaction that courts of fiction/ non-record and private/public agencies/agents
rely upon as undisputed evidence having the effect of depriving the
affiant/Plaintiff of rights.

34, Libellees/Defendants, OCWEN LOAN SERVICING, LLC, PRISCILLA L.

BAKER, ESQ., Esq. McCarthy & Holthus, LLP, Glen Messina, Robert B. Crowl,
Gregg S Grant, Michelle D Esterman, Kristin A. Schuler-Hintz, Esq, Matthew
Dayton, Esq, officer(s) Representatives, Principals, agents and employees are

Page 9 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 10 of 100

indebted to Beneficiary in the amount of the funds/resources they obtained
through the deprivation of the Affiant/Plaintiff’s rights.

35. The incidents involved show dangerous and disturbing disregard for the civil
freedom and right of Executor Harold S Correos by the Libeliees/Defendants.

36. The Defendants and Attorneys are required by the U.S. PATRIOT ACT to reveal
the source of their funds by filing Currency Transaction Reports, Currency and
Monetary Instrument Transportation Forms (CMIRs) under §§ 5311 et seq. of 31
U.S.C. of THE BANK SECRECY ACT, and 31 CFR § 103.11 regulations et seq.,
under the U.S. PATRIOT ACT and SEC Rule 17a-8, which applies to all broker-
dealers, and incorporates the requirements of the Bank Secrecy Act to file reports
and maintain records showing the source of the funds, especially when
transferring/transporting monetary instruments of $10,000 or more. The
Libellee/Defendants have failed to abide by these rules and laws which have had
the effect of depriving the Affiant/Plaintiff rights and attempting to evade IRS and
congressionally passed laws.

37. As recorded on Debbie Conway County Recorder- CLARK County Register of
Deeds Instrument #20201113-0000672 See Exhibit-A Debbie Conway- CLARK
County Register of Deeds Instrument # 20201113-0000672 WESTERN
PROGRESSIVE-NEVADA, INC. was named as Trustee on a deed instrument for
real property to secure payment of $552,077.42 principal by HAROLD S
CORREOS ESTATE.

38. In the original Deed of Trust between the Plaintiff/A ffiant/Libellant and the true
lender ALLIANCE BANCORP & Arthur Halloran, it was agreed that there could
be no request by the Lender and assigns to demand payment in full as prohibited
by law. The Defendants claim to put themselves in the place of the lender
erroneously and still violate the covenants made in Deed of Trust in attempts to
gain undue enrichment and to deprive the Plaintiff of rights to property. See
Exhibit-B Grant, Bargain, Sale Deed Instr. #20021120-00487

39. On or around May 10, 2018 OCWEN LOAN SERVICING, LLC, PRISCILLA L.
BAKER, ESQ. Glen Messina, Robert B. Crowl, Gregg S Grant, Michelle D
Esterman, Kristin A. Schuler-Hintz, Esq, Matthew Dayton, Esq,, and others
worked together to swear a certificate and acknowledgment of their unilateral
decision to appoint WESTERN PROGRESSIVE-NEVADA, INC. as Substitute
trustee recorded in Deed instrument #20180510-0000211 See Exhibit-F Debbie
Conway- CLARK County Register of Deeds.

40. According to Account # 70128527, the IMPAC serviced by COUNTRY WIDE
HOME LOANS to GMAC MORTGAGE CORP.., et al initiated publicized
advertisements of the Plaintiffs real property on September 1, 2005 See Exhibit-R
Notice of Assignment, Sale, or Transfer Servicing of Rights Account # 70128527

Page 10 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 11 of 100

41. Defendants/Libellee OCWEN LOAN SERVICING, LLC attempted to act
adversely as a Debt collector against the Plaintiff, egregiously exaggerating the
unconfirmed debt as $552,077.43.

42. According to USPS tracking number 9314 8100 1170 1050 2093 54 on or about
Nov 13, 2020, the notice of the substitute Trustee sale was provided by
WESTERN PROGRESSIVE-NEVADA, INC. with an admission that the sale
was subject to the occupants rights in possession and that WESTERN
PROGRESSIVE-NEVADA, INC.), et al were acting as debt collectors. Having the
effect of Threat of Force and Theft of Property etc. See Exhibit-A Substitute
Trustee Sale with Tracking number #9314 8100 1170 1050 2093 54, 1 of 10

43. Defendants WESTERN PROGRESSIVE-NEVADA, INC., upon penalty of
‘perjury, admitted their willing and conscious effort to commit fraud upon the
court knowing he had no right to sell the real property of Harold S Correos for
OCWEN LOAN SERVICING, LLC lacking a writ of possession in Article II
Court Affidavit. See Exhibit-A, Exhibit-F Affidavit of WESTERN
PROGRESSIVE-NEVADA, INC..

44. The Defendants executed in Nov 12, 2020 and filed on Nov 13, 2020 a Special
Warranty Deed for $552,077.43 value to WESTERN PROGRESSIVE-NEVADA,
INC., granted fraudulently by OCWEN LOAN SERVICING, LLC despite failure
to lawfully show anywhere they possessed the right to title nor did they possess
true ownership of the mortgage or the real property. See Exhibit-A Debbie
Conway- CLARK County Register of Deeds Instrument # 20201 113-0000672

45. On or about Sep 28, 2020 the Defendants in an effort to undermine the efficiency
of the court and to deprive the Plaintiff of the opportunity to exercise his right to
have a Jury trial decided to substitute counsel. At the same time, there was a
motion of Judgment with a request for a summary judgement, to prevent the
hearing of the matter before a jury as the Plaintiff clearly requested. Exhibit-C

46. Defendants/Libellees PRISCILLA L. BAKER, ESQ., McCarthy & Holthus, LLP,
et al... have abused their positions in violation of rule 5 of the Preamble of the
NEVADA Rules of Professional Conduct by using procedures and laws for
illegitimate purposes, which equates to fraud, and using those laws and
procedures to harass and intimated others, namely the Plaintiff/A ffiant/Libellant.

47. Defendants/Libellees have acted as debt collectors in concert with each other, by
asking and trying to obtain more than what is allegedly owed or discharged.
OCWEN LOAN SERVICING, LLC, PRISCILLA L. BAKER, ESQ. Glen
Messina, Robert B. Crowl, Gregg S Grant, Michelle D Esterman, Kristin A.
Schuler-Hintz, Esq, Matthew Dayton, Esq., who have no original contract nor
rightful interest have worked together to misrepresent their status and attempt to
extort nearly $690,920.89 more that the initial value of the original mortgage.
See Exhibit —N account statement and negative credit reporting from Defendants.

Page 11 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 12 of 100

48. Defendants/Libellees OCWEN LOAN SERVICING, LLC, PRISCILLA L.

BAKER, ESQ., Esq., McCarthy & Holthus, LLP, Glen Messina, Robert B. Crowl,
Gregg S Grant, Michelle D Esterman, Kristin A. Schuler-Hintz, Esq, Matthew
Dayton, Esq, have acted as debt collectors through the requesting of fees, interest
or expenses not lawfully allowed. See Exhibit -N account statement and negative
credit reporting from Defendants.

49. Defendants/Libellees OCWEN LOAN SERVICING, LLC, PRISCILLA L.

BAKER, ESQ., WESTERN PROGRESSIVE-NEVADA, INC., PHH
MORTGAGE CORPORATION, Esq. McCarthy & Holthus, LLP, Glen Messina,
Robert B. Crowl, Gregg S Grant, Michelle D Esterman, Kristin A. Schuler-Hintz,
Esq, Matthew Dayton, Esq, have threatened action they cannot lawfully take
lacking ownership of the property and colluded to seize the property of the
Plaintiff and ruin the credit of the Plaintiff in violation of the law. See Exhibit-S
OCWEN delinquency notice Sep 29, 2015 #20150929-0003063

50. Defendants/Libellees OCWEN LOAN SERVICING, LLC, PRISCILLA L.

51.

BAKER, ESQ., Esq. McCarthy & Holthus, LLP, Glen Messina, Robert B. Crowl,
Gregg S Grant, Michelle D Esterman, Kristin A. Schuler-Hintz, Esq, Matthew
Dayton, Esq,, gained civil liability once they, being unwanted third parties to the
agreement between the Plaintiff and WESTERN PROGRESSIVE-NEVADA,
INC., PHH MORTGAGE CORPORATION, notified their fellow racketeers and
credit reporting agencies of the Plaintiff’s alleged debt without expressed written
consent from the Plaintiff.

Defendants/Libellees OCWEN LOAN SERVICING, LLC, PRISCILLA L.
BAKER, ESQ., Esq. McCarthy & Holthus, LLP, Glen Messina, Robert B. Crowl,
Gregg S Grant, Michelle D Esterman, Kristin A. Schuler-Hintz, Esq, Matthew
Dayton, Esq,, through their agents and principals gained civil liability once they
negligently began inflicting emotional distress upon the Plaintiff through their
repeated calls and mailings to third party homes and the use of family members
addresses to send their threatening messages.

52. Defendants/Libellees OCWEN LOAN SERVICING, LLC, PRISCILLA L.

BAKER, ESQ., Esq. McCarthy & Holthus, LLP, Glen Messina, Robert B. Crowl,
Gregg S Grant, Michelle D Esterman, Kristin A. Schuler-Hintz, Esq, Matthew
Dayton, Esq, through their agents and principals are committing double dip fraud
by getting compensated in multiple ways from the same claim under false
pretenses and the fraudulent claim that they are owed at all by the Plaintiff.

53. Defendants/Libellees PHH MORTGAGE CORPORATION, PRISCILLA L.

BAKER, ESQ., Esq. McCarthy & Holthus, LLP, Glen Messina, Robert B. Crowl,
Gregg S Grant, Michelle D Esterman, Kristin A. Schuler-Hintz, Esq, Matthew
Dayton, Esq, through their agents and principals are committing Title 18 USC 641
unlawful conversion of public records through theft, embezzlement or

Page 12 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 13 of 100

misapplication as evidenced in the Statement of Account from OCWEN LOAN
SERVICING, LLC on May 7, 2018, see Exhibit-F the Notice of Trustee Sale
#201805 XX-XXXXXXX.

54, Defendants/Libellees OCWEN LOAN SERVICING, LLC, PRISCILLA L.
BAKER, ESQ., Eaq. McCarthy & Holthus, LLP, Glen Messina, Robert B. Crowl,
Gregg S Grant, Michelle D Esterman, Kristin A. Schuler-Hintz, Esq, Matthew
Dayton, Esq, through their agents and principals have shown their willingness and
desire to frivolously obstruct the efficiency of justice through attempts to
manipulate the courts with their lies, misdeeds, and inherently unclean hands in
this matter. SEE TITLE 18 U.S.C. 641.

55. Defendants/Libellees OCWEN LOAN SERVICING, LLC, PRISCILLA L.
BAKER, ESQ., Esq. McCarthy & Holthus, LLP, Glen Messina, Robert B. Crowl,
Gregg S Grant, Michelle D Esterman, Kristin A. Schuler-Hintz, Esq, Matthew
Dayton, Esq, through their agents and principals have shown their willingness and
desire to make themselves liable as Executor De Son Tort, as witnessed on the
Grant, Bargain, Sale Deed executed Nov. 20, 2002. Executor De Son Tort
translates to Executor of his own wrong. A person who assumes to act as
Executor of an estate without any lawful warrant or authority, but who, by his
intermeddling, makes himself liable as an Executor to a certain extent. Ifa
stranger takes upon him to act as Executor without any just authority, (as by
intermeddling with the goods of the estate, and many other transactions,) he is
called in law an "Executor of his own wrong," de son tort. 2 B1. Comm. 507.
[Blacks 1st]. The defendants fulfilled this violation by selling estate property to
which they had no right, authority or permission to do so. see Exhibit -B Grant,
Bargain, Sale Deed #20021 120-00487

IV. Relief State briefly exactly what you want the court to do for you. Make no legal
arguments. Cite no cases or statutes.

Plaintiff prays for judgment against Defendants as follows:

The relief the Plaintiff requests to be granted upon statement of the previous
claims is severable and each request for relief is not dependent upon the others.
Plaintiff requests the granting of that which is within the Court’s vested powers in
accordance with Law 224 of the 613 Laws of Yahweh upon which the current
Laws of the Land are based which states “When required by Law, the judges
must administer the appropriate punishment” per (Deuteronomy 25:2-3). Relief
outside the power of this instant Honorable Court will be sought as directed and
where applicable.

1. That Defendants are enjoined from taking further action against Plaintiff during
the pendency of this trial;

Page 13 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 14 of 100

That Plaintiff recovers all compensatory costs and reasonable fees, if incurred in
accordance with Law 236 of the 613 Laws of Yahweh upon which the current
Laws of the Land are based which states “Judgment must be rendered in the
case of injury caused by a person.” (Exodus 21:18-25)

That the Defendants pay the Plaintiff $100,000,000.00 in punitive damages

That the Defendants pay the Plaintiff $10,000,000.00 plus the return of the stolen
property as compensatory relief to be granted.

That the Defendants, their Principals and agents return and or replace with equal
or greater value all real and personal property lost, expended and taken through
their actions, communications and transactions from the Plaintiff in accordance
with Law 246 of the 613 Laws of Yahweh upon which the current Laws of the
Land are based which states “Judgment must be rendered in disputes over
possession of property.” (Exodus 22:9).

That Defendants issue a public admission and apology via a major media outlet
for their actions and misdeeds related to this matter and the emotional and
financial distress caused thereby.

That Defendants immediately cease and desist the actions alleged in this matter in
all operations and upon all individuals suffering injury; with like for like return of
real and personal property where actual property be returned. Pursuant to statutory
law and Law 194 of the 613 Laws of Yahweh, which states: “Stolen property
must be returned to its owner” per (Leviticus 6:2-5)

That Defendants must return the property (monetary, real and otherwise)
rightfully owned of the Plaintiff and the Estate as directed by Law 204 of the 613
Laws of Yahweh which states “Lost property must be restored to its owner” per
(Deuteronomy 22:3)

That Defendants be required to specifically disprove all allegations cited herein
by Plaintiff in this action on and for the record without exemption.

10. That Defendants be required to immediately correct and update all applicable

11.

negative credit reporting affecting and pertaining to the Plaintiff with
receipt/certification of such being provided to Plaintiff upon initiation and
completion in accordance with Law 578 of the 613 Laws of Yahweh upon
which the current Laws of the Land are based which states “Do not go about
tale-bearing or slandering about anyone.” (Leviticus 19:16)

That the Defendants remove all liens associated with the real and personal
property of the Plaintiff including any mortgage liens that may have been applied
according to Law 208 of the 613 Laws of Yahweh which states “Use only
honest weights and measures” per (Leviticus 19:36)

Page 14 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 15 of 100

12. That the Defendants pay reasonable costs associated with the repair and/or
replacement of real and personal property damaged subsequent to the
illegal/wrongful foreclosure of the Plaintiff.

13. That Defendant be required to produce an accounting of all sums due under the
alleged breach of contract and purported claims of account according to Law 208
of the 613 Laws of Yahweh which states “Use only honest weights and
measures” per (Leviticus 19:36)

14. For Defendants to prove ownership of mortgage.

15. For an accounting of all consideration allegedly paid by OCWEN LOAN
SERVICING, LLC or purported successor(s)/assign(s)

16. For general damages and special damages in an amount to be proven at trial, but
not less than $1,000 per complaint up to the maximum allowed by law.

17. For actual damages, including general damages and special damages in an amount
to be proven at trial, but not less than $1,000 per complaint and per offender, up
to the maximum allowable by applicable law.

18. For a judicial declaration, pursuant to applicable law, that Defendants’ actions
violated FOCPA and NEVADA Consumer Protection Act and other applicable
law on and for the record;

19. For a judgment for damages against Defendants OCWEN LOAN SERVICING,
LLC, WESTERN PROGRESSIVE-NEVADA, INC., PHH MORTGAGE
CORPORATION, PRISCILLA L. BAKER, ESQ., Esq. McCarthy & Holthus, LLP,
Glen Messina, Robert B. Crowl, Gregg S Grant, Michelle D Esterman, Kristin A.
Schuler-Hintz, Esq, Matthew Dayton, Esq., and any of the Principals and agents
thereof applicable.

20. For OCWEN LOAN SERVICING, LLC to return to the rightful owner, that being
the Plaintiff, all property and property related interests, payments, rent, fees and
deeds etc..; he obtained related to the 1830 Del Font CT, Las Vegas, NEVADA (89117-
9998] Property.

21. An award to Plaintiff of any pre-judgment and post-judgment interest as may be
allowed under the law;

22. For such other and further relief as the Court deems just, equitable and proper.

Page 15 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 16 of 100

VI. Jury Demand I would like to have my case tried by a jury. Yes (X) No ().
I (We) hereby certify under penalty of perjury that the above complaint is true to the best of our
information, knowledge, and belief. Signed this __|Il+\_ day of January 2021

(Signature of Plaintiff/Plaintiffs)

ie

 

Proverbs 6:30-31 “People do not despise a thief. If he steals to satisfy himself when he is
starving. Yet when he is found, he must restore sevenfold.”

COMMERCIAL VERIFIED COMPLAINT FOR DAMAGES
TO THE HONORABLE UNITED STATES DISTRICT JUDGE:
COMES NOW, the Plaintiff, Executor Harold S Correos complaining of the defendants
and each of them as follows;
NATURE OF ACTION

1. This is an action for damages brought by an individual plaintiff for Defendants’
violations of the Fair Debt Collection Practices Act, 15 USC § 1692, et seq.
(hereinafter, “FDCPA”), the Fair Credit Reporting Act, (hereinafter, “FCRA”) 15 USC
§ 1681 and the NEVADA Consumer Protection Act, Chapter 47-18-104 (hereinafter,

“NVCPA”).

2. Plaintiff seeks to recover monetary damages for Defendants’ alleged violation of the
FDCPA, FCRA and the NVCPA, and have an Order or injunction issued by this Court
preventing Defendants from continuing their immoral, deceptive and illegal behavior.

3. | Service may be made upon each Defendant in any other district in which it may be
found pursuant to 29 USC §1132(e)(2).

PARTIES
4. Plaintiff, Executor Harold S Correos (hereinafter, “Plaintiff’) is a Private Nevada

individual; a natural man residing in Las Vegas-CLARK County, NEVADA; and
having equitable title and possessory interest to real property as defined in NEVADA

Page 16 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 17 of 100

10.

11.

Code Annotated (NV. Code) 66-25-104(7) (A) (i) (ii) and moreover, the Executor and
Beneficiary of the HAROLD S CORREOS ESTATE.

The HAROLD S CORREOS ESTATE is a citizen of NEVADA.

Plaintiff is a consumer as defined by the FDCPA, 15 USC § 1692a (3) and NVCPA,
NV. Code 47-18-102(e).

Defendant OCWEN LOAN SERVICING, LLC is at all times stated herein a limited
liability company organized under the laws of the State of Nevada and qualified to do
business in NEVADA. Defendant purports to be a “Loan Servicer” for Plaintiff's
alleged mortgage. Plaintiff alleges OCWEN LOAN SERVICING, LLC is a “Debt
Collector” as defined by 15 USC § 1692a (6) and a “collection service” as defined by
NV. Code 62-20-102(3).

Defendants WESTERN PROGRESSIVE-NEVADA, INC., and PRISCILLA L.
BAKER, ESO. is at all times stated herein acting under the authorization of and on the

behalf of an entity, organized under the laws of the State of NEVADA and qualified to
do business in NEVADA. Plaintiff alleges WESTERN PROGRESSIVE-NEVADA,
INC., and PRISCILLA L. BAKER, ESQ. is acting as a “Debt Collector” as defined by
15 USC § 1692a (6) and a “collection service” as defined by NV. Code 62-20-102(3).
This defendant is being addressed in official and private capacity for his actions.

Defendants for OCWEN LOAN SERVICING, LLC is at all times stated herein acting
under the authorization of and on the behalf of an entity, as a limited liability
professional partnership, organized under the laws of the State of NEVADA and
qualified to do business in NEVADA. Plaintiff alleges WESTERN PROGRESSIVE-
NEVADA, INC., and PRISCILLA L. BAKER, ESQ..is acting as a “Debt Collector” as
defined by 15 USC § 1692a (6) and a “collection service” as defined by NV. Code 62-
20-102(3). This defendant is being addressed in official and private capacity for his
actions.

Defendant WESTERN PROGRESSIVE-NEVADA, INC. for OCWEN LOAN
SERVICING, LLC is at all times stated herein acting under the authorization of and
on the behalf of an entity, as a limited liability professional partnership, organized
under the laws of the State of NEVADA and qualified to do business in NEVADA.
Plaintiff alleges WESTERN PROGRESSIVE-NEVADA, INC. for PRISCILLA L.
BAKER, ESQ.is acting as a “Debt Collector” as defined by 15 USC § 1692a (6) and a
“collection service” as defined by NV. Code 62-20-102(3). This defendant is being
addressed in official and private capacity for his actions.

 

Defendant WESTERN PROGRESSIVE-NEVADA, INC. is at all times stated herein
acting under its own volition, knowingly and willingly as the unauthorized and
unlawful holder of a Fraudulently produced special warranty for the real property in
question and willing participant in the theft of property and fraud against the
HAROLD S CORREOS ESTATE.

Page 17 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 18 of 100

12.

13.

14.

15.

16.

17.

Defendant WESTERN PROGRESSIVE-NEVADA, INC. is at all times stated herein
acting under the authorization of and on the behalf of an entity as a Contract
Management Coordinator, business intelligence analyst and Attomey in fact and
accomplice in fact for a limited liability company known as OCWEN FINANCIAL
CORPORATION Commission File No. 1-13219 organized under the laws of the State
of Florida and qualified to do business in NEVADA. The Defendant has assisted in
and committed violations of 15 USC § 1692 FDCPA through the fabrication, filing and
use of False and misleading representations resulting in the fraudulent transfer of
beneficial interest in the real property owned by the Plaintiff to Defendant WESTERN
PROGRESSIVE-NEVADA, INC.. This defendant is being addressed in official and
private capacity for his actions.

Defendants PRISCILLA L. BAKER, ESO. and PHH MORTGAGE CORPORATION
are at all times stated herein acting as a Banking, Investment and Financial company

and Trustee for OCWEN LOAN SERVICING, LLC. The Defendant its principals and
agents are organized under the laws of the Republic of Germany and registered to do
business in the United States.

 

Defendant is at all times stated herein acting as a Banking, Investment and Financial
company, mortgage lender and principal/grantor for OCWEN LOAN SERVICING,
LLC and its agents are organized under the laws of the Florida with a principal address
in Florida and at some point registered to do business in Nevada.

JURISDICTION AND VENUE

Jurisdiction of this Court arises under 15 USC § 1692, et al, USC 1681p, et al, 28 USC
§ 1331 and 28 USC § 1337. The court has concurrent jurisdiction over Plaintiff's state
tort claims. Venue for the within action is proper before this Court pursuant to 28 USC
1391(b), where the acts and transactions giving rise to Plaintiff's action occurred in
Nevada and within this district, where Plaintiff resides in this district, and/or where
Defendant transacts business in this district. Additionally, the Estate of the Plaintiff is a
citizen of the State of NEVADA, further allowing specific jurisdiction to grant relief.

FACTUAL ALLEGATIONS

Plaintiff repeats and re-allege and incorporate herein by reference the allegations and
statements of fact of paragraphs 1-15 and alleges that:

Plaintiff brings this action regarding the defendants and each of them as a consumer,
whereas defendants continue in their attempts to collect an alleged debt that they
purport is owed them. However, Plaintiff is without knowledge of alleged debt nor the
beneficial interest the defendants claim is owed to them.

Page 18 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 19 of 100

18.

19.

20.

21.

22.

23.

24.

25.

The collection of any alleged debt in the nature of a creditor, even after said debt
having been written off or charged off would be a case of unjust enrichment and/or
fraud on the consumer and/or fraud on the Court. The Defendants without proving their
status as executor, beneficiary or creditor have wrongly taken the property, made
financial gains resulting from that action, supposedly discharged the alleged debt and
yet still tried to increase their assets at the cost of the Plaintiff.

Plaintiff is informed and believes and therefore alleges, the mortgage note which
purportedly secures real property of which Plaintiff has equitable and possessory
interest, that was made in favor of the original creditor..., has been discharged by said
creditor pursuant to FAIR DEBT COLLECTION PRACTICES ACT (hereinafter,
“FDCPA”) at Title 15 §1692a(4).

Plaintiff is informed and believes and therefore alleges, Defendants use instruments of
interstate commerce and/or the mails in a business, substantially for the purpose of the
collection of debts, and/or regularly collects or attempts to collect, directly or
indirectly, debts owed or due, or asserted to be owed or due another, as defined in
FDCPA § 1692a(6).

The first time Plaintiff ever heard of these alleged false claims by OCWEN LOAN
SERVICING, LLC was when he was sent a notice of Default/Delinquency letter from
OCWEN LOAN SERVICING, LLC, dated: Mar 28, 2017. See Exhibit —L &

Exhibit -H OCWEN NOD Election to sell #20170328-0001977, #20200214-00000185

Upon Plaintiffs information and belief given the facts presented in previous
paragraphs, Defendants have violated relevant parts of FOCPA, FCRA and NVCPA
with respect to this alleged debt.

In connection with the collection of an alleged debt, defendant WESTERN
PROGRESSIVE-NEVADA, INC., of PRISCILLA L. BAKER, ESQ. sent Plaintiff an initial
printed communication, a “Substitute Trustee Sale,” received approximately Nov 19,
2020. See Exhibit-A Substitute Trustee Sale with tracking #9314 8100 1170 1050
2093 61 1 of 10 attached hereto, in which Defendant states, in relevant part, as follows:

In the foregoing letter or any other received communication, Defendants, OCWEN
LOAN SERVICING, LLC, PRISCILLA L. BAKER, ESQ. GLEN MESSINA,
ROBERT B. CROWL, GREGG S GRANT, MICHELLE D ESTERMAN, KRISTIN
A. SCHULER-HINTZ, ESQ, MATTHEW DAYTON, ESQ, et al failed to make, to the
Plaintiff, the disclosures required by 15 USC § 1692g(a) et seq. (15 USC §1692e(10)
and § 1692g(b) regarding dispute of debt, validation of debt etc..

Plaintiff further alleges, Defendants, OCWEN LOAN SERVICING, LLC,
PRISCILLA L. BAKER, ESQ.GLEN MESSINA, ROBERT B. CROWL, GREGG S
GRANT, MICHELLE D ESTERMAN, KRISTIN A. SCHULER-HINTZ, ESQ,
MATTHEW DAYTON, ESQ, PHH MORTGAGE CORPORATION, et al deliberately
misrepresented the FDCPA to Plaintiff failing to notify the Plaintiff that they were

Page 19 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 20 of 100

27.

28.

29.

30.

31.

obligated to inform the Plaintiff of the name of the original creditor if that creditor is
different from OCWEN LOAN SERVICING, LLC, PRISCILLA L. BAKER,
ESQ.GLEN MESSINA, ROBERT B. CROWL, GREGG S GRANT, MICHELLE D
ESTERMAN, KRISTIN A. SCHULER-HINTZ, ESQ, MATTHEW DAYTON, ESQ.,
IMPAC, COUNTRYWIDE HOME LOANS TO GMAC MORTGAGE CORP., et al,
and that they, the Defendants, were responsible for obtaining and mailing to the
Plaintiff verification/validation of the debt and/or the name and address of the original
creditor and how their interest has entered the situation. The FDCPA makes no such
stipulation that a consumer must dispute an alleged debt in writing to an alleged
creditor.

Plaintiff states that OCWEN LOAN SERVICING, LLC, PRISCILLA L. BAKER,
ESQ.GLEN MESSINA, ROBERT B. CROWL, GREGG S GRANT, MICHELLE D
ESTERMAN, KRISTIN A. SCHULER-HINTZ, ESQ, MATTHEW DAYTON, ESQ,
WESTERN PROGRESSIVE-NEVADA, INC. , et al claim the “Owner of Debt” and
the Current Owner(s) of Property as HAROLD S CORREOS on the substitute
Trustee’s Sale notice with the tracking #9314 8100 1170 1050 2093 61, 1 of 10.

See Exhibit-A, Exhibit-F.

WESTERN PROGRESSIVE—NEVADA, INC. AS TRUSTEE FOR OCWEN LOAN
SERVICING, LLC have represented to Executor Harold S Correos that they have the
legal right to collect the purported amount sought in their communications, of the
multiple and fluctuating values they have expressed ranging from: $138,876.01 to
$520,017.87. WESTERN PROGRESSIVE—NEVADA, INC. AS TRUSTEE FOR
OCWEN LOAN SERVICING, LLC and their assignees et al know they do not have
the legal right to collect said sum from Plaintiff, or any other amount. Plaintiff alleges
Defendants are debt collectors as defined in 15 USC § 1692a (6) and in § 1692a (4),
not creditors as purported by Defendants.

That OCWEN LOAN SERVICING, LLC the purported “original creditor” does not
have a contract with Plaintiff.

That Plaintiff has always objected to any amount due and is unfamiliar with any
demands by OCWEN LOAN SERVICING, LLC, PRISCILLA L. BAKER, ESQ.
GLEN MESSINA, ROBERT B. CROWL, GREGG S GRANT, MICHELLE D
ESTERMAN, KRISTIN A. SCHULER-HINTZ, ESQ, MATTHEW DAYTON, ESQ,
or any other named or unnamed Defendant that the alleged debt was due immediately
to be paid in full.

That Plaintiff specifically denies the unverified Breach of Contract and Common
Count claim alleged by Defendants, and Plaintiff denies that the amount claimed by
OCWEN LOAN SERVICING, LLC et al is fixed and agreed upon by Plaintiff, and
demands strict proof and an accounting of the alleged claim.

Plaintiff is informed, believes and therefore alleges that there is no evidence the
purported assignment on the subject property on the public land record is bona fide.

Page 20 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 21 of 100

32.

33.

34.

35.

There is no evidence of valuable consideration between OCWEN LOAN

SERVICING, LLC, PRISCILLA L. BAKER, ESQ. GLEN MESSINA, ROBERT B.
CROWL, GREGG S GRANT, MICHELLE D ESTERMAN, KRISTIN A.
SCHULER-HINTZ, ESQ, MATTHEW DAYTON, ESQ., or any other named or
unnamed Defendant, with the Plaintiff nor evidence the purported assignor is even
aware of this action or has conveyed all rights and control to OCWEN LOAN
SERVICING, LLC, PRISCILLA L. BAKER, ESQ. GLEN MESSINA, ROBERT B.
CROWL, GREGG S GRANT, MICHELLE D ESTERMAN, KRISTIN A.
SCHULER-HINTZ, E, MATTHEW DAYTON, ESQ., or any other named or unnamed
Defendants.

The Defendant OCWEN LOAN SERVICING, LLC through its attorney(s) WESTERN
PROGRESSIVE-NEVADA, INC., and PRISCILLA L. BAKER, ESQ. falsely claim
they have complied with all requirements of federal and state law according to
Affirmative Defense of the Defendant’s “Answer of Defendant to Plaintiffs’
Counterclaims” filed in Registrar Court of CLARK County NEVADA as a fraudulent
and misleading attempt at barring the Plaintiff's request for relief. See Exhibit-K PHH
MORTGAGE CORPORATION Answer of Defendant to Plaintiffs Counterclaim May
06, 2020 Debt Validation Notice

The Defendant OCWEN LOAN SERVICING, LLC through its attorneys WESTERN
PROGRESSIVE-NEVADA, INC., and PRISCILLA L. BAKER, ESQ. falsely allege in
Affirmative Defense of the Defendants’ “Answer of Defendant to Plaintiffs’
Counterclaims,” they had legal standing to provide the Plaintiff with proper notice of
default, acceleration, and foreclosure required under the terms of the Note and Deed of
Trust and in accordance with applicable law, and that the Plaintiff failed to cure the
default. This statement is false. See Exhibit-K OCWEN LOAN Answer of Defendant
to Plaintiff's Counterclaim Oct 08, 2015 Debt Validation Notice

The Defendant OCWEN LOAN SERVICING, LLC through its attorneys McCarthy
Holthus, LLP, Kristin A. Schuler-Hintz, Esq., SBN 7171, Matthew Dayton, Esq., SBN
11552, and PRISCILLA L. BAKER, ESQ. Esq. falsely allege in Affirmative Defense
of the Defendants’ “Answer of Defendant to Plaintiffs’ Counterclaims, that any harm
or damages Plaintiff may have suffered were proximately caused by Plaintiff's actions
and/or omissions and were not the result of any actions and/or omissions of PHH
MORTGAGE CORPORATION, which is false. Until the meddling and actions of
PHH MORTGAGE CORPORATION and their assignees the Plaintiff possessed his
home. See Exhibit-K PHH MORTGAGE CORPORATION Answer of Defendant to
Plaintiff's Counterclaim May 06, 2020 Debt Validation Notice

The Defendant OCWEN LOAN SERVICING, LLC through its attorneys WESTERN
PROGRESSIVE-NEVADA, INC., and PRISCILLA L. BAKER, ESQ. falsely allege in
Affirmative Defense of the Defendants’ “Answer of Defendant to Plaintiffs’
Counterclaims, that the Plaintiff's claims are barred in whole or in part due to
Plaintiffs prior breach of the Note in failing to make timely payments as required by
the terms of the Note and subsequent modification however the Defendant was not one

Page 21 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 22 of 100

36.

37.

38.

39.

contractually in a position or status to be owed any payments through contract.
Therefore the Defendant has no standing to make the claim that the Plaintiff enacted a
breach See Exhibit-K PHH MORTGAGE CORPORATION Answer of Defendant to
Plaintiff's Counterclaim May 06, 2020 Debt Validation Notice.

That any/all of the foregoing documents submitted to Plaintiff by Defendants OCWEN
LOAN SERVICING, LLC, PRISCILLA L. BAKER, ESQ. GLEN MESSINA,
ROBERT B. CROWL, GREGG S GRANT, MICHELLE D ESTERMAN, KRISTIN
A. SCHULER-HINTZ, E, MATTHEW DAYTON, ESQ, or any other named or
unnamed Defendant in response to Plaintiff's request for validation of the alleged debt
are in fact unverified copies of purported business records. Plaintiff further alleges
said response does not qualify as evidence proving a debt is owed to Defendants, and
therefore cannot pass the hearsay exception test under court Rules of Evidence.

Plaintiff is informed and believes and therefore alleges Defendants have used the U.S.
Postal Service to attempt to collect from HAROLD S CORREOS, an alleged debt
purportedly owed to an “original creditor,” other than OCWEN LOAN SERVICING,
LLC, PRISCILLA L. BAKER, ESQ. GLEN MESSINA, ROBERT B. CROWL,
GREGG S GRANT, MICHELLE D ESTERMAN, KRISTIN A. SCHULER-HINTZ,
ESQ, MATTHEW DAYTON, ESQ, or any other named or unnamed Defendant,
which Plaintiff alleges is “charged off.”

Plaintiff is informed and believes and therefore alleges OCWEN LOAN SERVICING,
LLC, PRISCILLA L. BAKER, ESQ. GLEN MESSINA, ROBERT B. CROWL,
GREGG S GRANT, MICHELLE D ESTERMAN, KRISTIN A. SCHULER-HINTZ,
E, MATTHEW DAYTON, ESQ, or any other named or unnamed Defendant have
violated the Fair Debt Collection Practices Act, in 15 USC § 1692e, because it made
and/or employed false, deceptive and misleading representations and/or means in
connection with a debt alleged to be owed by Plaintiff. Furthermore, Plaintiff alleges
some or all of said false, deceptive and misleading representations were knowingly and
intentionally made by OCWEN LOAN SERVICING, LLC, PRISCILLA L. BAKER,
ESQ. GLEN MESSINA, ROBERT B. CROWL, GREGG S GRANT, MICHELLE D
ESTERMAN, KRISTIN A. SCHULER-HINTZ, ESQ, MATTHEW DAYTON, ESQ,
or any other named or unnamed Defendant. Said representations made to

EXECUTOR Harold S Correos are possibly being made to many other consumers as
evidenced by BBB records and numerous wrongful foreclosure cases and articles
available.

OCWEN LOAN SERVICING, LLC, PRISCILLA L. BAKER, ESQ. GLEN
MESSINA, ROBERT B. CROWL, GREGG S GRANT, MICHELLE D ESTERMAN,
KRISTIN A. SCHULER-HINTZ, ESQ, MATTHEW DAYTON, ESQ, or any other
named or unnamed Defendants have violated the Fair Debt Collection Practices Act, in
15 USC § 1692d, the natural consequence of which is to harass, oppress and abuse
Plaintiff. As a result of such harassing communications, Defendants should have

Page 22 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 23 of 100

41.

42.

known the natural consequences of said violation conduct would harass, oppress or
abuse Plaintiff.

Plaintiff is informed and believes and therefore alleges OCWEN LOAN SERVICING,
LLC, PHH MORTGAGE CORPORATION, WESTERN PROGRESSIVE-NEVADA,
INC., PRISCILLA L. BAKER, ESQ. GLEN MESSINA, ROBERT B. CROWL,
GREGG S GRANT, MICHELLE D ESTERMAN, KRISTIN A. SCHULER-HINTZ,
ESQ, MATTHEW DAYTON, ESQ, nor any other named or unnamed Defendants
have the legal right to collect said sum because no sum is owed by EXECUTOR
Harold S Correos to them and/or any party under whom OCWEN LOAN
SERVICING, LLC, PRISCILLA L. BAKER, ESQ. GLEN MESSINA, ROBERT B.
CROWL, GREGG S GRANT, MICHELLE D ESTERMAN, KRISTIN A.
SCHULER-HINTZ, E, MATTHEW DAYTON, ESQ, or any other named or
unnamed Defendant is claiming to hold an assignment.

Further, no valid assignment to PHH MORTGAGE CORPORATION, WESTERN
PROGRESSIVE-NEVADA, INC., OCWEN LOAN SERVICING, LLC, PRISCILLA
L. BAKER, ESQ. GLEN MESSINA, ROBERT B. CROWL, GREGG S GRANT,
MICHELLE D ESTERMAN, KRISTIN A. SCHULER-HINTZ, ESQ, MATTHEW
DAYTON, ESQ, et al exists. Although OCWEN LOAN SERVICING, LLC demand
letter does not expressly allege same, WESTERN PROGRESSIVE-NEVADA, INC.,
and PRISCILLA L. BAKER, ESQ. are claiming their clients holds the alleged debt by
assignment from another entity, by expressly stating that OCWEN LOAN
SERVICING, LLC, PHH MORTGAGE CORPORATION, WESTERN
PROGRESSIVE-NEVADA, INC., PRISCILLA L. BAKER, ESQ. GLEN MESSINA,
ROBERT B. CROWL, GREGG S GRANT, MICHELLE D ESTERMAN, KRISTIN
A. SCHULER-HINTZ, ESQ, MATTHEW DAYTON, ESQ, et al are the “creditors to
whom the debt is owed.” By falsely representing that there exists a proper and legally
valid assignment between OCWEN LOAN SERVICING, LLC et al and the original
creditor of the account; if OCWEN LOAN SERVICING, LLC is so representing, and
that PHH MORTGAGE CORPORATION SERVICING, LLC has a right of recovery
against thereon; and by threatening to foreclose on Plaintiff's real property in its efforts
to collect on the purported debt, OCWEN LOAN SERVICING, LLC and their co-
racketeers have violated relevant parts of the FDCPA, and are liable to Plaintiff for
statutory and actual damages thereon, plus attorney’s fees, and costs. Said violations
include, but are not limited to violations of 15 USC §1692e, et seq. and 15 USC

§1692d, et seq.

Plaintiff is informed and believes and therefore alleges OCWEN LOAN SERVICING,
LLC, PHH MORTGAGE CORPORATION, WESTERN PROGRESSIVE-NEVADA,
INC., PRISCILLA L. BAKER, ESQ.GLEN MESSINA, ROBERT B. CROWL,
GREGG S GRANT, MICHELLE D ESTERMAN, KRISTIN A. SCHULER-HINTZ,
ESQ, MATTHEW DAYTON, ESQ, et al have made knowing and intentional
misrepresentations, or misleading and/or false representations as to the legal status,
character, and/or amount of the debt, in violation of 15 USC §1692e (2) and in
violation of USC 15 §1692e (10).

Page 23 of 37
Case 2:21-cv-00085-GMN-BNW Document1 Filed 01/15/21 Page 24 of 100

43.

Plaintiff is informed and believes and therefore alleges each Defendants action
constitute conduct highly offensive to a reasonable person, and as a result Defendants
are liable to Plaintiff for Plaintiff's actual damages, statutory damages, and costs and
attorney’s fees as well as punitive damages.

The FAIR TRADE COMMISSION on a 5 to 0 ruling, made it clear that every ‘servicer’ of a
loan AND their attorneys, (them being a trustee to a deed of trust or a collection company) are
subject to this law. See the following supportive, relevant case law:

Vicarious liability will be imposed on an attorney’s client for the attorney’s FDCPA violations if
the attorney and client were both debt collectors. See First Interstate Bank v. Soucie, 924 P.2d
1200 (Colo. App. 1996).

‘Debt collectors employing attorneys or other agents to carry out debt collection practices that
violate the FDCPA are vicariously liable for their agent’s conduct.” See Martinez v.
Albuquerque Collection Servs., 867 F. Supp. 1495 (D. N.M. 1994).

44,

45.

47.

48.

Plaintiff is informed and believes and therefore alleges that the false claims of debt
purported as owed to them, as indicated in the correspondence sent to Plaintiff by
Defendants PHH MORTGAGE CORPORATION, WESTERN PROGRESSIVE-
NEVADA, INC., OCWEN LOAN SERVICING, LLC, PRISCILLA L. BAKER, ESQ.
GLEN MESSINA, ROBERT B. CROWL, GREGG S GRANT, MICHELLE D
ESTERMAN, KRISTIN A. SCHULER-HINTZ, ESQ, MATTHEW DAYTON, ESQ,
et al, and their failure to validate said debt renders both Defendants in violation of the
following:

FIRST CAUSE OF ACTION
ACCOUNTING

Plaintiff repeats and re-allege and incorporate herein by reference the allegations and
statements of fact of paragraphs 1-44.

OCWEN LOAN SERVICING, LLC, PRISCILLA L. BAKER, ESQ. GLEN
MESSINA, ROBERT B. CROWL, GREGG S GRANT, MICHELLE D ESTERMAN,
KRISTIN A. SCHULER-HINTZ, ESQ, MATTHEW DAYTON, ESQ. et al
purportedly holds to be Plaintiff's assigned creditor. As a result of this purported
relationship to Plaintiff, said Defendants have a duty to properly account for monies
purportedly owed to Defendants and payments made by Plaintiff. Plaintiff sees no
properly verified evidence in support of Defendants’ claim.

The amount of money paid or claimed still owed to Defendant is unknown to Plaintiff
and cannot be determined without verified accounting.

OCWEN LOAN SERVICING, LLC, PHH MORTGAGE CORPORATION,
WESTERN PROGRESSIVE-NEVADA, INC., PRISCILLA L. BAKER, ESQ. GLEN

Page 24 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 25 of 100

49.

50.

51.

52.

53.

MESSINA, ROBERT B. CROWL, GREGG S GRANT, MICHELLE D ESTERMAN,
KRISTIN A. SCHULER-HINTZ, ESQ, MATTHEW DAYTON, ESQ, et al. should be
ordered to provide a written accounting of all sums allegedly due under the terms of
the alleged original written contract (if any), and provide an explanation of each
amount due and an accounting of all sums allegedly paid from OCWEN LOAN
SERVICING, LLC then to PHH MORTGAGE CORPORATION, and then too
WESTERN PROGRESSIVE-NEVADA, INC., PRISCILLA L. BAKER, ESQ. GLEN
MESSINA, ROBERT B. CROWL, GREGG S GRANT, MICHELLE D ESTERMAN,
KRISTIN A. SCHULER-HINTZ, ESQ, MATTHEW DAYTON, ESQ., or its
Successor for the alleged assignment of the alleged debt.

SECOND CAUSE OF ACTION

VIOLATIONS OF FAIR DEBT COLLECTION PRACTICES ACT
A), 15 USC § 1692

Plaintiff repeats and re-alleges and incorporate herein by reference the allegations and
statements of fact of paragraphs 1-48.

The Fair Debt Collection Practice Act (“FDCPA”) is a consumer protection act that
requires that debt collectors treat debtors fairly and prohibits certain methods of debt
collection. Russell v Equifax ARS, 74 F3d 30, 33 (2d Cir 1996).

The U.S. Court of Appeals for the Sixth Circuit held that mortgage foreclosure IS debt
collection under the FDCPA. (Emphasis added.) See, Glazer v Chase Home Finance
LLC, 704 F3d 453, 455 (6th Cir 2013

Plaintiff is a “consumer” as defined in 15 USC 1692a (3). Defendants OCWEN
LOAN SERVICING, LLC, PHH MORTGAGE CORPORATION, WESTERN
PROGRESSIVE-NEVADA, INC., PRISCILLA L. BAKER, ESQ. GLEN MESSINA,
ROBERT B. CROWL, GREGG S GRANT, MICHELLE D ESTERMAN, KRISTIN
A. SCHULER-HINTZ, ESQ, MATTHEW DAYTON, ESQ, are “debt collectors” as
defined in 15 USC§1692a (6). Defendants were attempting to collect an alleged debt
procured for “household purposes” as defined in 15 USC 1692a (5).

On Nov 11, 2020, Defendants served upon the record of Las Vegas- CLARK County
Debbie Conway Recorder of the colorable Judgment for Possession/Notice for Sale of
Property in compliance with 15 USC§1692g which issued in Supreme Court in
compliance with 15 USC§1692g. Title 15 USC § 1692g requires Defendants to
provide Plaintiff with verification of the alleged debt once received. Title 15 USC
1692(5) (b) requires defendants to cease all collection activity until the debt collector
obtains verification of the alleged debt. Defendants and each of them has failed to
provide verified proof of their alleged debt. However Defendants continue to make
attempts to collect the alleged debt through an erroneous foreclosure action, to
purposefully achieve an unlawful disgorgement of Plaintiff’s real property.

Page 25 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 26 of 100

54.

55.

36.

FDCPA states in part; The term “debt collector” means any person who uses any
instrumentality of interstate commerce or the mails in any business the Principal
purpose of which is the collection of any debts, or who regularly collects or attempts to
collect, directly or indirectly, debts owed or due or asserted to be owed or due another.
Notwithstanding the exclusion provided by clause (F) of the last sentence of this
paragraph, the term includes any creditor who, in the process of collecting his
own debts, uses any name other than his own which would indicate that a third
person is collecting or attempting to collect such debts. [Emphasis added] For the
purpose of section 808(6), such term also includes any person who uses any
instrumentality of interstate commerce or the mails in any business, the Principal
purpose of which is the enforcement of security interests.

Defendants’ conduct was negligent or willful or both, rendering OCWEN LOAN
SERVICING, LLC, PHH MORTGAGE CORPORATION, WESTERN
PROGRESSIVE-NEVADA, INC., PRISCILLA L. BAKER, ESQ. GLEN MESSINA,
ROBERT B. CROWL, GREGG S GRANT, MICHELLE D ESTERMAN, KRISTIN
A. SCHULER-HINTZ, ESQ, MATTHEW DAYTON, ESQ, , WESTERN
PROGRESSIVE-NEVADA, INC., and PRISCILLA L. BAKER, ESQ. liable for
attempting to collect fees, interest, and expenses from Plaintiff that are not authorized
by any agreement or permitted by law, in violation of FDCPA.

Defendants conduct was negligent or willful or both, rendering both Defendants liable
for failing to cease collection of an alleged debt, and not providing proper verification
of the debt to the Plaintiff prior to initiating a foreclosure collection action, in violation
of 15 USC § 1692g(b).

Defendants violated §1692d of the FDCPA by engaging in conduct the natural
consequences of which is to harass, oppress, or abuse any person in connection with
the collection of an alleged debt and;

. Defendants violated §1692(j) of the FDCPA by making false statements of material

fact by posing as or representing creditors and by using unfair or unconscionable
means in connection with the collection of an alleged debt;

. Defendants use unfair or unconscionable means to collect or attempt to collect a

debt, in violation of 15 U.S.C. §1692f;

. Defendants violated 15 USC§1692(e) (8) which requires debt collectors to

communicate the disputed status of a debt if the debt collector ‘knows or should
know that the debt is disputed; whereby the standard requires no notification by the
consumer, written or oral, and instead, depends solely on the debt disputed,
regardless of how or when that knowledge is “acquired.”

Page 26 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 27 of 100

37.

38.

39.

60.

61.

62.

63.

Specifically, Defendants OCWEN LOAN SERVICING, LLC, PHH MORTGAGE
CORPORATION, WESTERN PROGRESSIVE-NEVADA, INC., PRISCILLA L.
BAKER, ESQ. GLEN MESSINA, ROBERT B. CROWL, GREGG S GRANT,
MICHELLE D ESTERMAN, KRISTIN A. SCHULER-HINTZ, ESQ, MATTHEW
DAYTON, ESQ, McCarthy & Holthus, LLP, and knew/know they were/are not entitled to
collect on the alleged debt.

Defendants were/are fully aware that each of them were/are unable to provide a
performance contract executed by Plaintiffs, whereby Plaintiffs are obligated to
defendants.

Therefore, Defendants are liable to Plaintiff, under 15 USC § 1681s for damages to his
consumer credit reports which resulted in higher auto insurance premiums, higher
interest rates, intentional infliction of emotional distress, insomnia, embarrassment,
loss of sleep, anxiety, and other damages due to Defendants’ acts.

Defendants are therefore liable unto Plaintiff pursuant to 15 USC§1692k in the amount
of $1000.00 plus punitive, consequential, and actual damages.

Plaintiff is informed and believes and therefore alleges Defendants should be enjoined
from employing any of the unlawful conduct, methods, acts, or practices under the
FDCPA for violations alleged herein or proven at trial.

An actual controversy has arisen and now exists between Plaintiff and Defendants
conceming their respective rights and duties under FDCPA. A judicial declaration
pursuant to FDCPA and NV. Code 66-27-404 that Defendants’ actions violated
FDCPA is necessary so that all parties may ascertain their rights and duties under the
law.

The Fair Debt Collection Practices Act, §1692k provides for actual damages as
statutory damages of up to one-thousand dollars ($1,000.00) per violation, costs of the
action, and reasonable attorney’s fees. Plaintiff has suffered actual damages as the
proximate and actual cause and result of the violations of the FDCPA by OCWEN
LOAN SERVICING, LLC, PRISCILLA L. BAKER, ESQ. GLEN MESSINA,
ROBERT B. CROWL, GREGG S GRANT, MICHELLE D ESTERMAN, KRISTIN
A. SCHULER-HINTZ, ESQ, MATTHEW DAYTON, ESQ., WESTERN
PROGRESSIVE-NEVADA, INC., and PRISCILLA L. BAKER, ESQ.to be
determined at trial. OCWEN LOAN SERVICING, LLC and PHH MORTGAGE
CORPORATION are The Defendants are liable to Plaintiff for statutory damages as
prescribed by 15 USC § 1692k(a)(2)(A), actual damages pursuant to § 1692k(a)(1) in
an amount to be determined at time of trial, and reasonable attorneys’ fees and costs
pursuant to §1692k(a)(3).

Plaintiff hereby prays for actual damages under the Fair Debt Collection Practices Act
and for statutory damages as set forth above for each and every violation of the Fair

Page 27 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 28 of 100

65.

66.

67.

68.

Debt Collection Practices Act proven at the trial of this case, and reasonable fees and
costs thereunder.

THIRD CAUSE OF ACTION

VIOLATIONS OF NEVADA

FAIR DEBT COLLECTION PRACTICES ACT, 62-20-102(3) and NEVADA

CONSUMER PROTECTION ACT, 47-18-104

 

Plaintiff repeats and re-alleges each and every allegation and statement of fact by
reference herein all prior paragraphs 1-64.

Subsequent violations of Federal FDCPA by Defendants create violations of the
NEVADA Fair Debt Collection Practices Act, hereinafter (NVFDCPA) which is
actionable under NV. Code 62-20-102(3).

Defendants’ statements overshadowed and were inconsistent with the disclosures
required by 15 USC § 1692g (a) et seq. and concurrently violated NV. Code 62-20-
115(5), which carries its own review of Defendants’ privilege license for the collection
of debts in NEVADA as they have “Failed to comply with any applicable state or
federal law or regulation pertaining to the credit and collection industry.” -

Defendants allegedly violated the NEVADA Consumer Protection Act using false
representations or deceptive means to collect a debt or obtain information concerning a
consumer, including (NV. Code 47-18-104).

FOURTH CAUSE OF ACTION

INVASION OF PRIVACY BY OCWEN LOAN SERVICING, LLC AND PRISCILLA L.

69.

70.

71.

BAKER, ESO. along with their principals and agents

Plaintiff repeats and re-alleges each and every allegation and statement of fact by
reference herein all prior paragraphs 1-68.

Defendants OCWEN LOAN SERVICING, LLC AND PRISCILLA L. BAKER, ESQ.
are “debt collectors” and are strangers to Plaintiff. Plaintiff has no contractual
relationship with defendants OCWEN LOAN SERVICING, LLC AND PRISCILLA
L. BAKER, ESQ. and has never applied for credit or services with the defendants.

On or around Aug 08,2005, Defendants IMPAC & “OCWEN LOAN SERVICING,
LLC” illegally obtained Plaintiffs consumer credit report(s). Defendant OCWEN
LOAN SERVICING, LLC is not a creditor, therefore the illegal obtaining of Plaintiff's
consumer credit reports constitutes a Tort claim for Invasion of Privacy.

Page 28 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 29 of 100

72.

73.

74.

75.

Plaintiff's right to privacy is also an enumerated constitutionally protected right, by
the State and Federal Constitution. Plaintiff has been damaged in that his proprietary,
confidential, and most personal information was unlawfully and illegally breached by
Defendants OCWEN LOAN SERVICING, LLC, PHH MORTGAGE
CORPORATION, IMPAC, and WESTERN PROGRESSIVE-NEVADA, INC.
Importantly! Plaintiff is most concerned that Plaintiff “did not” provide his social
security number to any of the Defendants “OCWEN LOAN SERVICING, LLC nor
PHH MORTGAGE CORPORATION, WESTERN PROGRESSIVE-NEVADA, INC.
Plaintiff supports this assertion by factually alleging that Plaintiff has never tendered a
credit application to Defendants OCWEN LOAN SERVICING, LLC nor PRISCILLA
L. BAKER, ESQ. neither were any services received from same by Plaintiff.

Plaintiff has a right to discovery, to determine wherefrom Defendant, OCWEN LOAN
SERVICING, LLC, PHH MORTGAGE CORPORATION, WESTERN
PROGRESSIVE-NEVADA, INC., IMPAC, AND PRISCILLA L. BAKER, ESQ. the
principals and agents thereof obtained his personal, private information. Specifically,
Plaintiff will investigate through discovery where Defendants obtained Plaintiff's
social security number and what additional proprietary information was obtained by
the defendants illegally and unlawfully, along with how that information was/is being
used.

Defendants IMPAC, PHH MORTGAGE CORPORATION, WESTERN
PROGRESSIVE-NEVADA, INC., OCWEN LOAN SERVICING, LLC AND
PRISCILLA L. BAKER, ESQ. along with their principals and agents are also guilty of
aggravated identity theft under federal law as enumerated in 18 U.S. Code § 1028A -
Aggravated identity theft.

Therefore defendants OCWEN LOAN SERVICING, LLC, PHH MORTGAGE
CORPORATION, WESTERN PROGRESSIVE-NEVADA, INC., IMPAC, AND
PRISCILLA L. BAKER, ESQ. along with their principals and agents are liable to
Plaintiff for actual, punitive, consequential, compensatory damages in an amount to be
determined at trial, or by the court.

FIFTH CAUSE OF ACTION

VIOLATIONS OF TITLE 18, U.S.C.. SECTION 245 - FEDERALLY PROTECTED

76.

77.

ACTIVITIES

Plaintiff repeats and re-alleges each and every allegation and statement of fact by
reference herein all prior paragraphs 1-75.

Defendants PHH MORTGAGE CORPORATION, WESTERN PROGRESSIVE-
NEVADA, INC., OCWEN LOAN SERVICING, LLC AND PRISCILLA L. BAKER,
ESQ., and McCarthy & Holthus, LLP along with their principals and agents have worked
together and separately to willfully injure, intimidate, interfere with, or attempt to do

Page 29 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 30 of 100

78.

so, by force or threat of force upon the Plaintiff because of the Plaintiff's activity as a
participant in a Federally funded program and the perception of the Plaintiff as a
targetable victim that could be successfully intimidated and forced out of his property
through threatening paperwork and fraudulent/colorable legal process. The Defendants
were aware or had the reasonable capacity to be aware of the fact that the Plaintiff was
involved in. This equates to Civil Rights violations by the Defendants, punishable as such.

SIXTH CAUSE OF ACTION

VIOLATIONS OF 42 U.S. CODE § 1983 - CIVIL. ACTION FOR
DEPRIVATION OF RIGHTS

Plaintiff repeats and re-alleges each and every allegation and statement of fact by
reference herein all prior paragraphs 1-77.

1. Defendants PHH MORTGAGE CORPORATION, WESTERN
PROGRESSIVE-NEVADA, INC., OCWEN LOAN SERVICING, LLC,
PRISCILLA L. BAKER, ESQ., and McCarthy & Holthus, LLP along with their
principals and agents have worked together and separately to cause the Plaintiff
to be subjected to the deprivation of Liberties and privileges of the Plaintiff
which are protected and enumerated by the Nevada Constitution. Among the
liberties the Defendants have deprived the Plaintiff of are: Article 1 Section 17,
which provides that “all courts shall be open; and every man, for an injury
done him in his lands, goods, person or reputation, shall have remedy by
due course of law, and right and justice administered without sale, denial,
or delay.” The Defendants have worked to use their influence and
financial backing to eliminate the Plaintiff's judicial recourse and under
color of law steal the land, property goods and ruin the commercial and
financial reputation of the Plaintiff.

2. Article 1 Section 21, which provides “That no man’s particular services shall be
demanded, or property taken, or applied to public use, without the consent of his
representatives, or without just compensation being made therefore. The
Defendants have attempted to demand and take the property of the Plaintiff
without the consent of his representatives and without just compensation
showing a clear disregard for the Humanity of the Plaintiff and the Great Laws
of this land. See Exhibit-B, Exhibit-E, Exhibit-A, Exhibit-F, Affidavit of
WESTERN PROGRESSIVE-NEVADA, INC., PHH MORTGAGE
CORPORATION Answer of Defendant to Plaintiff's
Counterclaim(containing request for possession of Plaintiff's property)

Page 30 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 31 of 100

SEVENTH CAUSE OF ACTION

VIOLATION OF 42 U.S. CODE § 1985 - CONSPIRACY TO INTERFERE WITH CIVIL

RIGHTS

Plaintiff repeats and re-alleges each and every allegation by reference herein all
prior paragraphs 1-78.

79.

80.

81.

82.

Defendant PHH MORTGAGE CORPORATION, WESTERN PROGRESSIVE-
NEVADA, INC., OCWEN LOAN SERVICING, LLC AND PRISCILLA L. BAKER,
ESQ. along with their principals and agents, as a group of two or more, have worked
together to conspire to prevent by force, intimidation or threat the Plaintiff from
discharging his duty, right and privileges as the General Executor for HAROLD S
CORREOS ESTATE. Through the impersonation of authorized representatives
through fraud, misfeasance and malfeasance, the Defendants have hindered the
administration of Justice for the Plaintiff, depriving the Plaintiff of security in his
possessions and property directly or indirectly.

EIGHTH CAUSE OF ACTION
VIOLATION OF CONTRACT LAW

Plaintiff repeats and re-alleges each and every allegation by reference herein all prior
paragraphs 1-79.

Defendants OCWEN LOAN SERVICING, LLC AND PRISCILLA L. BAKER, ESQ.
along with their principals and agents have induced and produced any and all contracts
they allege exist between the Plaintiff and the Defendants through fraud, coercion,
misrepresentation and non-disclosure._Am Jur 2nd, Volume 17 (A) Clause #298,
applies. NO IMMUNITIES WILL PROTECT A PERSON WHO ACTS IN BAD
FAITH.

“All contracts begin with an offer and only become binding upon acceptance.”
Farnsworth on Contracts 2004 Third Edition (Vol 1). Defendants OCWEN LOAN
SERVICING, LLC, PHH MORTGAGE CORPORATION, WESTERN
PROGRESSIVE-NEVADA, INC., AND PRISCILLA L. BAKER, ESQ. along with
their principals and agents have violated simple contract law by fraudulently trying to
enforce and claiming breach of a non-existing contract being there has never been an
acceptance by the Plaintiff of any offers presented by the Defendants.

Page 31 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 32 of 100

NINETH CAUSE OF ACTION
GRAND LARCENY AGAINST THE ESTATE

Plaintiff repeats and re-alleges each and every allegation by reference herein all prior paragraphs
1-82.

83. Defendants OCWEN LOAN SERVICING, LLC, PRISCILLA L. BAKER, ESQ., and
McCarthy & Holthus, LLP along with their principals and agents have willingly and
knowingly colluded to unlawfully take from the possession of the Plaintiff the property
and constructive possession of the plaintiff's property not limited to the real property
known as 1830 Del Font CT, Las Vegas, Nevada [89117-9998].

RELIEF TO BE GRANTED ADMISSION TO SIMILAR CASE LAW SO ORDERED!

Plaintiff further demands compensation for $1,000 per FDCPA COMPLAINT in counter-
complaint paragraph I plus $1,000 per person involved in the Fraud committed against Harold S
Correos Estate and be awarded $3,100,000.00 in Punitive damages for Harassment,
Trespassing, and Attempted Theft of Property of HAROLD S CORREOS Estate as well as
clear violation of the court order and rules in accordance with the confirmed decision of
the 11” Circuit in a similar case titled Reese v. Ellis, Painter & Adams LLP, 678, F. 3d
1211, 1215 (11" Cir. 2012).

Proverbs 6:30-31 “People do not despise a thief. If he steals to satisfy himself when he is
starving. Yet when he is found, he must restore sevenfold.”

PRAYER FOR RELIEF

 

Plaintiff repeats and re-alleges each and every allegation by reference herein all

prior paragraphs 1-83.
WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

1. That Defendants are enjoined from taking further action against Plaintiff during
the pendency of this trial;

2. That the real property be returned unencumbered plus $10,000,000.00 to the
Plaintiff as compensatory relief.

3. That the Defendants, including but not limited to OCWEN LOAN SERVICING,
LLC, to return to the rightful owner, that being the Plaintiff, all property and
property related interests, payments, rent, fees and deeds etc...he obtained
related to the 1830 Del Font CT, Nevada [89117-9998] Property. Pay the Plaintiff
the proceeds of any investments, sales, gains, rents, exchanges etc... made from
the Defendants’ use of the Plaintiff's property, credit, name etc.

Page 32 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 33 of 100

10.

11.

12.

13.

That the Defendants, PHH MORTGAGE CORPORATION, WESTERN
PROGRESSIVE-NEVADA, INC., OCWEN LOAN SERVICING, LLC,
PRISCILLA L. BAKER, ESQ., McCarthy & Holthus, LLP, Glen Messina, Robert
B. Crowl, Gregg S Grant, Michelle D Esterman, Kristin A. Schuler-Hintz, Esq,
Matthew Dayton, Esq., and any of the Principals and agents thereof applicable,
pay the Plaintiff $100,000,000.00 in punitive damages for their constitutional

and statutory violations they have knowingly and willingly colluded to viciously
carry out to the detriment of this instant Plaintiff and others.

That the Defendants pay the Plaintiff $100,000,000.00 for emotional distress
along with the pain and suffering caused by the Defendants, while and after the
Plaintiff has had to endure their malicious, fraudulent, and intentionally hurtful
actions,

That Defendants issue a public admission and apology via a major media outlet
for their actions and misdeeds related to this matter and the emotional and
financial distress caused thereby.

That Defendants immediately cease and desist the actions alleged in this matter
in all operations and upon all individuals suffering injury; with like for like
return of real and personal property where actual property be returned to the
rightful owners Pursuant to statutory law.

That Defendants be required to immediately correct and update all applicable
negative credit reporting affecting and pertaining to the Plaintiff with
receipt/certification of such being provided to Plaintiff upon initiation and
completion in accordance with Law.

That the Defendants remove all liens associated with the real and personal
property of the Plaintiff including any mortgage liens that may have been
applied according.

That the Defendants pay reasonable costs associated with the repair and/or
replacement of real and personal property damaged subsequent to the
illegal/wrongful foreclosure of the Plaintiff.

That Defendant be required to produce an accounting of all sums due under the
alleged breach of contract and purported claims of account according to Law.

For Defendants to prove ownership of mortgage, title, deed, land and all items of
substance relating to the property described and discussed in this case.

For an accounting of all consideration allegedly paid by 1) OCWEN LOAN
SERVICING, LLC or purported successor(s)/assign(s).

Page 33 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 34 of 100

14.

15.

16.

17.

18.

19.

20.

21.

22.

23.

24.

25.

26.

For general damages and special damages in an amount to be proven at trial, but
not less than $1,000 per complaint and per offender, up to the maximum allowed
by law.

For actual damages, including general damages and special damages in an
amount to be proven at trial, but not less than $1,000 per complaint and per
offender, up to the maximum allowable by applicable law.

For a judicial declaration, pursuant to applicable law, that Defendants’ actions
violated FDCPA and NEVADA Consumer Protection Act and other applicable
law on and for the record;

An award to Plaintiff of any pre-judgment and post-judgment interest as may be
allowed under the law

That Plaintiff recovers all costs past and present related to this issue and
reasonable attorney fees incurred;

That Defendants be required to specifically disprove, on and for the record, all
allegations cited herein by Plaintiff in this action;

That Defendants be required to produce an accounting of all sums due under the
alleged breach of contract and purported claims of account;

For an accounting of all consideration allegedly paid by Defendants OCWEN
LOAN SERVICING, LLC, PHH MORTGAGE CORPORATION, and
WESTERN PROGRESSIVE-NEVADA, INC. or purported
successor(s)/assign(s);

For general damages and special damages in an amount to be proven at trial, but
not less than $1,000 per complaint and per offender, pursuant to 15 USC §
1692k(2)(A).

For actual damages, including general damages and special damages in an
amount to be proven at trial, but not less than $1,000 per complaint, and per
offender, pursuant to 15 USC § 1692k(a)(1);

For costs and reasonable attorney’s fees pursuant to 15 USC § 1692(k)(a)(3);

For a judicial declaration pursuant to NV. Code 47-9-618 that Defendants
actions violated FDCPA and NEVADA Consumer Protection Act;

For a judgment for damages against Defendants PHH MORTGAGE

CORPORATION, OCWEN LOAN SERVICING and WESTERN
PROGRESSIVE-NEVADA, INC., et al for actual damages, punitive damages,

Page 34 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 35 of 100

27.

28.

29.

30.

and statutory damages of $1,000.00, attorney fees, and costs pursuant to 15 USC
§§ 1681(n) and 1681(0);

Sanctions preventing the Defendants: OCWEN LOAN SERVICING, LLC, PHH
MORTGAGE CORPORATION, WESTERN PROGRESSIVE-NEVADA,
INC., PRISCILLA L. BAKER, ESQ., McCarthy & Holthus, LLP, Glen Messina,
Robert B. Crowl, Gregg S Grant, Michelle D Esterman, Kristin A. Schuler-
Hintz, Esq, Matthew Dayton, Esq,, and any of the Principals and agents thereof
from practicing/licensure conducting business in the unlawful form described
herein, in the State of NEVADA/NEVADA/NV in the interest of public safety.

For such other and further relief as the Court deems just, equitable and proper.

VERIFICATION

As witnessed below, I, Executor HAROLD S CORREOS, with full commercial
liability affirm under the laws of the United States and under penalty of perjury,
that to the best of my knowledge the foregoing, with Exhibits A-S attached
hereto is true, correct, complete and not meant to mislead.

TRIAL BY JURY

Plaintiff is entitled to and hereby demands a trial by jury.

Respectfully submitted,

By: | oul) 0 Ganr—

Harold S Correos for HAROLD S CORREOS estate
Libellant/A ffiant/Plaintiff

1830 Del Font CT

Las Vegas, Nevada “usa” [89117-9998]

Acknowledgment

STATE OF NEVADA
COUNTY OF CLARK

I HEREBY CERTIFY, that on this day, January git. , 2021, before me,

SAWIR ¢.. Deo , the subscriber, a Notary Public of the State and County
aforesaid, personally appeared HAROLD S CORREOS ESTATE, the party herein, known to me
(or satisfactorily proven) to be the person whose name is subscribed to the within instrument, and

Page 35 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 36 of 100

acknowledged the foregoing to be his free act and deed, and in my presence signed and sealed
the same.

 

   

 

 

 

IN WITNESS WHEREOF, I h set my hand and official seal.
{Age  SATVIRS. DEOL §
wot \ Notary Public State of Nevada p
: 5 No. 17-3622-1 ,
Public ee” My Appt. Exp. September 21, 2021
Seq] POT

LEGALNOTICE: I, _ SATyj4£ ££. Deo L— amnotan attorney licensed to
practice law in the State of Nevada, and I may not give legal advice or accept fees for legal
advice. I have provided no assistance in the preparation of the above referenced documents,
without recourse and I have no interest in any issue referenced therein. I am not a party to this
action and I am ONLY acting in an authorized capacity as liaison to communication between
parties, without recourse. ]

CERTIFICATE OF CONTENTS AND SERVICE OF PROCESS

1 HEREBY CERTIFY that I, Executor Harold S Correos have this day placed a copy of the foregoing civil
action, “Commercial Verified Complaint for Damages” and “Summons,” in mailing envelopes for service upon

legal entities known as OCWEN LOAN SERVICING, LLC, PHH MORTGAGE CORPORATION,
WESTERN PROGRESSIVE-NEVADA, INC., Priscilla L. Baker, Esq., McCarthy & Holthus
LLP, Glen Messina, Robert B. Crowl, Gregg S Grant, Michelle D Esterman, Kristin A. Schuler-
Hintz Esq, Matthew Dayton Esq, sent via United States Postal Service Certified Mail, with return receipt
requested, and regular first class mail with adequate postage affixed to mailing envelopes, for delivery to the
following addressees in more detail:

Respectfully submitted this 12 day of January, —» 2021,
Without recourse,

on Soy) C Com

Executor HAROLD S CORREOS, Consumer, Nevada state
Private Executor, Plaintiff

Page 36 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 37 of 100

OCWEN FINANCIAL CORP. Glen A. Messina CEO 1661 Worthington Rd Suite100 West Palm Beach, FL 33409
Western Progressive-Nevada Inc. Gregg S. Grant, James A. Weld 112 North Curry Street Carson City, Nevada
89703

PHH MORTGAGE CORP. Robert B. Crow! CEO 3000 Leadenhall Rd. Mt. Laurel Township, New Jersey 08054-
4606

McCarthy & Holthus LLP Kristin A. Schuler-Hintz esq. 9510 W. Sahara Ave Suite 200 Las Vegas, Nevada 89117
McCarthy & Holthus LLP Matthew D. Dayton esq. 9510 W. Sahara Ave Sulte 200 Las Vegas, Nevada 89117
McCarthy & Hoithus LLP Priscilla L. Baker esq. 9510 W. Sahara Ave Suite 200 Las Vegas, Nevada 89117

Catalog of Exhibits

Exhibit A: NOTICE OF TRUSTEE SALE #20201113-0000672
Exhibit B: Grant, Bargain, Sale Deed Inst #20021120 00487
Exhibit C: Notice of Nonsuit and Order of Dismissal

Exhibit D:

Exhibit E: DEED OF TRUST #20050414 0003789

Exhibit F: NOTICE OF TRUSTEE SALE #20180510-0000211
Exhibit G: POA Power of Attorney date: 06Sep2013

Exhibit H: OCWEN Delinquency Notice #20200214-0000185
Exhibit I: Notice of Default and Cease and Desist

Exhibit J: Second Request for Documentation and Proof of Claim
Exhibit K: Defendant to Plaintiff's Counterclaim, Debt Validation
Exhibit L: Western Delinquency Notice #20170328-0001977
Exhibit M:

Exhibit N: GMAC/PHH ACCT Statement/Negative Credit Reporting

Exhibit O: Affidavit of Certification of Documents Pursuant to Nevada Foreclosure Mediation
Rule 13(7)

e Exhibit P:

e Exhibit Q: Affidavit of truth and fact

e Exhibit R: Notice of Assignment, Sale, or Transfer of Servicing Rights
e Exhibit S: Delinquency Notice #20150929-0003063

Page 37 of 37
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 38 of 100

inst #: 20201113-0000672

Fees: $42.00
Rss i
TS No.: 2015-00998-NV Requestor: oh Kr
Premium Title TSG
APN; 163-03-712-010 Recorded By: AN] Pgs: 5 | of C
Debbie Conway ; 19-20
Western Progressive - Nevada, Inc. CLARK COUNTY RECORDER 7 .10-U,
Northpark Town Center Src: ERECORD 3
100 Abernathy Rd NE; Bldg 400, Suite 200 Ofc: ERECORD

Atlanta, GA 30328

T.S. No.: 2015-00998-NV

 

The undersigned hereby affirms that there is no Social Security number contained in this
document.

NOTICE OF TRUSTEE'S SALE

YOU ARE IN DEFAULT UNDER A DEED OF TRUST DATED 04/04/2005. UNLESS
YOU TAKE ACTION TO PROTECT YOUR PROPERTY, IT MAY BE SOLD AT A
PUBLIC SALE. IF YOU NEED AN EXPLANATION OF THE NATURE OF THE
PROCEEDING AGAINST YOU, YOU SHOULD CONTACT A LAWYER.

Western Progressive - Nevada, Inc., as duly appointed trustee under and pursuant to the Deed
of Trust recorded 04/14/2005, as Inst. No. 20050414-0003789, in book —. page —, of Official
Records in the office of the County Recorder of Clark County, Nevada exccuted by: Harold S.
Correos And Rosemaric Correos, Husband and Wife, as Community Property

WILL SELL AT PUBLIC AUCTION TO HIGIIEST BIDDER FOR CASH, CASIUER’S
CHECK DRAWN ON A STATE OR NATIONAL BANK, A CHECK DRAWN BY A STATE
OR FEDERAL CREDIT UNION, OR A CHECK DRAWN BY A STATE OR FEDERAL
SAVINGS AND LOAN ASSOCIATION, A SAVINGS ASSOCIATION OR SAVINGS
BANK:

Place of Sale: NLN, 930 S. 4th Street, Las Vegas, NV 89101

All right, title, and interest conveyed to and now held by the trustee in the hereinafter described
property under and pursuant to a Deed of Trust described as:

PARCEI. I:

LOT SIX (6) OF DEL SOL ESTATES, AS SHOWN BY MAP THEREOF ON FILE IN BOOK
45 OF PLATS, PAGE 12 IN THE OFFICE OF THE COUNTY RECORDER OF CLARK
COUNTY, NEVADA, AND AS AMENDED BY CERTIFICATE OF AMENDMENT
RECORDED SEPTEMBER 26, 1990 IN BOOK 900926 AS DOCUMENT NO. 00916 AND

Version 1.1 NY NOS 0417

eet,
ee

P3L482003 2701980209 254

Page lors
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 39 of 100

exhibit
TS No.: 2015-00998-NV 245

RECORDED MAY 9, 1991 IN BOOK 910509 AS DOCUMENT NO. 00566.
PARCEL I-A:

TOGETHER WITH A PARCEL OF LAND SITUATE IN A PORTION OF NORTHEAST
QUARTER (NE 1/4) OF THE SOUTHEAST QUARTER (SE 1/4) OF SECTION 3,
TOWNSHIP 21 SOUTH, RANGE 60 EAST, M.D.M., CITY OF LAS VEGAS, CLARK.
COUNTY, NEVADA, BEING A PORTION OF LOT 2 OF THE PARCEL MAP RECORDED
IN FILE 68, PAGE 59 OF PARCEL MAPS, OFFICIAL RECORDS OF CLARK COUNTY,
MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE EAST QUARTER (F 1/4) CORNER OF SAID SECTION 3 AND
ALONG THE CENTERLINE OF EAST OAKEY BOULEVARD, SOUTH 88°55°00" WEST, A
DISTANCE OF 337.85 FEET; THENCE LEAVING SAID LINE, SOUTH 02°35'35" EAST, A
DISTANCE OF 184.06 FRET TO THE POINT OF BEGINNING; THENCE NORTH 88°55°00"
EAST, A DISTANCE OF 0,15 FEET; THENCE SOUTH 02°39'02" EAST, A DISTANCE OF
45.68 FEET; THENCE SOUTH 87°24'25" WEST, A DISTANCE OF 0.19 FEET; TIIENCE
NORTH 02°35°35° WEST, A DISTANCE OF 56.09 FEET TO THE POINT OF BEGINNING.
RESERVING THEREFROM AN RASEMENT FOR INGRESS AND EGRESS AND
UTILITIES OVER AND ACROSS THAT PORTION OF LOTS | THROUGH 3 AND 5
THROUGH 9 OF SAID SUBDIVISION DESIGNATED AS "DEL FONT COURT".

PARCEL I-B:

A PORTION OF GOVERNMENT LOT SIXTY-NINE (69) IN THE NORTHEAST QUARTER
(NE 1/4) OF THE SOUTHWEST QUARTER (SW 1/4) OF SECTION 3, TOWNSHIP 21
SOUTH, RANGE 60 EAST, M.D.B. & M., BEING A PORTION OF LOT ONE (1) AS
SHOWN BY MAP THEREOF ON FILE IN FILE 68 OF PARCEL MAPS, PAGE 59, IN THE
OFFICE OF THE COUNTY RECORDER, CLARK COUNTY, NEVADA, MORE
PARTICULARLY DESCRIBED AS:

THAT PORTION AS SHOWN IN THAT CERTAIN BOUNDARY LINE ADJUSTMENT AS
SHOWN BY MAP THEREOF ON FILE IN FILE 63 OF SURVEYS, PAGE 19, BEING
DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHWEST CORNER OF SAID LOT ONE (1) AS SHOWN BY
MAP THEREOF ON FILE IN FILE 68 OF PARCEL MAPS, PAGE 59, THENCE NORTH
88°55'00" EAST, A DISTANCE OF 0.26 FEET; THENCE SOUTH 02°33°00" EAST, A
DISTANCE OF 144.05 FEET; THENCE SOUTH 88°55'00" WEST A DISTANCE OF 0.15
FEET TO THE SOUTHWEST CORNER OF SAID LOT ONE (1); THENCE NORTH
00°35°35" A DISTANCE OF 144.05 FEET TO THE POINT OF BEGINNING.

Version 1.1 NV NOS 0417 Pags 2 of S
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 40 of 100

wedges REL

A

Erbit

TS No.: 2015-00998-NV % obs
PARCEL I:

AN EASEMENT FOR INGRESS AND EGRESS AND UTILITIES OVER AND ACROSS
THAT PORTION OF LOT 4 OF SAID SUBDIVISION DESIGNATED AS “DEL FONT
COURT”.

EXCEPTING FROM PARCELS I AND II ABOVE ALL MINERAL RIGHTS AS RESERVED

IN THE PATENT FROM THE UNITED STATES OF AMERICA, RECORDED JANUARY
23, 1973 AS DOCUMENT NO. 255406, OFFICIAL RECORDS.

Version 1.) NV NOS 0417 Page 3 of 5

 
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 41 of 100

TS No.: 2015-00998-NV 4 of
NOTICE OF TRUSTEE'S SALE

The street address and other common designation, if any, of the real property described above is
purported to be:
1830 Del Font Court, Las Vegas, NV 89117

The undersigned Trustee disclaims any liability for any incorrectness of the street address or
other common designation, if any, shown above.

Date of Sale: 01/22/2021 at 10:00 AM

The sale will be made, but without covenant or warranty, expressed or implied, regarding title,
possession, or encumbrances, to pay the remaining principal sum of the note(s) secured by the
Deed of Trust, with interest and late charges thereon, as provided in the note(s), advances, under
the terms of the Deed of Trust, interest thereon, fees, charges and expenses of the Trustee for the
total amount (at the time of the initial publication of the Notice of Sale) reasonably estimated to
be sot forth below. ‘he amount may be greater on the day of sale. This property is sold as-is, the
beneficiary and undersigned Trustee are unable to validate the condition, defects or disclosure
issues of said property and Buyer waives the disclosure requirements under NRS 113,130 by
purchasing at this sale and signing a receipt in connection therewith. The total amount of the
unpaid balance of the obligation seoured by the property to be sold and reasonable estimated
costs, expenses and advances at the time of the initial publication of the Notice of Sale is:
$552,077.42.

If the Trustee is unable to convey title for any reason, the successful bidder's sole and exclusive
remedy shall be the return of monies paid to the Trustee, and the successful bidder shall have no
further recourse. If the sale is sct aside for any reason, the Purchaser at the sale shall be entitled
only to a return of the deposit paid, The Purchaser shall have no further recourse against the

Mortgagor, the Mortgagee, or the Mortgagee’s Attomey.

Note: Because the Beneficiary reserves the right to bid less than the total debt owed, it is
possible that at the time of the sale the opening bid may be less than the total debt.

Version 1.1 NV NOS 0417 Page 4 ofS
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 42 of 100

legit os, by weegse

TS No.: 2015-00993-NV

NOTICE OF TRUSTEE'S SALE

Date: November 12, 2020 ‘Western Progressive - Nevada, Ino., as Trustee for

Monet park Town Center
Rd oa
i sn GA 30 NE; Bldg 400, Suite 200

LE ke ks

    
  

   

 

State of GA) ss °
County of Fulton}

On November 12, 2020, before me, iman Walcott, Personally appeared Gl ida
Hamilton, who proved to me on the basis of satisfactory avidence to be the person(s) whose
name(s) is/are subscribed to the within Instrument and acknowledged to me that he/she/they
Sioaheeisja rales tn his/her/their authorized Capacity{ies), and that by his/her/their
seve on oe the person(s), or the entity upon behalf of which the person{s)

WITNESS my hand and official seal.

Signature
Walcott

Version 1.1 NV NOS 0417

 

ft
£0
ae" NTN
“aww

 

 
 

Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 43 of 100

ot

"

  

RE-RECORDING TO CORRECT LEGAL DESCRIPTIO

Affia R.PTT.. s_wen0— Ey 6 APN, 163-03-712-010
Rscrow No. 11824-35

GRANT, BARGAIN, | SALE DEED

THIS INDENTURE WITNESSETH: Thet

 

 

 

.
FOR A VALUABLE CONSIDERATION, the cecelpt of which Is hereby acknowledged, do heseby Grant, Bargain, Sell and
Convey to __ HAROLD _S._CORREOS and ROSEHARTE CORREOS, husband and wife, as Joint Ten

 

 

all thet ceal property situated in the County of __CLARK
State of Nevada, bounded and described as follows:

SEE LEGAL DESCRIPTION EXHIBIT “OHE” ATTACHED HERETO AHD MADE A PART HEREOF.

SUBIECT TO: 1. ‘Toxes for the fizcal year 2002 end 2003.

2. Covenants, Conditicns, Reservations, Rights, Rights of Wey end Easements nov of record.

‘Together with all and singular tenements, hereditaments and eppurtenances thereunto belonging or in enywize sppertaining.

DATE: ___Koverber 14, 2002 atie~ ft2,Lb pes fos

ARTHUR ¥. HALLOEAH, JR.

 

 

 

STATE OF NEVADA

COUNTY OF _ CLARK

58.

eget tee ane

 

Os _.____Hovember 18, 2002 000

RECORDING REQUESTED BY:
personally eppesred before me, a Notary Public,
N RECORDED MALL TO:
ARTEUR F. HALLORAN, JR. IM HAROLD S. CORREOS”

1830 DEL FONT COURT
LAS VEGAS, HV. 89117
perasnatly Laows (ox presed) to me t2 be the parton whore name [a MAIL TAX STATEMENTS TO ABOVE ADDRESS

eakactibed to Ger adore instrament who echrowledged thet _S:2__

erreuend Oe .
Chakary OLEEY

(ROFARIAL SPAL)

   
  
 
  

  

sUOY SPANN
Nefary Public - Nevade
; Ne 92-2100-1
My app! asp June 6, 2004
Sa eaten acrercn manne inrroatennd

 

 

 

 

Nov 16 2002

Bdnbit
jot 2

PH. &,10, 13,30
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 44 of 100

At " Order No. 02-00-907326-TO

EXHIBIT “ONE” BR

Parcel I: Extubit
Lot Six (6) of Del Sol Estates, as shown by map thereof on file in Book 45 of Plats, Page Vy UT

12 in the Office of the County Recorder of Clark County, Nevada, and as amended by
Certificate of Amendment recorded September 26, 1990 in Book 900926 as Document
No. 00916 and recorded May 9, 1991 in Book 910509 as Document No. 00566.

Parcel I-A:

TOGETHER WITH a parcel of land situate in a portion of Northeast Quarter (NE 1/4) of the
Southeast Quarter (SE 1/4) of Section 3, Township 21 South, Range GO East, M.D.M., City
of Las Vegas, Clark County, Nevada, being a portion of Lot 2 of the Parcel Map recorded in
File 68, Page 59 of Parcel Maps, Official Records of Clark County, more particularily
described as follows:

Commencing at the East Quarter (E 1/4) corner of said Section 3 and along the centerline
of East Oakey Boulevard, South 88°55’00" West, a distance of 337.85 feet; thence
leaving said line, South 02°35’35° East, a distance of 184.06 feet to the Point of
Beginning; thence North 88°55’00" East, a distance of 0.15 feet; thence South
02°39’02" East, a distance of 45.68 feet; thence South 87°24’25" West, a distance of
9.19 feet; thence North 02°36’35" West, a distance of 56.09 feet to the Point of
Beginning.

Reserving Therefrom an easement for ingress and egress and utilities over and across that
portion of Lots 1 through 3 and 5 through 9 of said subdivision designated as "Del Font
Court”.

Parcel I-B:

A portion of Government Lot Sixty-nine (69) in the Northeast Quarter (NE 1/4) of the
Southwest Quarter (SW 1/4) of Section 3, Township 21 South, Range 60 East, M.D.B. &
M., being a portion of Lot One (1) as shown by map thereof on file in File 68 of Parcel
Maps, Page 59, in the Office of the County Recorder, Clark County, Nevada, more
particularly described as:

That portion as shown in that certain Boundary Line Adjustment as shown by map thereof
on file in File 63 of Surveys, Page 19, being described as follows:

Beginning at the Northwest Corner of said Lot One (1) as shown by map thereof on file in
File 68 of Parcel Maps, Page 59, thence North 88°55’00”" East, a distance of 0.26 feet;
thence South 02°33'00" East, a distance of 144.05 feet; thence South 88°S5’00" West,
a distance of 0.15 feet to the Southwest Corner of said Lot One (1); thence North
00°35'35" a distance of 144.05 feet to the Point of Beginning.

Parcel tl:

An easement for ingress and egress and utilities over and across that portion of Lot 4 of
said subdivision designated as "Del Font Court".

Excepting from Parcels | and II above ali mineral rights as reserved in the Patent from the
United States of America, recorded January 23, 1973 as Document No. 255406, Official
ecords.

Assessor’s Parcel No: 163-03-712-010
Case 2:21-cv-00085-GMN-BNW Document 1

Filed 01/15/21 Page 45 of 100

Buibt CS} oye

“ Location : District Court Civil/Criminal

 

Register of Actions

Case No. A-20-811934-FM

Harold Correos, Petitioner{s) vs. Western Progressive, Respondent(s)

Agency

Petitioner

Respondent

§ Case Type:
§
§ Date Filed:
§ Location:
§
§ Cross-Reference Case
Number:
Party Information
Home Means Nevada
Correos, Harold
Western Progressive
Events & Orders of the Court

Petition for Foreclosure Mediation
Assistance

03/09/2020
Department 7

A811934

Lead Attorneys

Pro Se

 

c/o Del Font Court one-eight-three-zero Las Vegas, Nevada [89117]
09/28/2020

03/09/2020

06/01/2020

06/01/2020

06/22/2020

07/09/2020

 

Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 46 of 100

DISPOSITIONS

Order of Dismissal (Judicial Officer: Bell, Linda Marie)

Debtors: Western Progressive (Respondent), PHH Mortgage Services (Respondent), Ocwen Loan Servicing LLC (Respondent)

Creditors: Harold Correos (Petitioner)

Judgment: 09/28/2020, Docketed: 09/29/2020

OTHER EVENTS AND HEARINGS
Petition for Foreclosure Mediation Assistance
Petition for Foreclosure Mediation Assistance
Initia! Appearance Fee Disclosure
initial Appearance Fee Disclosure
Answer
Answer to Petition for Mediation Assistance
Assignment of Mediator
Assignment of Mediator
Mediation Scheduling Notice

Foreclosure Mediation Scheduling Notice - CORREOS

 

c/o Del Font Court one-eight-three-zero Las Vegas, Nevada [89117]
 

 

rn ee ES St

Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 47 of 100
Exbit
ets. 6,730 mA

200504 14-00037

4S mS Fee: $38.00

Assessor's Parcel Number:1 63-03-712-010 NIC Fee: $25.08
Recording Requested By: Tare 14:16:47
Fidslity National Title Agency of Nevada, ine. Requestor:
500 N. Rainbow Bid , Suita 100 Certified True Copy of Original FIDELITY NATIONAL TITLE
And When Record SRY e107 Frances Deane CAE
ALLIANCE BANCORP Clark County Recorder ys: 2

91 WESTBOROUGH BOULEVARD
SOUTH SAN FRANCISCO, CALIFORNIA 94080

. —
Loan Number: 93802 o>

o5-(3B2bUots [Space Above This Line neta LIO9LEIT  OZBVa7083
DEED OF TRUST

MIN: 1000393-0200593802-5

DEFINITIONS

Words used in multiple sections of this document are defined below and other words are defined in Sections 3,

11, 13, 18, 20 and 21. Certain rules regarding the usage of words used in this document are also provided in
Section 16.

(A) "Security Instrument" means this document, which is dated APRIL 4, 2005 , together
with all Riders to this document.

(B) "Borrower" iss HAROLD S. CORREOS AND ROSEMARIE CORREOS, HUSBAND
AND WIFE, AS SOAAYY/TENAMT& COMMUNITY PROPERTY i.

Borrower is the teustor under this Security Instrument.

(C) "Lender® is ALLIANCE BANCORP

Lenderisa CALIFORNIA CORPORATION organized
and existing under the laws of CALIFORNIA

Lender's address is 91 WESTBOROUGH BOULEVARD, SOUTH SAN FRANCISCO,
CALIFORNIA 94080

(D) "Trustee" is FIDELITY NATIONAL TITLE
6655 WEST SAHARA, SUITE A110, LAS VEGAS, NEVADA 89146

(E) "MERS" is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is acting
solely as a nominee for Lender and Lender's successors and assigns. MERS is the beneficiary under this
Security Instrument. MERS is organized and existing under the laws of Delaware, and has an address and
telephone number of P.O. Box 2026, Flint, MI 48501-2026, tel. (888) 679-MERS.

(F) “Note” means the promissory note signed by Borrower and dated APRIL 4, 2005

 

NEVADA-- Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT ~- MERS DocMagic CFarOnsS 800-649-1362
Form 3029 1 Page 1 of 15 www.docemagic.com
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 48 of 100

E Inst # 20180510-0000211
Fees: $40.00

auibit 06/40/2018 08:06:62 AN
Receipt #: 3398110
TS No.: 2015-00998-NV | a Renueator
P4s-7,0,13,20,30 PREMIUM TITLE TSG

APN: 163-03-712-010 Recorded By: BGN Pga: 6

Western Progressive - Nevada, Inc. DEBBIE CONWAY
Northpark Town Center CLARK COUNTY RECORDER
1000 Abernathy Rd NE; Bldg 400, Suite 200 Sre: ERECORD

Atlanta, GA 30328 Ofc: ERECORD

T.S. No.: 2015-00998-NV

 

The undersigned hereby affirms that there is no Social Security number contained in this
document.

NOTICE OF TRUSTEE'S SALE

YOU ARE IN DEFAULT UNDER A DEED OF TRUST DATED 04/04/2005. UNLESS
YOU TAKE ACTION TO PROTECT YOUR PROPERTY, IT MAY BE SOLD AT A
PUBLIC SALE. IF YOU NEED AN EXPLANATION OF THE NATURE OF THE
PROCEEDING AGAINST YOU, YOU SHOULD CONTACT A LAWYER.

Western Progressive - Nevada, Inc., as duly appointed trustee under and pursuant to the Deed
of Trust recorded 04/14/2005, as Inst. No. 20050414-0003789, in book —-, page ---, , of Official
Records in the office of the County Recorder of Clark County, Nevada executed by: Harold S.
Correos And Rosemarie Correos, Husband And Wife As Community Property

WILL SELL AT PUBLIC AUCTION TO HIGHEST BIDDER FOR CASH, CASHIER’S
CHECK DRAWN ON A STATE OR NATIONAL BANK, A CHECK DRAWN BY A STATE
OR FEDERAL CREDIT UNION, OR A CHECK DRAWN BY A STATE OR FEDERAL
SAVINGS AND LOAN ASSOCIATION, A SAVINGS ASSOCIATION OR SAVINGS
BANK:

Place of Sale: Nevada Legal News 930 S. 4th Street, Las Vegas, NV 89101

All right, title, and interest conveyed to and now held by the trustee in the hereinafter described
property under and pursuant to a Deed of Trust described as:

Parcel I:

Lot Six (6) of Del Sol Estates, as shown by map thereof on file in Book 45 of Plats, Page 12 in
the Office of the County Recorder of Clark County, Nevada, and as amended by Certificate of
Amendment recorded September 26, 1990 in Book 900926 as Document No. 00916 and
recorded May 9, 1991 in Book 910509 as Document No. 00566.

Parcel I-A:

TOGETHER WITH a parcel of land situate in a portion of Northeast Quarter (NE 1/4) of the
Southeast Quarter (SE 1/4) of Section 3, Township 21 South, Range 60 East, M.D.M., City of
Version 1.1 NV NOS 0417 Page 1 of S
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 49 of 100

TS No.: 2015-00998-NV

|
|

t

Las Vegas, Clark County, Nevada, being a portion of Lot 2 of the Parcel Map recorded in File
68, Page 59 of Parcel Maps, Official Records of Clark County, more particularly described as
follows:

Commencing at the East Quarter (E 1/4) corner of said Section 3 and along the centerline of East
Oakey Boulevard, South 88°55°00" West, a distance of 337.85 feet; thence leaving said line,
South 02°35'35" East, a distance of 184.06 feet to the Point of Beginning; thence North .
88°55°00" East, a distance of 0.15 feet; thence South 02°39°02" East, a distance of 45.68 feet; .
thence South 87°24°25" West, a distance of 0.19 feet; thence North 02°35°35" West, a distance ;
of 56.09 feet to the Point of Beginning.
Reserving Therefrom an easement for ingress and egress and utilities over and across that portion
of Lots 1 through 3 and 5 through 9 of said subdivision designated as "Del Font Court". ‘

Parcel I-B:
A portion of Government Lot Sixty-nine (69) in the Northeast Quarter (NE 1/4) of the Southwest
Quarter (SW 1/4) of Section 3, Township 21 South, Range 60 East, M.D.B. & M., being a
portion of Lot One (1) as shown by map thereof on file in File 68 of Parcel Maps, Page 59, in the
Office of the County Recorder, Clark County, Nevada, more particularly described as:

That portion as shown in that certain Boundary Line Adjustment as shown by map thereof on file
in File 63 of Surveys, Page 19, being described as follows:

Beginning at the Northwest Corner of said Lot One (1) as shown by map thereof on file in File
68 of Parcel Maps, Page 59, thence North 88°55°00" East, a distance of 0.26 feet; thence South
02°33°00" East, a distance of 144.05 feet; thence South 88°55°00" West a distance of 0.15 feet:to
the Southwest Comer of said Lot One (1); thence North 00°35°35" a distance of 144.05 feet to;
the Point of Beginning.
Parcel II:

An easement for ingress and egress and utilities over and across that portion of Lot 4 of said
subdivision designated as "Del Font Court”.
Excepting from Parcels I and 1 above all mineral rights as reserved in the Patent from the United
States of America, recorded January 23, 1973 as Document No. 255406, Official Records. |

!

NOTICE OF TRUSTEE'S SALE

The street address and other common designation, if any, of the real property described above Is
purported to be:
1830 Del Font Court, Las Vegas, NV 89117
Version 1.1 NV NOS 0417 Page 2 bf
I

 

Extobit

++
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 50 of 100

ea hibit

TS No.: 2015-00998-NV ZelS

The undersigned Trustee disclaims any liability for any incorrectness of the street address or
other common designation, if any, shown above.

Date of Sale: 06/18/2018 at 10:00 AM

|
The sale will be made, but without covenant or warranty, expressed or implied, regarding title, .
possession, or encumbrances, to pay the remaining principal sum of the note(s) secured by the |
Deed of Trust, with interest and late charges thereon, as provided in the note(s), advances, under. |
the terms of the Deed of Trust, interest thereon, fees, charges and expenses of the Trustee for the ,
total amount (at the time of the initial publication of the Notice of Sale) reasonably estimated to.
be set forth below. The amount may be greater on the day of sale. This property is sold as-is, the’!
beneficiary and undersigned Trustee are unable to validate the condition, defects or disclosure
issues of said property and Buyer waives the disclosure requirements under NRS 113.130 by
purchasing at this sale and signing a receipt in connection therewith. The total amount of the
unpaid balance of the obligation secured by the property to be sold and reasonable estimated
costs, expenses and advances at the time of the initial publication of the Notice of Sale is:

$ 497,924.62.

ti
im
it

i

Version 1.1 NV NOS 0417 Page 3 of 5
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 51 of 100

F

Exit

TS No.: 2015-00998-NV
4 as
NOTICE OF TRUSTEE'S SALE

If the Trustee is unable to convey title for any reason, the successful bidder's sole and exclusive }
remedy shall be the return of monies paid to the Trustee, and the successful bidder shall have no,
further recourse. If the sale is set aside for any reason, the Purchaser at the sale shall be entitled |
only to a return of the deposit paid. The Purchaser shall have no further recourse against the
Mortgagor, the Mortgagee, or the Mortgagee’s Attorney.

Note: Because the Beneficiary reserves the right to bid less than the total debt owed, it is
possible that at the time of the sale the opening bid may be less than the total debt.

Version 1.1 NV NOS 0417 Page 4 off S

 
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 52 of 100

TS No.: 2015-00998-NV

NOTICE OF TRUSTEE'S SALE

The beneficiary of the Deed of Trust has executed and delivered to the undersigned a written
request to commence foreclosure and due to the continuing default on the loan obligation, the

beneficiary under said Deed of Trust has authorized the undersigned Trustee to proceed with a
trustee's sale.

Date: May 7, 2018 Western Progressive - Nevada, Inc., as Trustee for
beneficiary
Northpark Town Center
1000 Abernathy Rd NE; Bldg 400, Suite 200
Atlanta, GA 30328
Sale Information Line: (866) 960-8299

http://www.altisource.com/MortgageServices/DefaultManagen}
ent/TrustesServices.aspx

 

 

Trustee Sale Assistant
State of GA }ss
County of Fulton}
On May 7, 2018 before me, ’ , Notary Public, .
personally appeared _, personally

 

known to me (or proved to me on the basis of satisfactory evidence) to be the person(s) whose .
name(s) is/are subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by his/her/their signature(s):
on the instrument the person(s), or the entity upon behalf of which the person(s) acted, executed

e instrument.

+
f

WITNESS my hand and official seal.

i
{

Version 1.1 NV NOS 0417 Page 5 of 5

 
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 53 of 100

ohycs (osing, (ern +:

Cowen Loan Servicing, LLC Bvit
6720 Premier Park Drive, Bidg. 3
West Paim Beach, FL 33407 74. &

SPACE ABOVE THIS LINE FOR RECORDER'S USE
LIMITED POWER OF ATTORNEY
30590

IMPAC FUNDING CORPORATION, (‘Impac’) located at 18500 Jamboree Road, Irvine, CA 92612, having been
appointed by Ceutsche Bank National Trust Company ("Trustee"), es its attomey-in-fact, solely in its capacity as
Master Servicer under the Pooling and Servicing Agreements identified in Exh thit A {°Agrosmente"), h ereby
constitutes and appoints OCWEN LOAN SERVICING, LLC as its tue end lawful attomey-in-fact, acting by and

through its duly authorized officers, with full authority and power on behalf of the Trustee and Impac to perform the
following actions and execute and deliver any and all of the folowing instruments to the extent consistent with the
terms and conditions of the Agreements and OCWEN LOAN SERVICING, LLC related servicing agreements and no
power Is granted hereunder to take any action that would be adverse to the Interests of the Trustee or any
beneficiaries of the Agreements:

4. Transact business of any kind regarding the loans subject to the Agreements (Loans’), and obtain ah
interest therein and/or buildings thereon, to contract for, purchase, receive and take possession and
evidence of title in and to the property and/or secure payment of a promissory note or performance of any
ebfigation or agreement.

2 Execute notes, mortgages, deeds of trust and other contracts, agreements (including subordination
agreamers) and vised ntunerts rgardng fe borowere obgaied onthe Loane andlor propety
securing the Loans, including but not [imited to the execution of releases, satisfactions, assignments, and
other similar instruments pertaining to mortgages or deeds of trust, and execution of deeds and associated
instruments, if any, conveying property.

OCWEN LOAN SERVICING, LLC agrees to defend, indemnify, and hoid harmless Impac and its officers, directors,
and employees against sny and ail losses, claims, damages, liabilities, judgments, costs, fees, attorney's fees, and
expenses of any kind or natura whatsoever arising out of of in any way relating to any action or alleged action
undertaken by OCWEN LOAN SERVICING LLC pursuant to this Limited Power of Attomey.

 

The Limited Power of Attomey is effective as of the date below and shail remain in full force effect until revoked
in writing by the undersigned or another officer of Impac or termination of fhe Agreement,

Witness my hand and seal thisOTHt day of \EPTEH@E2 204.

   

STATE OF CALIFORNIA
COUNTY OF ORANGE

£26 lO %r<tor0 mo Hones, Hutton Notary Public, personally

apheared who proved to me on the basts of satisfactory
eugene be ea he Dereon che nenis ie aubscribed t the within instrument and acknowledged to me that
he executed the same in his authorized capacity, and that by his signature on the instrument the person,
or the entity upon behalf of which the person acted, executed the instrument.

\ certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph Is true and correct.
Witness my hand and official seal.

 

 

// Signature of Notary Public

MICHAEL HUTSON-HOTARY PUBLIC
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 54 of 100

Brwbt 4 Inst #: 20200214-0000185

: Fees: $292.00
Ts * 00998-NV

y 02/14/2020 08:02:36 Alvi
j of Receipt #: 3969084
APN: 163-03-712-010 p94: 19 Requestor:

. PREMIUM TITLE TSG
WHEN RECORDED MAIL TO: Recorded By: MIDO Pgs: 8
Western Progressive - Nevada, Ine. DEBBIE CONWAY
Northpark Town Center CLARK COUNTY RECORDER
1000 Abernathy Rd NE; Bidg 400, Suite 200 Src: ERECORD
Atlanta, GA 30328 Ofc: ERECORD
TS No.: 2015-00998-NV

TSG Order No: TSG1910-NV-3601104

 

The undersigned hereby affirms that there is no Social Security number contained in this document.

NOTICE OF DEFAULT AND ELECTION TO SELL REAL PROPERTY
UNDER THE DEED OF TRUST

IF YOUR PROPERTY IS IN FORECLOSURE BECAUSE YOU ARE BEHIND IN YOUR PAYMENTS IT
MAY BE SOLD WITHOUT ANY COURT ACTION, and you may have the legal right to bring your account
into good standing by paying all of your past due payments plus permitted costs and expenses within the time
permitted by law for reinstatement of your account, which is normally five business days prior to the date set for
the sale of your property, if the property is owner-occupied. No sale date may be set until three months from the
date this notice of default may be recorded (which date of recordation appears on this notice).

While your property is in foreclosure, you stil] must pay other obligations (such as insurance and taxes) required
by your note and deed of trust or mortgage. If you fail to make future payments on the loan, pay taxes on the
property, provide insurance on the property, or pay other obligations as required in the note and deed of trust or
mortgage, the beneficiary or mortgagee may insist that you do so in order to reinstate your account in good
standing. In addition, the beneficiary or mortgagee may require as a condition of reinstatement that you provide
reliable written evidence that you paid all senior liens, property taxes, and hazard insurance premiums.

Upon your written request, the beneficiary or mortgagee will give you a written itemization of the entire amount
you must pay. You may not have to pay the entire unpaid portion of your account, even though full payment was
demanded, but you must pay all amounts in default at the time payment is made. However, you and your
beneficiary or mortgagee may mutually agree in writing prior to the time the notice of sale is posted (which may
not be earlier than the three month period stated above) to, among other things, (1) provide additional time in

which to cure the default by transfer of the property or otherwise; or (2) establish a schedule of payments in order
to cure your default; or both (1) and (2);

Following the expiration of the time period referred to in the first paragraph of this notice, unless the obligation
being foreclosed upon or a separate written agreement between you and your creditor permits a longer period, you
have only the legal right to stop the sale of your property by paying the entire amount demanded by you creditor.

Version 1.1 NV NOD 0219 Page | of 4
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 55 of 100

A

Eabip
NOTICE OF DEFAULT AND ELECTION TO SELL REAL PROPERTY 2044
UNDER THE DEED OF TRUST

TS No.: 2015-00998-NV

NOTICE IS HEREBY GIVEN THAT: WESTERN PROGRESSIVE - NEVADA, INC. is the duly appointed
Trustee under a Deed of Trust dated 04/04/2005, executed by Harold S. Correos And Rosemarie Correos,
Husband And Wife As Community Property, as trustor in favor of Alliance Bancorp, as Lender, Mortgage
Electronic Registration Systems, Inc., as Beneficiary , recorded 04/14/2005, under instrument no. 20050414-

0003789, in book ---, page ---, of Official Records in the office of the County recorder of Clark, County, Nevada
describing land therein as:

COMPLETELY DESCRIBED IN SAID DEED OF TRUST

Securing, among other obligations, one Note for the Original sum of $ 377,000.00, that the beneficial interest
under such Deed of Trust and the obligations secured hereby are presently held by the Beneficiary; that a breach

of and default in the obligations for which such Deed of Trust is security has occurred or that payment has not
been made of:

Installment of Principal and Interest plus impounds and/or advances which became due on 10/01/2010 plus
late charges, and all subsequent installments of principal, interest, balloon payments, plus impounds and/or
advances and late charges that become payable.

You are responsible to pay all payments and charges due under the terms and conditions of the loan
documents which come due subsequent to the date of this notice, including, but not limited to, foreclosure
trustee fees and costs, advances and late charges.

Furthermore, as a condition to bring your account in good standing, you must provide the undersigned
with written proof that you are not in default on any senior encumbrance and provide proof of insurance.
Nothing in this notice of default should be construed as a waiver of any fees owing to the beneficiary under
the deed of trust, pursuant to the terms and provisions of the loan documents..

The street address and other common designation, if any, of the real property described above is purported to be:
1830 Del Font Court, Las Vegas, NV 89117

That by reason thereof the present Beneficiary under such Deed of Trust has executed and delivered to said duly
appointed Trustee a written request to commence foreclosure and has deposited with said duly appointed Trustee a
copy of such Deed of Trust and documents evidencing the obligations secured thereby and has declared and does

hereby declare all sums secured thereby immediately due and payable and has elected and does hereby elect to
cause the trust property to be sold to satisfy the obligations secured thereby.

NOTICE

You may have the right to cure the default hereon and reinstate the one obligation secured by such Deed of Trust
above described. Section NRS 107.080 permits certain defaults to be cured upon the payment of the amounts
required by that statutory section without requiring payment of that portion of principal and interest which would
not be due had no default occurred, Where reinstatement is possible, if the default is not cured within the statutory

period set forth in NRS Section 107.080, the right of reinstatement will terminate and the property may thereafter
be sold.

Version 1.] NV NOD 0219 Page 2 of 4
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 56 of 100

TS No.: 2015-00998-NV H

EAabit
3 Lg

NOTICE OF DEFAULT AND ELECTION TO SELL REAL PROPERTY
UNDER THE DEED OF TRUST

To determine if reinstatement is possible and the amount, if any, to cure the default, contact:

DEUTSCHE BANK NATIONAL TRUST COMPANY, AS INDENTURE TRUSTEE UNDER THE

INDENTURE RELATING TO IMH ASSETS CORP., COLLATERALIZED ASSET-BACKED BONDS, SERIES
2005-5

C/O PHH Mortgage Corporation
1 Mortgage Way,

Mt. Laurel, NJ 08054

Phone: 877-744-2506

If you are the Trustor and wish to contact a representative of the Beneficiary to discuss foreclosure prevention
alternatives, please contact: 877-744-2506

For foreclosure status, please contact: Western Progressive - Nevada, Inc., Northpark Town Center 1000
Abernathy Rd NE; Bidg 400, Suite 200 Atlanta, GA 30328, (866)-960-8299

Version 1.1 NV NOD 0219 Page 3 of 4
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 57 of 100

TS No.: 2015-00998-NV 4

DAT

NOTICE OF DEFAULT AND ELECTION TO SELL REAL PROPERTY 4 f¢
UNDER THE DEED OF TRUST

If you have any questions, you should contact a lawyer or the governmental agency that may have insured your

loan. Notwithstanding the fact that your property is in foreclosure, you may offer your property for sale, provided
the sale is concluded prior to the conclusion of the foreclosure.

REMEMBER, YOU MAY LOSE LEGAL RIGHTS IF YOU DO NOT TAKE PROMPT ACTION.
2. The mortgage servicer has exercised due diligence to contact the borrower pursuant to Nevada Senate

Bill 321, Section 11(5), to "assess the borrower's financial situation and explore options for the borrower to
avoid foreclosure’. Thirty (30) days, or more have passed since these due diligence efforts were satisfied.

"See Attached Declaration"

Dated: February 11, 2020

Western Progressive - Nevada, Inc., as Trustee for beneficiary

alcott, Trustee Sale Assistant

WESTERN PROGRESSIVE - NEVADA, INC. MAY BE ACTING AS A DEBT COLLECTOR

ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION OBTAINED MAY BE USED FOR THAT
PURPOSE.

 

 

State of Georgia }ss
County of Fulton}

On February 11, 2020 before me, Stephanie Spurlock, Notary Public, personally appeared Iman Walcott, who
proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in his/her/their authorized
capacity(ies), and that by his/her/their signature(s) on the instrument the person(s), or the entity upon behalf of
which the person(s) acted, executed the instrument.

WITNESS my hand and official seal. >

Signature

 

” yt
Version 1.1 NV NOD 0219 opaqeat Page 4 of 4
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 58 of 100

Declaration of Mortgage Servicer Pursuant to Nevada ait
Senate Bill 321, Section 11(6) Col

Borrower(s): Harold Correos and Rosemarie O Correos

Mortgage Servicer: Ocwen Loan Servicing, LLC as Servicer for DEUTSCHE BANK NATIONAL
TRUST COMPANY, AS INDENTURE TRUSTEE UNDER THE INDENTURE RELATING TO IMH
ASSETS CORP., COLLATERALIZED ASSET-BACKED BONDS, SERIES 2005-5

Loan No.:

The undersigned, as an authorized agent or employee of the mortgage servicer named
above, declares that:

1. (|The mortgage servicer has contacted the borrower pursuant to Nevada Senate
Bill 321, Section 11(2), to “assess the borrower's financial situation and to explore
options for the borrower to avoid a foreclosure sale”. Thirty (30) days, or more,
have passed since the initial contact was made.

2. i The mortgage servicer has exercised due diligence to contact the borrawer
pursuant to Nevada Senate Bill 321, Section 11(5), to “assess the borrower's
financial situation and explore options for the borrower to avoid foreclosure”.

Thirty (30) days, or more, have passed since these due diligence efforts were
satisfied.

3. [[]No contact was required by the mortgage servicer because the Individual(s) did

not meet the definition of “borrower” pursuant to Nevada Senate Bill 321, Section
3.

4. [No contact was required because the requirements of Nevada Senate Bill 321,
Sections 2-16, inclusive, do not apply because the joan Is not a “residential
mortgage loan” because It Is not primarily for personal, family or household use or
Is not secured by a mortgage or deed of trust on owner-occupied housing as
defined In NRS 107.086 pursuant to Nevada Senate Bill 321, Section 7.

I certify that this declaration is accurate, complete and supported by competent and reliable

evidence which the mortgage servicer has reviewed to substantiate the borrower's default
and the right to foreclose, including the borrower's loan status and loan information.

Dated: t.f4 \ iti (jy | . Owens

By:
y Contract Management Coordinator

29161
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 59 of 100

TS No.: 2015-00998-NV

AFFIDAVIT OF AUTHORITY TO EXERCISE THE POWER OF SALE Eb

Trustee Name and Address:
Record Title Holder: Western Progressive Nevada Inc
Northpark Town Center
1000 Abernathy Rd NE; Bldg 400,
OR Suite 200, Atlanta, GA 30328
Borrower(s):
HAROLD §. CORREOS AND ROSEMARIE
CORREOS
Property Address: Deed of Trust Document:

1830 Del Font Court, Las Vegas, NV 89117 Instrument No.: 2005041 4-0003789

STATEOF_Tlowida i)
) ss
COUNTY OF Palin Beach}

 

The affiant, Kristin Frontera , being first duly sworn upon oath and under
penalty of perjury, attests as follows:

Contrast Management Coontiaator
L.dam an of Ocwen Loan Servicing, LLC. I am duly authorized to make this Affidavit

on behalf of Ocwen Loan Servicing, LLC as servicer for DEUTSCHE BANK NATIONAL TRUST
COMPANY, AS INDENTURE TRUSTEE UNDER THE INDENTURE RELATING TO IMH ASSETS
CORP., COLLATERALIZED ASSET-BACKED BONDS, SERIES 2005-5 in its capacity as the current
beneficiary of the subject Deed of Trust (“Beneficiary*) or the Servicer for the current beneficiary of the Deed
of Trust.

2. T have the personal knowledge required to execute this Affidavit from my review of the business records of
the beneficiary, the successor in interest of the beneficiary or the servicer of the obligation or debt secured by
the deed of trust, my review of the records of the recorder of the county in which the property is located, and/or
title guaranty or title insurance issued by a title insurer or title agent authorized to do business in this State. { can
confirm the accuracy of the information set forth herein. If sworn as a witness, 1 could competently testify to the
facts contained herein.

3. In the regular and ordinary course of business, it is Ocwen Loan Servicing, LLC's practice to make, collect,
and maintain business records and documents related to any loan it originates, funds, purchases and/or services,
including the Subject Loan (collectively, “Business Records"). I have continuing access to the Business Records
for the Subject Loan, and | am familiar with the Business Records and I have personally reviewed the business
records relied upon to compile this Affidavit.

Version 1.1 NV AOA 0515
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 60 of 100

 

TS No.: 2015-00998-NV

4. The full name and business address of the current trustee or the current trustee's representative or assignee is:
, Western Progressive Nevada Inc Northpark Town Center

; . 1000 Abernathy Rd NE; Bide 400, Suite 200

} Atlanta, GA 30328

 

em ees were ry One ee ammemmenee d

5..The full name and business address of the current holder of the note secured by the Deed of Trust is:

DEUTSCHE BANK NATIONAL TRUST {c/o Ocwen Loan Servicing, LLC
COMPANY, AS INDENTURE TRUSTEE|1661 Worthington Road, Suite 100
UNDER THE INDENTURE RELATING| West Palm Beach, FL 33409

TO IMH ASSETS CORP.,
COLLATERALIZED ASSET-BACKED
BONDS, SERIES 2005-5

 

6. The full name and business address of the current beneficiary of record of the Deed of Trust is:

DEUTSCHE BANK NATIONAL TRUST|c/o Ocwen Loan Servicing, LLC
COMPANY, AS INDENTURE TRUSTEE] 1661 Worthington Road, Suite 100
UNDER THE INDENTURE RELATING] West Palm Beach, FL 33409

TO IMH ASSETS CORP.,
COLLATERALIZED ASSET-BACKED

 

 

 

 

oe -~ ~

7. The full name and business address of the current servicer of the obligation or debt secured by the Deed of
1: 9

Ocwen Loan Servicing, LLC 1661 Worthington Road, Suite 100
West Palm Beach, FL 33409

 

 

 

 

ee 8 OP. rem,

 

8. The beneficiary, its successor in interest, or the trustee of the Deed of Trust has actual or constructive
possession of the note secured by the Deed of Trust and is entitled to enforce the obligation or debt secured by
the Deed of Trust.

9. The beneficiary, its successor in interest, the trustee, the servicer of the obligation or debt secured by the
Deed of Trust, or an attorney representing any of those persons, has sent to the obligor or borrower of the
obligation or debt secured by the Deed of Trust a written statement containing the following information (1) the
amount of payment required to make good the deficiency in performance or payment, avoid the exercise of the
power of sale and reinstate the underlying obligation or debt, as of the date of the statement; (11) the amount in
default; (111) the principal amount of the obligation or debt secured by the Deed of Trust; (IV) the

amount of accrued interest and late charges; (V) a good faith estimate of all fees imposed in connection with the
exercise of the power of salc; and (V1) contact information for obtaining the most current amounts due and a
local or tall free telephone number where the obligor or borrower of the obligation or debt may call to receive
the most current amounts due and a recitation of the information contained in this Affidavit.

10. The borrower or obligor may utilize the following toll-free or local telephone number to inquire about the
default, obtain the most current amounts due, and recéive a recitation of the information contained in this

Affidavit: 1-800-746-2936.

Version I.E NV AOA 0515
Case 2:21-cv-00085-GMN-BNW Document1 Filed 01/15/21 Page 61 of 100

| wit bf
TS No.: 2015-00998-NV
geld

11. Pursuant to my review of the business records of the beneficiary, the successor in interest of the beneficiary,
and/or the business records of the servicer of the obligation or debt secured by the Deed of Trust; and/or the
records of the county recorder where the subject real property is located: and/or the title guaranty or title
insurance issued by a title insurer or title agent authorized to do business in the state of Nevada, the following is

the (I) date, (fI) recordation number (or other unique designation); and (IEH) assignee of each recorded
assignment of the subject Deed of Trust:

December 15, 2009,

Instrument No. 200912150002170

From: Mortgage Electronic Registration Systems, Inc., solely as nominee for Alliance Bancorp.

To: DEUTSCHE BANK NATIONAL TRUST COMPANY, AS INDENTURE TRUSTEE UNDER THE

INDENTURE RELATING TO IMH ASSETS CORP., COLLATERALIZED ASSET-BACKED BONDS,
SERIES 2005-5

 
 

Affiant Signature: AAMIAA__ | <b! ae 3
ANSUD TS TOReTC “of

Print Nam

 

Ocwen Loan Servicing, LLC, servicer for DEUTSCHE BANK NATIONAL TRUST COMPANY, AS
INDENTURE TRUSTEE UNDER THE INDENTURE RELATING TO IMH ASSETS CORP.,
COLLATERALIZED ASSET-BACKED BONDS, SERIES 2005-5

STATE OF FLORIDA
COUNTY OF PALM BEACH

¥

The foregoing instrument was acknowledged and sworn before me this day of 4% » year of

 

 

COIS _by__ Kristin Frontery as of Ocwen Loan Servicing,
LLG, who is personally known to me or has produced as identification.

Notary Public - State of Florida
My Commission Expires; ————

Version 1.1 NV AOA 0515

 
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 62 of 100

HAROLD SALADAR CORREOS Eadibit
c/o1830 Del Font Court Las Vegas, Nevada [89117] 11Sep2020

 

PHH Mortgage Services PO Box 5452 Mt. Laurel, NJ 08054-5452
McCarthy & Holthus LLP 9510 w. Sahara Ave Suite 200 Las Vegas, NV 89117 702.685.0329

in reference to: Letter dated July 24, & August 6 & 20, 2020

Notice of Default and Cease and Desist

Attention:
PHH Mortgage Services Loan Servicing, McCarthy & Holthus LLP Matthew & Kristin

Thank you for your recent response to my qualified written request for proof of claim.
Your copies of the Instruments are 100% duplicates of a Security, potentially Counterfeit
and not what | had asked for as required by law and | am hereby notifying you that you
have exhausted your Administrative remedy.

By your inability and un-willingness to stipulate that you are:

a) A Note Holder in Due Course

b) A Creditor of the Instrument and have not provided GAAP book entry debit
evidence of the transaction or FinCen-114a as owner of account.

c) Awet ink signature original Note as required by law

You have violated the requirements of TILA, Security Exchange Commission for
Securities Fraud and by your actions provide prima facie evidence that you are
attempting to collect an allege debt on the basis of fraud.

| issue this “Notice of Default, Cease and Desist”, and a new Deed of Trust on this
property maybe filed with the Clark County Recorder's Office.

You no longer have any claim over my property, you are hereby ordered to Cease and
Desist. You have 3 days to contest this Notice or forever release your claim.

Respectfully,

Harold Saladar Correos et al.
usps7013 3020 0000 8309 6103, 7015 1520 0003 0440 0503

| ci) Soloder Crm,

For: HAROLD SALADAR CORREOS without recourse

 
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 63 of 100

HAROLD CORREOS
1830 Del Font Court Las Vegas, Nevada 89117 18Aug2020

Ext bit
1 oF2
McCarthy & Holthus LLP Ps: 4

9510 w. Sahara Ave Suite 200
Las Vegas, NV 89117 702.685.0329

In reference to: Letter dated August 6, 2020
THIS IS A LEGAL NOTICE

NOTICE: THIS DOCUMENT IS NOT INTENDED TO THREATEN, HARASS, HINDER
OR OBSTRUCT ANY LAWFUL OPERATIONS. IT iS FOR THE PUPOSES OF
OBTAINING LAWFUL REMEDY

Greetings,

This is my second letter in regards to this matter. The lender in this matter was unable
to provide proof of claim for their security instrument and have exhausted their
administrative remedies. Therefore, they no longer have any claim on my property. This
procedure is done in full accordance with the Administrative Procedure Act of 1946

(USC Title 5 Section 500) and the Federal Rules of Civil Procedures.

Please find the Notice of Default documenting the lender’s default and release of Claim.
You will also find enclosed the full re-conveyance for the property in question.
lam therefore instructing you to mark this item as "Settled in Full’.

Should you choose not to comply with my instruction within 30 days, you agree to
contract with me through tacit agreement for harm done to my good name for a sum of
$1,000,000. In addition, | will have no choice but to name you as co-defendant for this
matter in my civil action.

Respond in writing within 30 days to avoid un-pleasantries. Your failure to respond
equates to tacit consent to my offer under the Administrative Procedures Act.
[! recommend you pass this notice to your senior supervisor/manager. ]

laDQn.

For. HAROLD S CORREOS without recourse
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 64 of 100

HAROLD CORREOS xinbat
1830 Del Font Court Las Vegas, Nevada [89117] 20Aug2020

oie

PPH Mortgage Services
1 Mortgage Way, Mt. Laurel, NJ 08054

Western Progressive-Nevada, Inc. / PREMIUM TITLE TSG
North Park Town Center

1000 Abernathy Rd NE; Bidg. 400 Suite 200

Atianta, GA 30328

In reference to: Letter dated July 24, & August 6, 2020
“Second Request for Documentation and Proof of Claim”

Attention:

You were unable to comply with my first request and have defaulted on your
administrative process.

Your proof of claim may be substantiated by presenting the following details within 21
days of this notice to the address above:

1) Proof of the existence of the account or contract in the flesh and blood name of
Harold Correos duly signed and witnessed by both parties not a unilateral
agreement and upon which signed page there is reference to the entire
agreement.

2) Proof of claim that you are the current Holder in Due Course and it has not
been negotiated. | require a visual inspection, not a copy, or affidavit but my
actual original wet ink signature of Note/Security.

As courtesy, | extend another 21 days that you provide the requested proof of claims.
Failure to provide after this courtesy notice is admission that you have exhausted your
administrative process, you utter False Obligation, Forgery, Counterfeiting of Security,
Mail Fraud and your claim is null and void, and worthy of investigation for Financial
Fraud.

Respectfully,
Harold Correos et al.

laoDQr,

For: HAROLD S CORREOS without recourse

 
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 65 of 100

TS No.: 2015-00998-NV

Cywbit

Western Progressive - Nevada, Inc. : \ of?
Northpark Town Center 2-22
1000 Abernathy Rd NE; Bldg 400, Suite 200,; _ %
Atlanta, GA 30328 .

(866) 960-8299 |

Date: October 8, 2015

T.S. Number: 2015-00998-NV

DEBT VALIDATION NOTICE

1. The enclosed document relates to a debt owed to:
Ocwen Loan Servicing, LLC

Nv

You may send us a written request for the name and address of the original creditor, if different from the
current creditor, and we will obtain and mail the information within thirty (30) days after we receive your

written request.

3.  Asof 10/13/2015 the total delinquency owed was $ 138,876.01, because of interest, late charges, and other
charges that may vary from day to day this amount will increase until the delinquency has been fully
paid. Before forwarding payment please contact the above at the address or phone number listed in order
to receive the current amount owed.

4. As of 10/08/2015, the amount required to pay the entire debt in full was the unpaid principal balance of
$365,363.18, plus interest from 09/01/2010, late charges, negative escrow and attomey and/or trustee’s
fees and costs that may have been incurred. The amount will increase daily until the debt has been paid in
full. For further information please write to the above listed address or call (866) 960-8299

5. You may dispute the validity of this debt, or any portion thereof, by contacting our office within thirty
(30) days after receiving this notice. In that event, we will obtain and mail to you written verification of
the debt. Otherwise, we will assume that the debt is valid. :

WE ARE ATTEMPTING TO COLLECT A DEBT, AND ANY INFORMATION
WE OBTAIN WILL BE USED FOR THAT PURPOSE.

“The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt Collection Practices Act require that, except under
unusual circumstances, collectors may not contact you before 8 a.m. or after 9 p.m, They may not harass you by using threats of
violence or arvest or by using obscene language. Collectors may not use false or misleading statements or call you at work if they
know or have reason to know that you may not reccive personal calls at work. For the most part, collectors may not tell another
person, other than your attorney or spouse, about your debt. Collectors may contact another person to confirm your location or
enforce a judgment. For more information about debt collection activities, you may contact the Federal Trade Commission at
1/877/FTC-HELP or www. fte. cov.”

!

ee
ee

ee
swans dol DVF OSES Page 1 of!
2-814-AZH79-0004010-002-04-001-000-000-000

Case 2:21-cv-00085- GMN-I BNW Document J 1 ‘Filed 01/15/21 Page 66 of 100
: Way ip WH

Tel: 877.744.2505
Fax: 856.917.8300

   

L ‘PHH 1 Mortgage Services |
MORTGAGE 1 Mortgage Way
Mt. Laurel, NJ 08054

 

 

eetbit J

This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that 2 o| 2.
purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is
' provided purely for informational purposes only with regard to our secured lien on the above referenced property. It is
be not intended as an attempt to collect a debt from you personally in violation of any applicable stays or injunctions arising
out of any bankruptcy case.

MORTGAGE ACCOUNT RECORD
FDCPA VALIDATION OF DEBT

PHH Mortgage Services is the servicer of the above-referenced account (hereinafter referred to as “the Debt”) for
(“Creditor”) IMPAC CMB 2005-5.

As of 6/1/2019, our records reflect that the current unpaid debt is:

 

 

 

 

 

 

 

 

 

 

 

 

 

Principal $365,363.18
interest $111,325.29
Late Charge $538.90
Collection Cost $8,749.74
Escrow Advances $34,044.54
Non-Sufficient Funds (NSF) Fees $0.00
Securitized Interest Balance $0.00
Deferred Principal Balance $0.00
Suspense Balance $3.78
Total Unpaid Debt $520,017.87

 

@ Please be advised that accrued interest, fees, corporate and escrow advances, and other charges (including
prepayment charges if applicable) may be assessed to the account prior to receipt of any payment. Therefore, the
total amount due on the day a payment is received by us may change.

@ This notice is not intended as a payoff statement for the underlying mortgage. It merely states the amount of the
debt as of the day of this notice. Please contact us at 877.744.2506 to request a contractual payoff statement.

® All payments must be made in certified funds, cashler's check or money order(s) payable to PHH Mortgage
Services. Please always include the “Account Number” with a payment.

Notice: See Below for important Information*

 

 

 

Send by overnight or certified mail to:
PHH Mortgage Services
1 Mortgage Way
Mail Stop: SVCF
Mt Laurel, NJ 08054

Help us process the payment faster! Call us with the payment tracking number.

 

WLCMPHH
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.

However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for
informational purposes only with regard te our secured lien on the above referenced property. It is not Intended as an attempt to

collect a debt from you personally.
Page 7

 
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 67 of 100

s

inst #: 20170328-0001977

Fees: $224.00
NIC Fee: $0.00
03/28/2017 12:45:22 PM

TS No.: 2015-00998-NV | Recelpt #: 3043006
APN: 163-03-712-010 Requestor:

PREMIUM TITLE TSG
WHEN RECORDED MAIL TO: Recorded By: DX! Pgs: 8
Western Progressive - Nevada, Ine. DEBBIE CONWAY
Northpark Town Center
1000 Abernathy Rd NE; Bldg 400, Suite 200 CLARK COUNTY RECORDER
Atlanta, GA 30328
TS No.: 2015-00998-NV

TSG Order No: 1507-NV-2675290

 

The undersigned hereby affirms that there is no Social Security number contained in this document.

NOTICE OF DEFAULT AND ELECTION TO SELL REAL PROPERTY
UNDER THE DEED OF TRUST

!

IF YOUR PROPERTY IS IN FORECLOSURE BECAUSE YOU ARE BEHIND IN YOUR PAYMENTS IT
MAY BE SOLD WITHOUT ANY COURT ACTION, and you may have the legal right to bring your account
into good standing by paying all of your past duc payments plus permitted costs and expenses within the time
permitted by law for reinstatement of your account, which is normally five business days prior to the date sct for
the sale of your property, if the property is owner-occupied. No sale date may be set until three months from the
date this notice of default may be recorded (which date of recordation appears on this notice). YOU MAY HAVE
A RIGHT TO PARTICIPATE IN THE STATE OF NEVADA FORECLOSURE MEDIATION PROGRAM
IF THE TIME TO REQUEST MEDIATION HAS NOT EXPIRED.

While your property is in foreclosure, you still must pay other obligations (such as insurance and taxes) required
by your note and deed of trust or mortgage. If you fail to make future payments on the loan, pay taxes on the
property, provide insurance on the property, or pay other obligations as required in the note and deed of trust or
mortgage, the beneficiary or mortgagee may insist that you do so in order to reinstate your account in good
standing. In addition, the beneficiary or mortgagee may require as a condition of reinstatement that you provide
reliable written evidence that you paid all senior liens, property taxes, and hazard insurance premiums.
i

Upon your written request, the beneficiary or mortgagee will give you a written temizabon of the entire amount
you must pay. You may not have to pay the entire unpaid portion of your account, even | ough full payment was
demanded, but you must pay all amounts in default at the time payment is made. However, you and your
beneficiary or mortgagee may mutually agree in writing prior to the time the notice of sale is posted (which may
not be earlier than the three month period stated above) to, among other things, (1) provide additional time in
which to cure the default by transfer of the property or otherwise; or (2) establish a schedule of payments in order
to cure your default; or both (1) and (2);

Following the expiration of the time period referred to in the first paragraph of this notice, unless the obligation
being foreclosed upon or a separate written agreement between you and your creditor permits a longer period, you
have only the legal right to stop the sale of your property by paying the entire amount demanded by you creditor.
Included with this Notice of Default, please see “Exbibit A” - Nevada HUD Approved Housing Counseling
Agency Contacts for a listing of local housing counseling agencies approved by the United States
Department of Housing and Urban Development (HUD).

Version 1.1 NV NOD 0515 : Page | of 4

Exhibit
| of 4
7g. 9
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 68 of 100

a

TS No.: 2015-00998-NV

|
NOTICE OF DEFAULT AND ELECTION TO SELL REAL PROPERTY
UNDER THE DEED OF TRUST

NOTICE IS HEREBY GIVEN THAT: WESTERN PROGRESSIVE - NEVADA, INC. is the duly appointed
Trustee under a Deed of Trust dated 04/04/2005, executed by Harold S. Correos Apd Rosemarie Correos,
Husband And Wife As Community Property, as trustor in favor of Alliance Bancorp, as Lender, Mortgage
Electronic Registration Systems, Inc., as Beneficiary , recorded 04/14/2005, under instrument no. 20050414-

0003789, in book ---, page ---, of Official Records in the office of the County recorder of Clark, County, Nevada
describing land therein as:

COMPLETELY DESCRIBED IN SAID DEED OF TRUST
Securing, among other obligations, one Note for the Original sum of $ 377,000.00, that the beneficial interest
under such Deed of Trust and the obligations secured hereby are presently held by the undersigned; that a breach

of and default in the obligations for which such Deed of Trust is security has occurred or that payment has not
been madc of:

Installment of Principa) and Interest plus impounds and/or advances which became due on 10/01/2010 plus
late charges, and all subsequent installments of principal, interest, balloon payments, plus impounds and/or
advances and late charges that become payable.

You are responsible to pay all payments and charges due under the terms and conditions of the loan
documents which come due subsequent fo the date of this notice, including, but not limited to, foreclosure
trustee fees and costs, advances and Jate charges.

Furthermore, as a condition to bring your account in good standing, you must provide the undersigned
with written proof that you are not in default on any senior encumbrance and provide proof of insurance.
Nothing in this notice of default should be construed as a waiver of any fees owing to the beneficiary under
the deed of trust, pursuant to the terms and provisions of the loan documents..

The street address and other common designation, if any, of the real property described ‘above is purported to be:
1830 Del Font Court, Las Vegas, NV 89117

That by reason thereof the present Beneficiary under such Deed of Trust has executed and delivered to said duly
appointed Trustee a written request to commence foreclosure and has deposited with said duly appointed Trustee a
copy of such Deed of Trust and documents evidencing the obligations secured thereby and has declared and does
hereby declare all sums secured thereby immediately due and payable and has elected|and does hereby elect to
cause the trust property to be sold to satisfy the obligations secured thereby.

"See Attached Declaration”

NOTICE

You may have the right to cure the default hereon and reinstate the one obligation secured by such Deed of Trust
above described. Section NRS 107.080 permits certain defaults to be cured upon the) payment of the amounts
required by that statutory section without requiring payment of that portion of principal iand interest which would
not be due had no default occurred. Where reinstatement is possible, if the default is not cured within the statutory

period set forth in NRS Section 107.080, the right of reinstatement will terminate and the property may thereafter
be sold.

Version 1.1 NV NOD 0515 | Page 2 of 4

Exhibit
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 69 of 100

a

Exibit
z f 4

TS No.: 2015-00998-NV

NOTICE OF DEFAULT AND ELECTION TO SELL REAL PROPERTY
UNDER THE DEED OF TRUST

To determine if reinstatement is possible and the amount, if any, to cure the default, contact:

DEUTSCHE BANK NATIONAL TRUST COMPANY, AS INDENTURE TRUSTEE UNDER THE
INDENTURE RELATING TO IMH ASSETS CORP., COLLATERALIZED ASSET-BACKED BONDS, SERIES
2005-5 j

C/O Ocwen Loan Servicing, LLC

1661 Worthington Road

West Palm Beach, FL 33409

Phone: 877-596-8580

If you are the Trustor and wish to contact a representative of the Beneficiary to discuss foreclosure prevention
alternatives, please contact: 877-596-8580

For foreclosure status, please contact: Western Progressive - Nevada, Inc., Northpark Town Center 1000
Abernathy Rd NE; Bldg 400, Suite 200 Atlanta, GA 30328, (866)-960-8299

}
Additionally included with this Notice of Default, please see “Exhibit A” - Nevada HUD Approved Housing
Counseling Agency Contacts for a listing of local housing counseling agencies approved by the United States
Department of Housing and Urban Development (HUD).

Version 1.1 NV NOD 0515 Page 3 of 4
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 70 of 100

Exhibit
TS No.: 20)5-00998-NV 4 a4

NOTICE OF DEFAULT AND ELECTION TO SELL REAL PROPERTY
UNDER THE DEED OF TRUST

If you have any questions, you should contact a lawyer or the governmental agency that may have insured your
loan. Notwithstanding the fact that your property is in foreclosure, you may offer your Property for sale, provided
the sale is concluded prior to the conclusion of the foreclosure.

REMEMBER, YOU MAY LOSE LEGAL RIGHTS IF YOU DO NOT TAKE PROMPT ACTION.

2. The mortgage servicer has exercised due diligence to contact the borrower pursuant to Nevada Senate
Bill 321, Section 11(5), to "assess the borrower's financial situation and explore options for the borrower to
avoid foreclosure". Thirty (30) days, or more have passed since these due diligence efforts were satisfied.

Dated: March 23, 2017

Western Progressive - NevadafInc., as Trustee for beneficiary

By:

 

C.Scott Trustee Sale Assistant

WESTERN PROGRESSIVE - NEVADA, INC. MAY BE ACTING AS A DEBT COLLECTOR

ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION OBTAINED MAY BE USED FOR THAT
PURPOSE.

State of Georgia }ss
County of Fulton}

On March 23 2017 before me Keisha Lyons Personally appeared C. Scott who proved to me on the basis’ of satisfactory evidence to be
the person(s) whose name(s) is/are subscribed to the within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s), or the entity upon behalf of
which the person(s) acted, executed the instrument.

WITNESS my hand and official seal.
seme! Wiisha “clint an tttiny,
Keisha Lyons OHA LY”,
oe ceion

" yw
Version 1.1 NV NOD 0515 MEW Page 4 of 4
Case 2:21-cv-00085-GMN-BNW Document1 Filed 01/15/21 Page 71 0f 100 -

Ucwen buan Servicing, LLC a “ae
HELPING HUMLOWAERS IS WHAT WE DOrY i ‘
OCWLN.MORTUAGLBANKSITE Ct i :

GMAC Mortgage

prema

 

 

Notice of Servicing Transfer and Welcome to Ocwen Loan Servicing, LLC

February 7. 2013

DMD apg aattee BGI eI ES 6 BELO RE EE te!

afoofog U0 fea ont baa fa Hanne

HAROLD S CORREOS

ROSEMARIE O CORREOS
1830 DLL FONT COURT
LAS VEGAS NV 89117-2100

Dear HAROLD § CORRFOS und ROSEMARIE © CORRFOS,

The servicing of your mortgage loan, that is, the nght to collect payments from vou, ts
teansferring from your curreal servicer, GMAC Mortgage C'GMACHT) to vaur new servicer,
Qcwen Loan Servicing. LLC (“Oewen”) elective February 16. 2013.

Rest assured this canster of servicing does nol affect any ferns or condition of the morigage
documents, other dum those directly Telated to the servicing of sour lou. ‘There will be no
change to your account number or payment address, only to the name of the company to which
you make your payment All mailing addresses and phon: numbers you previously used lo
coutuct GMACM will remuin the sume but. us of February 16, 2013, they will by ausintained
by Ocwen. You will cantimte to he served in a knowledgeable and professional manner. jnst as
you have in the past,

GMACM will stop accepting payments on February 15, 2013. Qcwen will begin to accept
payments on February 16, 2013, Send all payments dre on or after that date to Ocwen. A
temporary coupon is provided below for your convenience. Any account notices prepared prior
to February 16. 2013 will reflect GMACM: all notices prepared on or after February 16, 2013
will reflect Ocwen. In addition any payments received by GMACM after February 15, 2013
will automatically he processed by Ocwen.

with no lapse in service. Tf you previously made your payment through GMACMorigage.cam,
on or after Februury 16, 2013 you can go to ecwen.mortgugebunksite.com and use your same
login ID and password for account access. [f you use a third party payment service, please
Tequest they update their records to have payments made payable to

Ocweu Loan Servicing. LLC effective February 16. 2013.

Because GMACM is the subject of a haunkruptes proceeding, lcderal law requires cither
GMACM or Ocwen to send you this notice not more than 30 duys after the elective date of the
transter of the servicing of your loan. In this case, all nevessary information is combined in
this one notice. Please review the reverse side of this letler for legal disclosures, notices und
state requiranents. It's our goul to make this transfer as scales as possible.

If you are currently using GMACM’s automatic payment service, this ORIN will continue

Frnelased are your (1) final GMAC Mortgage annual privacy notice and (2) your
Ocwen initial privacy notice thal becumes ellective with the start of your new
customer relationship with Ocwen. Please see the Ocwen initial privacy nove for
important opt-out elections.

We appreciate the unity to serve your home loan needs. If you have questions
relating to the transter of servicing please contact our Transfer Hotline at
1-888-926-3479 weekdays from 8:00 AM to 7:00 PM, Central Time. Tr you have
questicus about die general servicing of your loan please call GMACM Customer Care
at SON 766-1022, 6:10 a me = 1600 pm CT MEF and 848) a.m. - 2:00 p.m, Sat.
Sincerely. Sincerely,

William C. Erbev

President and Chief Exceutive Oliver
GOcwen Loau Servicing, LLC

Charles R. Hoecker
Sr. Vice President, Customer Care
GMAC Mortgage

Enclosure(si

Your Loan Account Details
as of 02/04/2013

Ascount Number
0359167683

Property Address:
1830 DET. FONT COURT
LAS VEGAS NV 89117

Transfer Date:
02/16/2013

Principal Ratonce:
$365,363.18

Frxorow Balance:
-$12.434.58

Loan Rale:
3.500%

Next Paymeat Due:
IOs 2010

Payment Amount.
Please refer to your
morigage account slalement

Ocwen Loan Servicing, LLC
Customer Care
Contact Information
»Phone:

800-766-4622

Persons] ugsisianee:

6:10 a.m. - 10:00 p.m. CT M-F

and 8:00 a.m. - 2:00 p.m. Sat

24-hour antamated service

Email:
ocwen:dmtgagehanksite.com

Web:
ocwen.mortgagehanksite.com
Mail:

PO) Rox 78

Waterloo, TA 30704-0780

Docs Fz: are RE

 
 
  

 

;
Account Number: i \ Pottacer abot Lt | O
0359167683 Pd ere pagrae |b at
bee cee ne ect eee : Fall Paynents Se eeeece OCWEN
Due Date: is AD SHIRE! Pe taps . |
10/1/2010 E ADLINONA Lem OCWEN
Le Ute Shage Dee seceee tees PO BOX 7835
Mortgage Payment: “"} . . |

| Cthes fags suede > .
See above i

|_| totalAmourtEndosed 3.
HAROLD S CORREOS

Ocwen Lean Servicing, LLC

 

PHOENIX, AZ 85052-9135
wat Dog AY og LE foggy SAAT LEM dad bg bye eA fy fEU Eel]

O02 1010 O359167683 OO000000 O0000 eeere O
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 72 of 100

PHY Jom 3 gunn Hit

MORTGAGE 243
PHH Mortgage Services Tel 877-744-2506 1s 7-8, te
1 Mortgage Way Fax 856-917-8300
Mt. Laurel NJ 08054

January 23, 2020

Haroid S$ Correos

Estate Of Rosemarie 0 C
1830 Del Font Ct

Las Vegas, NV 89117

LOAN NO: 8010732405
LOAN TYPE: Conventional
INVESTOR: G8D-1103423385
BILL MODE: 9

MORTGAGOR (S} : PROPERTY INFORMATION:

Harold S Correos 1830 Del Font CT

Estate Of Rosemarie 0 C Las Vegas NV 89117

(702) 254-6456 (702) 261-3301

Due Date of Monthly Payment: October 01, 2010
Interest Rate 3.50000%

The Current Principal Balance is: $ 365,363.18
Total Interest Due as of 02-22-20 123,530.09
Escrow/Impound Overdraft 37,244.56
Unpaid Late Charges 538.90
Recoverable Balance 10,859.29
Lien Release Fee 15.00
Recording Fee 40.00
Corporate Seconds -00
Priority Stmt Fee 00
Demand Statement Fee 30.00
Payoff valid through (February 22, 2020)

TOTAL AMOUNT DUE TO PAY LOAN IN FULL BY 02-22-20 $ 537,621.02
Wire Fee § 25.00
TOTAL AMOUNT DUE TO PAY LOAN IN FULL BY WIRE BY 02-22-20 $ 537,646.02

THIS STATEMENT REFLECTS THE TOTAL AMOUNT DUE UNDER THE TERMS OF THE
NOTE/SECURITY INSTRUMENT THROUGH THE CLOSING DATE, WHICH IS 02-22-20.
If this obligation is not paid in full by this date, then you should
obtain from us an updated payoff amount before closing. Our lien will
not be satisfied until any and all amounts secured by the mortgage or
deed of trust have been paid in full..

IF PAYING BY WIRE

Domestic wire transfers provide the fastest way to receive payoff funds
and thereby minimize the possibility of additional per diem interest being
due and payable. Please note that we do not accept international wire
transfers. If paying by wire transfer, there may be a processing fee
included in the "Total Due to Pay Loan In Full Via Wire" figure above.

SEND WIRES TO:

MéT Bank

1 MT Plaza, Buffalo,NY,14203

ABA: 022000046 / Account No.: 9865548821
Credit To: PHH Mortgage Services

Payoff Funds for Loan No: 8010732405

XP031/S2K

Log in to MortgageQuestions.com —- your servicing website connection.
cap

9

138217

Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 73 of 100

 

 

PHH Mortgage Services
P.O. Box 6462
MORTGAGE Mt. Laurel, NJ 08054-5462
Your monthly mortgage statement

0040166 02 AB 0.419 “AUTO T2 0 3419 69117-216030 -COS-PdpiEs-1 4 RE
woegtaf sagt og Eyed fgg det ge Ne goonggege tA Ft gy

HAROLD § CORREOS
hd F ROSEMARIE O CORREOS# ESTATE

1830 DEL FONT CT
LAS VEGAS, NV 89117-2100

Statement Date: 11/16/2020

oa

 

_~ Bankruptcy Message

 

Sm
Rerun IOUUGHD

Qur records show that elther yuu are a debtorin er
a bankruptoy or you discharged personal

Gabity for your mortgage loan in

We era {itis staternant to you fer Informational and compiance purpases enly. Its nol an

Oitentpl to a debt against you.
U you want to stop receiving statements, write to us at: Pu Services

Box
Mt. Laurel, NJ 08034

   
  
   

 

 

 

  
     

Property Address
LAS VEGAS, NV 89117
Outstanding Balance (not payoff amount) $365,983.18

 

To obtain information about your account
Visit: www.MorigageQuestions.com

Call tofl free: 1-877-744-2506

Email us: CustomnerCare@martgagsfamily.com
Fax: 1-858-917-8300

 

Loan number; 8010732405
Payment Date: 12/1/2020
Payment Amount: $284,960.59

 

 

 

Escrow (Taxes and/or Insurance) $504.82
Optional Producte/Other $0.00
Regular Monthly Payment $2,208.68
Total New Fees and Charges $0.00
Outstanding Unpaid Fees, Returned
‘item Charges and Shoriages $538.90
Assessed Expensss $11,672.00
} Past Unpaid Amount $270,441.04
Total Payment Amount as of $284,960.59
11/16/2020

 

 

 

   

    
 
     
   
       

Paid Yoar to Data |

 

Paid SI

 

Last

 

tatement

  

“Partial Payments: Any

 

 

  

 

 

 

 

$0.00 $00] | Parte P

pplled to your ma;
Interest $0.00 $0.00 aseparate suspense soso a you
Escrow (Taxes and/or insurance) $0.00 $0.00 oe the funds will then be applied to your
Fees $0.00 $0.09] | Please note that this fs not the payoff quote and any
Optional Products $0.00 $0.00 amount less than the payoff quote will ba retumed,
Partial Payment (Unappliedy $0.00 $3.76| [Please contact us for payoff quate,

 

 

 

 

Total $0.00 $3.78

 

 

Important Information

if it’s not possible to make the monthly payment due to impacts from COVID-19, please notify us right away. You can notify
us by filling out the COVID-19 Hardship Notification Form that is available on our website listed above. Click the “Learn
More” link within the red Coronavirus banner for details. tf you have other questions regarding COVID-19, you
may aiso email or call us - please see the top of the billing statement for contact information. We appreciate your support
in using the self-serve options as our wait times may be extended due to anticipated valume yetated to COVID-19.

Page 10f 6
Payment Dato 12/1/2020
Regular Mi P. 65
roowbtttangage Seven Tle Now Fen end Geren a
Outstanding Unpaid Fees, Retyyned
ltem Charges and Shortages $538.90
Assessed Exponses $11,672.00
Past Uppald Amount $270,441.04
Lean number: 9010732408 Total Payment Amount $284,660.69
HAROLD S CORREOS
F ROSEMARIE O CORREOS# ESTATE ap qh eet
o% ° 3 principal gO
Ex
Pi Morgeg Servi W, ene $—_
MAIL STOP: SVCF charges $C
MT. LAUREL NJ 08054 Other (spect) g
Total check enclosed $.

aEbatysfteENgtebotatafeme teehee TATE TP let hin
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 74 of 100

Inst #: 20204 005-0000252

 

 

 

Fees: $42.00  _..
10/05/2020 08:10:03 AM
Receipt #: 4238474 ~
Requestor:
Premium Title TSG
RECORDING COVER PAGE Recorded By: MIDO Pgs: 2
(Must be typed or printed clearly in BLACK ink only Debbie Conway
and avoid printing in the 1” margins of document) CLARK COUNTY RECORDER
Src: ERECORD
Apne 163-03-712-010 Ofc: ERECORD
(11 digit Assessor’s Parcel Number may be obtained at: Eanbit O
http://redrock.co.clark nv.us/assrrcalprop/ownr.aspx)
TITLE OF DOCUMENT 1 ag
(DO NOT Abbreviate)
STATE OF NEVADA FORECLOSURE MEDIATION PROGRAM
CERTIFICATE

 

 

Document Title on cover page must appear EXACTLY as the first page of the document
to be recorded.

RECORDING REQUESTED BY:
Western Progressive - Nevada, Inc

 

RETURN TO: Name Western Progressive - Nevada, Inc
Address 1000 Abernathy Road, Ste 200
City/State/Zip Atlanta, GA 30328

 

 

 

MAIL TAX STATEMENT TO: (Applicable to documents transferring real property)
Name
Address

City/State/Zip

This page provides additional information required by NRS 111.312 Sections 1-2.

To print this document properly, do not use page scaling.
P:\Common\Forms & Notices\Cover Page Template Oct2017
Case 2:21-cv-00085-GMN-BNW Document1 Filed 01/15/21 Page 75 of 100

op >
wt Q
2/4
a

Board of Directors

President ~ Shannon Chambers

HOME MEANS NEVADA, INC. VP/Treasurer — Perry Falgin
A Nore Praft Cariy Estaitsned by te Member at-locae — Robin Sweet
State af Neveda, Dapertment of Business ond Industry fdember at-large — Verise Campbell

 

Member at-large ~ Jennifer Vim

      

STATE OF NEVADA FORECLOSURE MEDIATION PROGRAM
CERTIFICATE

a See ae x3

APN? _163-03-712-010 [] Mediation Waiver: The Beneficiary may proceed with foreclosure process.

 

Recording Requested By: [V]No Agreement: A Foreclosure Mediation Conference was held on
. 09/11/2020, mm/mmm/yyyy parties were unable to agree to a resolution of this

Westem Progressive - Nevada, Inc. matter. The Beneficiary may proceed with foreclosure process.

Ramesh C [TRetinqnish the Property’ A Foreclosure Mediation Conference was held on

 

mm/mmm/yyyy The parties homeowner would voluntarily relinquish the property.

1000 Abernathy Rd, NE, Bidg 400, Ste 200 The mediation required by law has been completed in this matter. The Beneficiary

 

 

 

 

 

 

 

 

 

Atlanta, GA 30328 may proceed with the foreclosure process.
1
: . (Grantor Non-Compliance : The Grantor or person who holds the title of record I
When Recorded, Mail To: not attend the Foreclosure Mediation Conference, failed to produce the necessary
. disclosure forms, did not file petition, or did not pay the fees required by the district
Western Progressive - Nevada, Inc. court. The Beneficiary may proceed with the foreclosure process.
Bishwanath Mahato [_] Certificate Reissuance: The Beneficiary may proceed with foreclosure
1000 Abernathy Rd, NE, Suite 200 ["] Court Ordered: The Beneficiary may proceed with the foreclosure process.
Atlanta, GA 30326
OD Date: 02/14/2020 Proof of ice Date: 02/24/2020
Property Owner(s): Ni a 4p roof of Service Date: [2
Harold § Correos
Rosemarie Correos
Property Address:
1830 Del Font Court

 

 

Las Vegas, NV 89117

Instrument number: _20050414-0003789

Deed of Trust Document Number: 20050414-003789
Book: Page:

 

 

Trustee:

Western Progressive - Nevada, Inc.

Foreclosure Mediation Program Certificate Number: 2020-09-29-0001
Issue Date: 09/29/2020

 
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 76 of 100

aut ©
2ol4

AFFIDAVIT OF CERTIFICATION OF DOCUMENTS PURSUANT TO
NEVADA FORECLOSURE MEDIATION RULE 13(7)

APN: 163-03-712-010

Borrower: Harold Correos
Address: 1830 Del Font Ct.
City, State, Zip Code: Las Vegas, NV, 89117

Trustee: QUALITY LOAN SERVICE CORPORATION {———— ?
FILE NO.: NV-20-881868-MED
Loan Number: 9702036162

Attached hereto is a true and correct copy of the original(s), certified copy(ies), which is/are in the
possession of the undersigned:

C1 Promissory Note

O Deed of Trust

i Assignment(s) of the Deed of Trust

O Endorsement or Allonge of the Promissory Note

| am authorized to make this certification on behalf of the current beneficiary of the Deed of Trust. 1}
declare under penalty of perjury under the laws of the State of Nevada that the foregoing is true and

 

correct and that this Certification is executed this2 $day. of .20_28
Signature: es
"))
Name: Matthew Daytor

 

Title/Capacity: Attorney for Beneficiary of Record and its Servicer
Company: McCarthy Holthus, LLP

Address: 9510 West Sahara Ave., #200

City, ST, Zip: _Las Vegas, NV 89117

 

 

State of Nevada )

County of Clark )
On 12 $/20_, before me, _\ } I bres [ Gu) _, Notary Public, personally appeared

Matthew Dayton, Esq personally known to me (or proved to me on the basis of satisfactory evidence) to
be the person whose name is subscribed to the within instrument and acknowledged to me that she
executed the same in her authorized capacity and that by her signature on the instrument the person(s), or
the entity upon behalf of which the person(s) acted, executed the instrument.

Witmess my hand and official seal.

  

Ver. 2.2015
Case 2:21-cv-00085-GMN-BNW Document1 Filed 01/15/21 Page 77 of 100

a @)

inet #: 20180703-0000482 4 of %

 

 

Fees: $40.00
07/03/2018 08:50:00 AM
Receipt # 3444024
Requestor:
RECORDING COVER PAGE PREMIUM TITLE TSG
(Must be typed or printed clearly in BLACK ink only Recorded By: KVHO Pgs: 2
and avoid printing in the 1” margins of document) DEBBIE CONWAY.
ApN# 163-03-712-010 CLARK COUNTY RECORDER
(11 digit Assessor's Parcel Number may be obtained at: Sre: ERECORD
http://redrock.co.clark.nv.us/assrrealprop/ownr.aspx) Ofc: ERECORD
TITLE OF DOCUMENT
(DO NOT Abbreviate)
STATE OF NEVADA FORECLOSURE MEDIATION PROGRAM
CERTIFICATE

 

 

Document Title on cover page must appear EXACTLY as the first page of the document
to be recorded.

RECORDING REQUESTED BY:
Western Progressive - Nevada, Inc

 

RETURN TO: Name Western Progressive - Nevada, Inc
Address 1000 Abernathy Road, Ste 200
Citystaterzip Atlanta, GA 30328

 

 

 

MAIL TAX STATEMENT TO: (Applicable to documents transferring real property)
Name.
Address,

City/State/Zip

 

This page provides additional information required by NRS 111.312 Sections 1-2.
To print this document properly, do not use page scaling.
PACommon\Forms & Notices\Cover Page Template Oct2017
Case 2:21-cv-00085-GMN-BNW Document 1

fh.

tee Eee

 

HOME MEANS NEVADA, INC.

Filed 01/15/21 Page 78 of 100

Exhibit ©
4

Board of Directors

Shannon Chambers
tf. Perry Falghi
tae. Robin Sweet
» Verise Campbell
Jennifer Yim

  

Got Soe Lae SNP Ee NNER a NNTP OLE LE LTT R a ED NT TR ATES EE TATE, TTD ED ASAT PEPSI TIES TO OE LE INE TIA ESET RITES EE BS EL NTN DT BS

STATE OF NEVADA FORECLOSURE MEDIATION PROGRAM

CERTIFICATE

 

 

 

 

 

 

 

 

 

 

APN: 163-03-712-010
Recording requested by: oO Mediation Waiver: ‘The Beneticiary may proceed with foreclosue process.
Western Progressive-Nevada, Inc. wos .
Oo No Agreement: 4 Foreclosue Mediation Conference wus held on . The parties
Northpark ‘Town Center Were unable to ngree to a resolution of this matter. The Beneficiary may proceed
Atinata GA 30328 with foreclusure process,
Relinquish the Property: A Voreclosue Mediation Conference was held on .
When recorded, mail to; ¢ parties hamenwner would voluniarily relinquish the property. The mediation
Western Progressive-Nevada, Inc. Tequired by law has been completed in this mamer. The Beneficiary may proceed
wi fi process.
Northpark ‘Town Center th the foreclosure
Atlanta GA 30328 Grantor Non-Complinnce: The Grantor or person whe holds the title of record
fd not attend the foreclosure Mediation Confersace. failed to produce the
necessary disclosure forns. did not file petition, or did not pay the fees required by
the district court. ‘Che Beneficiary may proveed with the foreclosure process.
oO Certificate Reissuance: ‘The Beneficiary may proceed with foreclosure process,
FX) Court Ordered: The Beneficiary may proceed with the foreclosure process.
NOD Date: 03/28/2017 = Proof of Service Date:
Property Owner(s): Property Address:
Harold S. Correos 1830 Del Font Court
Rosemarie Correos as Vegns 9117
Trustee: Instrument Number:200504.XX-XXXXXXX
Western Prosressive - Deed of Trust Document Number:
Nevada, Inc. Book Page

Foreclosure Mediation Program Certificate Number: 2018-06-20-0002 Issue Dato: 04/20/2018
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 79 of 100

Exwht O

NEVADA FORECLOSURE MEDIATION AUTHORIZATION FORM & fq

I Max Nieves (Director HRC) am employed by PHH Mortgage Servicing
(name/title) (Current Beneficiary/Servicer)

I am authorized by___ PHH Mortgage Servicing _ to make this authorization.

Pursuant to NRS 107.086 and/or the Foreclosure Mediation Program Rules the law firm of McCarthy
& Holthus, LLP, is hereby authorized to negotiate a loan modification on behalf of the beneficiary of
the deed of trust and negotiate other foreclosure alternatives and have access at all times during the
mediation to a person with such authority.

 

This authorization extends to the matter mentioned above wherein McCarthy & Holthus, LLP, is

employed by _PHH Mortgage _as its counsel of record.
(Current Beneficiary/Servicer)

Date: w / af 14

 

a
Sime title
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 80 of 100

eit

Bal

AFFIDAVIT OF CERTIFICATION OF DOCUMENTS PURSUANT TO
NEVADA FORECLOSURE MEDIATION RULE 13(7)

APN: 163-03-712-010

Borrower: Rosemarie Correos, Harold S. Correos
Address: 1830 Del Font Court
City, State, Zip Code: Las Vegas, NV, 89117

Trustee: WESTERN PROGRESSIVE- NEVADA, INC. ‘
FILE NO.: NV-17-777051-MED
Loan Number: 359167683

Upon information and belief, attached hereto is a true and actual copy of a prior loan modification of the
afore-mentioned loan. I am authorized to make this certification on behalf of the current beneficiary of
the Deed of Trust. I declare under penalty of perjury under the Jaws of the State of Nevada that the
foregoing is true and correct and that this Certification is executed on this 22™ day of August, 2017.

Signature: 6A _

Name: Priscilla L. Baker, Esa.

Title/Capacity: Attorney for Beneficiary of Record and its Servicer
Company: McCarthy Holthus. LLP

Address: 9510 West Sahara Ave., #200

City, State, Zip: Las Vegas, NV 89117

State of Nevada )

)
County of Clark )

On August 22, 2017, before me, Ciara Karpinski, Notary Public, personally appeared Priscilla L. Baker,
Esq.. personally known to me (or proved to me on the basis of satisfactory evidence) to be the person
whose name is subscribed to the within instrument and acknowledged to me that she executed the same in
her authorized capacity and that by her signature on the instrument the person(s), or the entity upon behalf
of which the person(s) acted, executed the instrument. ‘

   

   
 

Witness my hand and official seal,
1
i ~ :
Notary Public CIARA KARPINSKI
NOTARY PUBLIC
STATE OF NEVADA

Appt. No. 17-1184-4
My Appt. Expires Dec, 13, 2020

 

Ver. 1.2016
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 81 of 100

Supreme Court of Nevada
: 8 ata
ADMINISTRATIVE OFFICE OF THE COURTS

 

ROBIN SWEET RICHARD A. STEFANI
Director and Deputy Director
State Court Administrator Information Technology
JOHN McCoRMICK VERISE V. CAMPBELL
Assistant Court Administrator Just Deputy Director
Judicial Programs and Services Foreclosure Mediation
Harold S Correos February 25, 2016

1830 Del Font Ct.
Las Vegas, NV 89117
APN: 163-03-712-010
IMPORTANT NOTICE

Enclosed please find a copy of the Mediator Statement detailing the outcome of your recent mediation.
Pursuant to NRS 107.086, the State of Nevada Foreclosure Mediation Program (FMP)

[| WILL NOT ISSUE a Certificate of Foreclosure
WILL ISSUE a Certificate of Foreclosure on or about April 11, 2016

for the property located at: 1830 Del Font Court, Las Vegas, NV 89117

A Certificate allows the beneficiary to proceed with foreclosure. If you participated in mediation, you have the '
right to file a Petition for Judicial Review (PJR) within 30 days of receiving the Mediator’s Statement (NRS 107;
FMP Rule 21) with the District Court in the county where the Notice of Default was properly recorded. The
District Court Clerk in your jurisdiction can provide further information about the PIR process. In addition,
information about the PJR process can be found at http://foreclosure. nevadajudiciary.us.

If you waived participation in mediation, or failed to respond to the Notice of Default, other legal remedies may
be available to you. Legal aid and consumer counseling resources are available to eligible homeowners and can'be
found at http:/Avww.homeagainnevada. gov or by calling Home Again Nevada at 1-855-457-4638.

Additional copies of these documents can be obtained, upon written request of the parties. There is a cost of $1
per page for all copies. If you have questions about this letter, please contact the FMP at (702) 486-9380 in
southern Nevada, (775) 687-9816 in northern Nevada, or (888) 421-3004 in rural Nevada.
Sincerely,

Pe ‘

Verise V. Campbell

Supreme Court Building ¢ 201 South Carson Street, Suite 250 @ Catson City, Nevada 89701 @ (775) 684-1700 + Fax (775) 684.1723

Regional Justice Center ¢ 200 Lewis Avenue, 17” floor # Las Vegas, Nevada 89101
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 82 of 100

NEVADA FORECLOSURE MEDIATION AUTHORIZATION FORM

!, Beth M. Northrop-Day, Counsel, am employed by Ocwen Loan Servicing, LUC

(name/title) (Current Beneficiary/Servicer)
lam authorized by Ocwen Loan Servicing, LLC, to make this authorization.
(Current Beneficiary)

Pursuant to NRS 107.086(5) the law firm of McCarthy Holthus LLP is hereby authorized to negotiate a
loan modification on behalf of the beneficlary of the deed of trust and have access at all times during
the mediation to a person with such authority,

This authorization extends to al] matters wherein McCarthy Holthus LLP Is employed by

(Firm)
Ocwen Loan Servicing, LLC, as its counsel of record.
(Current Beneficiary/Servicer)
Date: April 25, 2014 bah Wl. Usrthnoe-Dazy

 

Beth M. Northrop-Day, Counsel

Eyitit

©
Case 2:21-cv-00085-GMN-BNW Document1 Filed 01/15/21 Page 83 of 100

Eabibit

Western Progressive-Nevada, inc. / PREMIUM TITLE TSG

North Park Town Center 1 of }
1000 Abernathy Rd NE; Bldg. 400 Suite 200 8. 4
Atlanta, GA 30328 P
PPH Mortgage Services

1 Mortgage Way, Mt. Laurel, NJ 08054

McCarthy & Hoithus LLP
9510 W. Sahara Ave Suite 200
Las Vegas, Nevada 89117

U.S. Department of Justice
Assistant inspector General for Investigations
950 Pennsylvania Av NW. Washington DC 20530-4760

Miss Tammy L. Whitcomb
inspector General C.1S.

Attn: Mail Fraud

433 W. Harrison St Room 3255
Chicago IL 60699-3255

U.S. Security and Exchange Commission
Division of Enforcement

100 F St. NE. Washington DC 20549-2977
sec.govécr, sec.gov/complaint/info

The Office of inspector General-U.S. SEC Carl W. Hoecker
202-551-6061 oig@sec.gov

Attention: PPH Mortgage Services, Western Progressive-Nevada, Inc. McCarthy & Holthus LLP.

 

PPH Mortgage Services, Western Progressive-Nevada, Inc., McCarthy & Holthus LLP.
You are in default to my letter and correspondence dated 01/10/2020, 2/19/2020 and 03/11/2020.

By your silence and non-response, you have admitted and uttered or fabricated a fraudulent claim and
are committing acts of Forgery, Mail Fraud, Counterfeiting, False personation-4USC101, Actual and
Constructive Fraud and criminal trespass upon the Legal Estate and Property of the Homeowner-
Harold Correos, et al.

Date: 06July2020 |
ie

for: HAROLD CORREOS
1830 Del Font Court
Las Vegas, Nevada [89117]
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 84 of 100

Beubit
Date: January 10, 2020
Attention: PHH MORTGAGE SERVICES
1 Mortgage Way Mt. Laurel, NJ 08054 1 of |

In regards to: Letter Dec. 26, 2019 see attached
Dear Mr. or Mrs. Collection Department,
I am notifying you by this writing that I dispute this debt, or any portion of the debt.

As a 3™ party debt collector, PHH MORTGAGE SERVICES is hereby required to show me
identification and their authority to act or do a Presentment for payment on behalf of OCWEN
as mandated by:

NRS 104.3501 Presentment

Upon demand of the person to whom presentment is made, the person making presentment must:

(1) Exhibit the instrument; (2) Give reasonable identification and, if presentment is
made on behalf of another person, reasonable evidence of authority to do so; and (3) Signa
receipt on the instrument for any payment made or surrender the instrument if full payment is
made.

PHH MORTGAGE SERVICES potentially violates sec.8 of the National Bank Act of June 3,
1864, wherein only lawful money based on personal security maybe loaned, also title 12 sec.24
paragraph 7 of the USCA.

This is why I am challenging the validity of any allege debt under Article 1 Section 10 of the
Constitution of the united states, in its entirety under the Fair Debt Collection Practices Act of
title 15 sec.1692(g) et seq. and title 31 sec.5118(d)(2)

It is required by the United States Patriot Act to reveal the source of the funds.
FinCen 104/105 or 114a and the money net daily trans log report 120 will show the source Bank
from which funds were transferred.

_ Failure to provide the above instruments or documentations within 14 days of the receipt of this.
letter is an admission by PHH MORTGAGE SERVICES that they have produced a bogus and
fraudulent claim and are liable to: Harold Saladar Family of Correos for an unspecified amount
for Trespass, Forgery, Actual and Constructive Fraud and Criminal Trespass upon the Legal
Estate and Real Property of: Harold Saladar Family of Correos

Sincerely, i> hd SF Com vito nso

Harold Saladar Family of Correos
hsc 1830 Del Font Court Las Vegas, NV 89117
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 85 of 100

put

Western Progressive-Nevada, Inc. / PREMIUM TITLE TSG Mar 11, 2020 | of. s

North Park Town Center
1000 Abernathy Rd NE; Bidg. 400 Suite 200
Atlanta, GA 30328

PPH Mortgage Services
1 Mortgage Way, Mt. Laurel, NJ 08054

OCWEN LOAN SERVICING LLP
1661 Worthington Rd. Ste.100 West Palm Beach, FL. 33409

Nevada Office of the Attorney General-Aaron Ford
100 North Carson Street Carson City, NV

The Office of Inspector General-U.S. SEC Carl W. Hoecker
202-551-6061 olg@sec.gov

Attention: Western Progressive-Nevada Inc., Premium Title TSG, PHH Mortgage Corp., OCWEN
Loan Servicing LLP.

| am writing in response to your recent instrument #20200214-0000185, NOTICE OF DEFAULT AND
ELECTION TO SELL and your admission under F.R.C.P. Rule 36 (a) (1) (4) Requests for Admission,
that you WESTERN PROGRESSIVE-NEVADA INC. the “Alleged Trustee and a 3 Party Debt
Collector’ for OCWEN LOAN SERVICING LLC. C/o-PHH MORTGAGE SERVICES. And further lam
giving you Judicial Notice under the Federal Rules of Evidence » ARTICLE Il. JUDICIAL NOTICE > Rule
201. Judicial Notice of the following Adjudicative Facts (1) That are generally known within the district
court of the united states for the district of Columbia as the trial court’s territorial jurisdiction and judicial
degree against OCWEN LOAN SERVICING LLC. C/o-PHH MORTGAGE SERVICES as a debtor under
Title 11 USC Bankruptcy Code § 101 (13) and Chapter 48 pg. 112 SESS. 1 73™ Congress, June 05,
1933 as Public Resolution # 10 in favor of the state of Nevada & Office of the Attorney General-Aaron
Ford 100 North Carson Street Carson City, NV 89701 ; and (2) can be accurately and readily
determined from sources whose accuracy cannot reasonably be questioned, for misconduct related
to the servicing of single family residential mortgages, including by Homeward Residential, Inc.
("Homeward") and Litton Loan Servicing, LP (“Litton”) before their acquisition by Ocwen Financial
Corporation. Ocwen, Homeward, and Litton are collectively referred to herein as a “Servicers.”

As described in the allegations below, the Servicers’ misconduct resulted in premature and
unauthorized foreclosures, violation of my homeowners’ rights and protections, and the use of false
and deceptive affidavits and other documents. The action was brought by the Bureau, an
independent agency of the United States created by the Consumer Financial Protection Act of 2010
(CFPA), 12 U.S.C. § 5491(a) et seq.

The Bureau is authorized to take appropriate enforcement action to address violations of Federal
consumer financial law, including the CFPA, and has independent litigating authority. See 12 U.S.C. §§
5511(c) (4); 5512(a); 5531(a); and 5564(a). Sections 1031 and 1036(a) of the CFPA, 12 U.S.C. §§
.

Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 86 of 100

Q

245

5511(c)(4); 5512(a); 5531(a); and 5564(a). Sections 1031 and 1036(a) of the CFPA, 12 U.S.C. §§ 5531
and 5536(a), prohibit unfair, deceptive, or abusive acts or practices, or other violations of Federal
consumer financial law, by any covered person or service provider.

The above action was brought by the Plaintiff States pursuant to consumer protection enforcement
authority conferred on them by state law and pursuant to parens patriae and common law authority.
The Attorneys General are authorized to seek injunctive rellef, restitution for consumers, and civil
penalties for violation of the consumer protection laws of their States.

Ocwen Financial Corporation is a publicly traded Florida corporation headquartered in
Atlanta, Georgla, that provides residential mortgage servicing services. It engages in a variety of
businesses related to residential mortgage servicing, and focuses on loan servicing, specialty servicing,
and mortgage services. Ocwen Financial Corporation transacts or has transacted business in this
district and throughout the United States.

On September 1, 2011, Ocwen acquired and became the successor in interest to Litton, a

servicer of residential mortgages and a Delaware limited partnership. Ocwen Financial Corporation is a
successor corporation to Litton and Is liable for the Illegal practices, including those of Litton, alleged
in this Complaint.

On December 27, 2012, Ocwen Financial Corporation acquired and became the successor
in interest to Homeward, a servicer of residential mortgages and a Delaware corporation. Ocwen
Financial Corporation is a successor corporation to Homeward and Is fable for the Illegal practices,
including those of Homeward, alleged in this Complaint

Defendant Ocwen Loan Servicing, LLC Is a limited llability company and wholly owned
subsidiary servicing company of Ocwen Financial Corporation. It is located in Palm Beach, Florida.
Ocwen Loan ‘Servicing, LLC transacts or has transacted business in this district and throughout the
United States.

OCWEN LOAN SERVICING LLC A DIVISION OF OCWEN FINANCIAL CORP LOCATED AT 1661
Worthington Road Sulte 100 West Palm Beach, FL 33409 United States was Founded in 2002 Is an
Investment company and not a Bank or Financial Institution and was not the source of any

Funds at closing on 04/04/2005 and is required by the U.S. PATRIOT ACT to reveal the source of
the funds by filing Currency Transaction Reports, Currency and Monetary Instrument Transportation
Forms CMIR's under §§ 5311 et seq. of 31 U.S.C. of THE BANK SECRECY ACT and 31 CFR § 103.11
regulations et seq., FinCen Forms 8300, FinCen 104, 105 and FinCen114a and the Money Net Daily
Transaction Log Report 120 showing the source Bank and Financial Institution from which funds were
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 87 of 100

3 ol¢

transferred at the closing of escrow under the U.S. PATRIOT ACT and SEC Rule 17a-8-17a-10, which Q
applies to all broker-dealers, incorporates the requirements of the Bank Secrecy Act to file reports and

maintain records showing the source of the funds that allegedly funded and perfected the Mortgage

Loan Applications, Promissory Notes and securing HAROLD CORREOS Real Property under the

subject Deed of Trust.

Just a few months ago, Ocwen settled with the Securities and Exchange Commission for
misstating its financial results during 2013 and 2014, paying a $2 million fine for having poor
internal controls and failing to disclose former chairman and CEO Erbey's conflicts of interest.
Ocwen settled this matter on Jan. 20 without admitting or denying the SEC's findings.

SAN FRANCISCO - Attorney General Kamala D. Harris recently announced a $2.1 billion
multistate and federal settlement with Ocwen Financial Corporation and Ocwen Loan Servicing
LLC. Over alleged mortgage servicing misconduct.

Monette Saccameno Secures a Jury Verdict against Ocwen Loan Servicing LLC.
The eight (8) day federal trial concluded on April 11, 2018 in Chicago, Illinois at the Everett McKinley
Dirksen United States Court House. The jury, after deliberating for approximately 7 hours,
determined that Ocwen breached its contract, violated RESPA for failing to adequately respond
to Saccameno's Qualified Written Request, violated the FDCPA and committed both unfair and
deceptive acts in violation of the Illinols Consumer Fraud Act. Monette Saccameno was awarded
$500,000.00 in compensatory damages, $70,000.00 in non-economic damages, $12,000.00 in
economic damages and $3,000,000.00 in punitive damages. Nicholas Heath Wooten, Esq., Ross
Michael Zambon, Esq., and Mohammed Omar Badwan, Esq. led the litigation team on behalf of
Saccameno.

WESTERN PROGRESSIVE-NEVADA INC., PHH Mortgage Services & Ocwen’s presentment and
demand for payment under 31 USC § 5118 (d)(2) VIOLATES PUBLIC POLICY due to the fact the
UNITED STATES has withdrawn its consent given to anyone to assert against the Government, its
agencies, or its officers, employees, or agents, a claim, (A) on a gold clause public debt obligation or
interest on the obligation; (B) for United States coins or currency; or (C) arising out of the surrender,
requisition, seizure, or acquisition of United States coins or currency, gold, or silver involving the effect
or validity of a change in the metallic content of the dollar or in a regulation about the value of money.
Also 31 USC § 5118 (d) (2) does not apply to any obligation issued after October 27" 1977 which this
obligation clearly falls under and from which you WESTERN, PHH & OCWEN are time barred by law.
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 88 of 100

oO

4 ab §

Since your obligation involves a state issue you are also barred by Article 1 § 10 of the
constitution of the united states of america from asserting a claim for payment.

lam refusing payment and acceptance for failure of the presentment to comply with the terms of the
Public Policy under Bitles1
ba STAB CUA) (2) nidier NAS §104:350 (2) {3);104. 3304, 204.3802; 104.3308 and upon proof

   

instrument, an agreement of the parties, or other applicable law or rule of

   

 

of the following claims and facts:

1. That WESTERN PROGRESSIVE-NEVADA INC., PPH Mortgage Services and OCWEN LOAN
SERVICING LLP. Is not barred by the Statute of Limitations and according to item 3 Under
PAYMENTS that; If on May 1, 2035, I still owe amounts under this Note, | will pay those amounts in
full on that date, which is called the “Maturity Date”.

2. That WESTERN PROGRESSIVE-NEVADA INC., PPH Mortgage Services and OCWEN LOAN
SERVICING LLP. Exhibit the Original Contract, hereinafter “CONTRACT”, un-altered or impaired with
original signatures. Under NRS §104.3206, 104.3205. [S.E.C. enforces Counterfeiting of Securities.]

3. That WESTERN PROGRESSIVE-NEVADA INC., show me identification and their authority to act or doa
presentment for payment on behalf of PPH Mortgage Services and OCWEN LOAN SERVICING LLP as
mandated by NRS § 104.3501 (2)(B).

4. That WESTERN PROGRESSIVE-NEVADA INC., OCWEN LOAN SERVICING LLP and PPH
Mortgage Services sign a receipt for the instrument or promissory note for payment made in full as accord
and satisfaction under NRS § 104.3311, by Securitization of the CONTRACT under the TRANSFER AND SERVICING
AGREEMENT and to surrender the instrument or promissory note to me as mandated by NRS §104.3501 (b) (3).
And has not monetized, altered, impaired or endorsed any of the instruments or collateral “without recourse”
that were presented.

WESTERN PROGRESSIVE-NEVADA INC., PPH Mortgage Services and OCWEN LOAN
SERVICING LLP does not have enforceability rights as an owner, holder or holder in due course
under NRS §§ 104.3301, 104.3302 nor they have possession or control of the Receivables or the

Loan/Installment Agreement.

! am challenging WESTERN PROGRESSIVE-NEVADA INC., PPH Mortgage Services and
OCWEN LOAN SERVICING LLP authority to make a presentment without dishonor and
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 89 of 100

el

$ ob §

for lack of Ratification of Commencement in the name of the Real Party In interest-Rule 17(a), &
under the NRS §104.3501 (2)(B).

In regards to IMH ASSETS CORP., COLLATERALIZED ASSET-BACKED BONDS, SERIES 2005-5 is
Not registered with the Securities Exchange Commission pursuant to the NRS § 104.9301, and FOIA.

WESTERN PROGRESSIVE-NEVADA INC., PPH Mortgage Services and OCWEN LOAN
SERVICING LLP. Are potentially in conspiracy to defraud this homeowner and or commit commercial

crimes and Mail Fraud, Counterfeiting of Security, Insider Trading, Forgery, False & Fictitious
Obligation, Identity theft, Embezzlement, Extortion, and etc.

[Commercial Crimes, Any of the following types of crimes (Federal or State):
Offenses against the revenue laws under admiralty maritime law under 28 usc 1333 of article 3 sec 2 of
the u.s. constitution; burglary; counterfeiting; forgery; kidnapping; larceny; robbery; extortion; etc.]

Failure to provide the above proof of claims and facts within 10 days of the receipt of this letter is an
admission by Western Progressive Nevada Inc., PHH Mortgage Servicer, that they have uttered or
fabricated a fraudulent claim and are liable to: S.E.C. Security Exchange Commission, State of
Nevada, Harold Correos et al., for an unspecified amount for Forgery, Mail Fraud, Counterfeiting,
Actual & Constructive Fraud, Identity theft, Embezzlement, Extortion, Criminal Trespass upon the
Legal Estate and Property of: Harold Correos.

Without Dishonor.

LP Gre

Harold Correos without recourse

 
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 90 of 100

Exnibit
NOTICE LETTER
tof 2
To: Priscilla. Baker, Esq. #13449
Law Office of McCarthy Holthus, LLP

9510 West Sahara Ave., #200 :
Las Vegas, Nevada 89117

Re: Source Bank that funded transaction at Closing
On April 4" 2005 Case# A-17-758210-FM

Attn: Priscilla L. Baker, et al.:

Respondent-Claimants have not presented any legitimate documentation that they are
creditors under Bankruptcy Rule 4007 (a), were ever funded or perfected by
Respondent-Claimants. .

Respondent-Claimants are required by U.S. Patriot Act to reveal the source of the funds
by filing Currency Transaction Reports, Currency and Monetary Instrume it
Transportation Forms CMIR’s under §§ 5311 et seq. of 31 U.S.C. of The Bank Secrecy
Act and 31 CFR B, Ch.1, 103.11 regulations et seqg., FinCen Forms 8300, FinCen 104
and 105 and the Money Net Daily Transaction Log Report 120 showing the source Bank
and Financial Institution from which funds were transferred at the closing of escrow.

SEC Rules 17a-8-17a-10, which applies to all broker-dealers, incorporates the
requirements of the Bank Secrecy Act to file reports and maintain records showing the

source of the funds that allegedly funded and perfected the Mortgage, securing
HAROLD CORREOS'’ Mortgage & Real Property. !

Pursuant to Title 28 § 1781 and F.R.C.P. 28 (b) on the Convention on the taking of
evidence in Civil or Commercial matters under Chapter 1 Article 1, You are hereby
given notice that taxable events occurred in this case on the trade receivables and
payables account, by the recent conversion, sale, and transfer under the Miller
Reinsurance Agreement in favor of the United States through standard forms 275, the
Performance Bond 273, and the Payment Bond 274 by the U.S. Trustee and other
Trustee's under Title 28 §§ 2041- 2044 to Asset and Commercial Backed Securities. ,

701115700002937 85987 1of2
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 91 of 100

|, Harold Correos have not assumed the tax liability for said conversion, transfer, and
sale as a taxable event. | therefore demand that the Respondent-Claimants send to mie
certified copies of the U.S. Informational Tax Forms 1096, the accompanying 1098
OID’s, tax forms 8300 for any cash payments over $10,000 as evidenced in the
Administrative Record as a Certificated Security. |

 

The 1099 OID's will identify who the payor and the recipient of the funds or cas
proceeds were under SFAS [Statement of Financial Accounting Standards] FAS # 9
Statement of Cash Flows and IAS [International Accounting Standards] # 7.6 containin
the inflows and outflows of cash and cash equivalents on the Balance Sheet FR 204
from securitization of the off-balance-sheet receivables and payables which identify na
the source or principal from which the funds or cash proceeds were derived from. j

t
As you are the Trustee or Bailee of the Account and the trade receivables and payables
of the trust, you are required to file a return under title 26 § 6012 (a) (4) as taxable
income on a sale from the trust.

7
If 1 do not receive the requested tax forms within 30 days | will file the above forms an
Form 4490 Proof of Claim, Form 10492 Notice of Federal Taxes Due and Form 237
Statement of Internal Revenue Taxes Due as an Expense of Administration of rly
Estate with the Internal Revenue Service regarding the trade receivables and payables
in this matter showing myself as the payor and the Respondent-Claimant’s, Court ar d

Trustee's as the Recipients of the cash flows, proceeds or funds from the conversid '

transfer and sale of the bonds to securities as an off-balance sheet item from the Leg |
Estate of HAROLD CORREOS. .

   

Dated this 77 _day of April, 2018

QOH

Harold Correos
2 of 2 di With af Recourse)

 
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 92 of 100
200F
wy

oe oe Se cerayenince
P. ’ -
Van Nuys CA 91410-0229 ere Ge 92080-5170 Ex bit
Susness Address:

Notice Date: August 8, 2005 | of |
\o
\ Account No.: 70128527 P4 .
Harold S Correos & Rosemarie O Correos Property Address:
-5916 Southwind Or 1830 Del Font Court
San Jose, CA 95138-1846 Las Vegas, NV

You are hereby notified that the semvicing of your mortgage loan, thal is, the right fo collect payments from you. is being assigned. sold or translerred
from Countrywide Home Loans to GMAC MORTGAGE CORP, effective September 1, 2005. .

|NOTICE OF ASSIGNMENT, SALE, OR TRANSFER OF SERVICING RIGHTS

The assignment, sale or transter o! the servicing of the mortgage loan does not allect any larms or conditions of the mortgage instruments, other than
tha terms diracily ralated to the servicing of your Ioan.

Except in Emited citcumstances, the law requires that yout present sorvicer send you this notice at least 15 days before the effective date of lransiar,
cratcosing. Vout new servicer must also send you this notice no tater than 15 days alter this affective date or al closing.

[YOUR PRESENT SERVICER:

Your present servicer is Countrywide. Ii you have any questions relaling to tha transfer of servicing from Countryvside call Customer Service. toll
(ree, at 1-600-669-6607 between 6:00 a.m. and 5:00 p.m. Pacific Time, Monday through Friday.

x [YOUR NEW SERVICER CONTACT AND PAYMENT REMITTANCE ADDRESS:

Your new servicer wil b{GNAC MORTGAGE CORE )The business address for your new sencceris: 4451 Hammond Avenue, Walettoo, IA $020
The atidress to send correspondance is: Alta: Customer Care, 3451 HAMMOND AVE, Waterloo, 1A 50702. Payments are to be racalved a
Payment Processing, P.O. Box 780. Waterloo, IA 50704.) The tol-tree telephone number al your nsw servicer ls 1-800-766-1622. {you have eny
fons relating to the tanstor of servicing to your naw servicer cal GMAC MORTGAGE CORP, Altn: Customer Care toll-free at 1-809-766-4622

~ babveen 7:00 a.m. and 9:00 p.m., Central Time, Monday through Friday. extended hours: 9:09 a.m.-1:00 p.m. on Saturday. Your complete loan file is
being transferred to your new servicer.

[INFORMATION CONCERNING YOUR PAYMENTS:

The date that Countrywitte will ston accanting payments trem you te August 21, 2008. The date that your new servicer GUAC MORTGAGE
CORP will start accepting payments trom you is September 1, 2005, Send all payments on or altar that date lo your new servicer, Your naw senicer
weil send you naw biling statements, It you have a payment dua balore you rocaive your new biking statement, write your new servicer's loan
pumber on your check and mail it to your nevy servicer at the payment address chown above. Unt! yau receive 8 new loan number, you may waite
your o'd loan number cn the check.

 
   

  

if your paymants were mada by electoni¢ debit. please contact your nev servicer conceming (he continuation of this service. Addiffonally, if your
payments include a premium (os lite or disability insurance, or any other {ype of optional insurance, you will receive notification al a later date trom
your new servicer il there are any changes conceming the tenns or continued avatabiity of this insurance. .

JOTHER INFORMATION FROM COUNTRYWIDE;

Countrywide wid provide you within 60 days of the transfer a statement that shows all toan transactions from the date of your last year-end statement
of escrow analysis to the date of lanster. If any check or othar instrument recaived by Countrywide Is'was retumed unpard, you remain liable to
Countrywide for the amount unpaid, At year-end. you will receive a statement of account! tom Countrywide for payments recived and apptied to

your account! through August 31, 2005, This statement is for your use when preparing your tax retum. If you have uestions, please contact
Countrywide al tha tol-{ree number listed above. amy ae

Sincerely,
Atri Ruch

April Rush
Customer Service
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 93 of 100

inet #: 20150929-0003063
. . Feea: $224.00
TS No.: 2015-00998-NV WC Fee: $28.00
09/26/2016 12:67:46 PM
APN: 163-03-712-010 Receipt #: 2667177
Requestor:
WHEN RECORDED MAIL TO:
Western Progressive - Nevada, Inc. PREMIUM TITLE TSG
Northpark Town Center Recorded By: RNS Pgs: 8
1000 Abernathy Rd NE; Bldg 400, Suite 200 DEBBIE CONWAY
Atlanta, GA 30328 CLARK COUNTY RECORDER

TSG Order No: 1507-NV-2675290

TS No.: 2015-00998-NV xbtt S$

 

The undersigned hereby affirms that there is no Sacial Sccarity number contamned in this domument. 10 t q
NOTICE OF DEFAULT AND ELECTION TO SELL REAL PROPERTY par '2
UNDER THE DEED OF TRUST

IF YOUR PROPERTY IS IN FORECLOSURE BECAUSE YOU ARE BEHIND IN YOUR PAYMENTS IT
MAY BE SOLD WITHOUT ANY COURT ACTION, and you may have the legal right to bring your account
into good standing by paying all of your past due payments plus permitted costs and expenses within the time
permitted by Jaw for reinstatement of your account, which is normally five business days prior 10 the date set for
the sale of your property, if the property is owner-occupied. No sale date may be set until three months from the
date this notice of default may be recorded (which date of recordation appears on this notice). YOU MAY HAVE
A RIGHT TO PARTICIPATE IN THE STATE OF NEVADA FORECLOSURE MEDIATION PROGRAM
IF THE TIME TO REQUEST MEDIATION HAS NOT EXPIRED.

While your property is in foreclosure, you still must pay other obligations (such as insurance and taxes) required
by your note and deed of trust or mortgage. If you fail to make future payments on the loan, pay taxes on the
property, provide insurance on the property. or pay other obligations as required in the note and deed of trust or
mortgage, the beneficiary or mortgagee may insist that you do so in order to reinstate your account in good
standing. In addition, the beneficiary or mortgapee may require as a condition of reinstatement that you provide
reliable written evidence that you paid all senior liens, property taxes, and hazard insurance premiums.

Upon your written request, the beneficiary or mortgagee will give you a written itemization of the entire amount
you must pay. You may not have to pay the entire unpaid portion of your account, even though full payment was
demanded, but you must pay all amounts in default at the time payment is made. However, you and your
beneficiary or morlgagee may mutually agree in writing prior to the time the notice of sale is posted (which may
not be earlier than the three month period stated above) to, among other things, (1) provide additional time in
which to cure the default by transfer of the property or otherwise; or (2) establish a schedule of payments in order
lo cure your default; or both (1) and (2);

Following the expiration of the time period referred {o in the first paragraph of this notice, unless the obligation
being foreclosed upon or a separate written agreement between you and your creditor permits a longer period, you
have only the legal right to stop the sale of your property by paying the entire amount demanded by you creditor.
Included with this Notice of Default, please see “Exhibit A” - Nevada HUD Approved Housing Counseling
Agency Contacts for a listing of local housing counscling agencies approved by the United States
Department of Housing and Urban Development (HUD).

Version |.) NV NOD 0515 Page | of 4
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 94 of 100

TS No.; 2015-00998-NY
2 of ¢

NOTICE OF DEFAULT AND ELECTION TO SELL REAL PROPERTY
UNDER THE DEED OF TRUST

NOTICE IS HEREBY GIVEN THAT: WESTERN PROGRESSIVE - NEVADA, INC. is the duly appointed
Trustee under a Deed of Trust dated 04/04/2005, executed by Harold S. Correos And Rosemarie Correos,
Husband And Wife As Community Property, as trustor in favor of Alliance Bancorp, as Lender, Mortgage
Electronic Registration Systems, Inc., as Beneficiary , recorded 04/14/2005, under instrument no. 20050414-
0003789, in book ---, page ---, of Official Records in the office of the County recorder of Clark, County, Nevada
describing land therein as: .

COMPLETELY DESCRIBED IN SAID DEED OF TRUST

Securing, among other obligations, one Note for the Original sum of $ 377,000.00, that the beneficial interest
under such Deed of Trust and the obligations secured hereby are presently held by the undersigned; that a breach
of and default in the obligations for which such Deed of Trust is security has occurred or that payment has. not
been made of:

Installment of Principal and Interest plus impounds and/or advances which became due on 10/01/2010 plus
late charges, and all subsequent installments of principal, interest, balloon payments, plus impounds and/or
advances and late charges that become payable.

You are responsible to pay all payments and charges due under the terms and conditions of the loan
documents which come due subsequent to the date of this notice, including, but not limited to, foreclosure
trustee fees and costs, advances and late charges.

Furthermore, as a condition to bring your account in good standiag, you must provide the widersigned
with written proof that you are not in default on any senior encumbrance and provide proof of insurance.
Nothing in this notice of default should be construed as a waiver of any fees owing to the beneficiary under
the deed of trust, pursuant to the terms and provisions of the loan decuments..

The street address and other common designation, if any, of the real property described above is purported to be:
1830 Del Font Court, Las Vegas, NV 89117

That by reason thereof the present Beneficiary under such Deed of Trust has executed and delivered to said duly
appointed Trustee a writien request to commence foreclosure and has deposited with said duly appointed Trustee a
copy of such Deed of Trust and documents evidencing the obligations secured thereby and has declared and does
hereby declare all sums secured thereby immediately due and payable and has elected and does hereby elect to
cause the trust property to be sold to satisfy the obligations secured thereby.

“See Attached Declaration”

NOTICE

You may have the right to cure the default hereon and reinstate the one obligation secured by such Deed of Trust
above described. Section NRS 107.080 permits certain defaults to be cured upon the payment of the amounts
required by that statutory section without requiring payment of that portion of principal and interest which would
not be due had no default occurred. Where reinstatement is possible, if the default is not cured within the statutory
period set forth in NRS Section 107.080, the right of reinstatement will terminate and the property may thereafter
be sold.

Version 1.1 NV NOD 0515 Page 2 of 4
a
Case arco cn Document 1 Filed 01/15/21 Page 95 of 100

TS No.: 2015-00998-NV Sort S

3 of g

NOTICE OF DEFAULT AND ELECTION TO SELL REAL PROPERTY
UNDER THE DEED OF TRUST

To determine if reinstatement is possible and the amount, if any, to cure the default, contact:

DEUTSCHE BANK NATIONAL TRUST COMPANY, AS INDENTURE TRUSTEE UNDER THE
INDENTURE RELATING TO IMH ASSETS CORP., COLLATERALIZED ASSET-BACKED BONDS, SERIES
2005-5

C/O Ocwen Loan Servicing, LLC

1661 Worthington Road

Wes! Palm Beach, FL 33409

Phone: 877-596-8580

If you are the Trustor and wish to contact a representative of the Beneficiary to discuss foreclosure prevention
alternatives, please contact: 877-596-8580

For foreclosure status, please contact: Western Progressive - Nevada, Inc., Northpark Town Center 1000
Abernathy Rd NE; Bldg 400, Suite 200 Atlanta, GA 30328, (866)-960-8299

Additionally included with this Notice of Default, please see “Exhibit A” - Nevada HUD Approved Housing

Counseling Agency Contacts for a listing of local housing counseling agencics approved by the United States
Department of Housing and Urban Development (HUD).

Version 1.1 NV NOD 0515 Page 3 of 4
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 96 of 100

TS No.: 2015-00998-NV SAnibit S

NOTICE OF DEFAULT AND ELECTION TO SELLREALPROPERTY “444
UNDER THE DEED OF TRUST

if you have any questions, you should contact a lawyer or the governmental agency that may have insured your
joan. Notwithstanding the fact that your property is in foreclosure, you may offer your property for sale, provided
the sale is concluded prior to the conclusion of the foreclosure.

REMEMBER, YOU MAY LOSE LEGAL RIGHTS IF YOU DO NOT TAKE PROMPT ACTION.
2. The mortgage servicer has exercised due diligence to contact the borrower pursuant to Nevada Senate
Bill 321, Section 11(5), to "assess the borrower's financial situation and explore options for the borrower to
avoid foreclosure". Thirty (30) days, or more have passed since these due diligence efforts were satisfied.
Dated: September 25, 2015

Western Progressive - Nevada, inc., a for beneficiary

at

amika Y, mith, Trustee Sale Assistant

  

 

WESTERN PROGRESSIVE — NEVADA, INC. MAY BE ACTING AS A DEBT COLLECTOR
ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION OBTAINED MAY BE USED FOR THAT
PURPOSE.

State of Georgia }ss
County of Fulton}

On September 25, 2015, before me, Tanesha Humphrey, Notary Public, personally appeared Tamika Y.
Smith who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signatare(s) on the instrument the person(s), or the entity
upon behalf of which the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

 

,; es 7 qnheseses
Signature Zia OT (Seal) ae hp HUA, ptt Fe
+ . _“ ObAROs g,
Tanesha Humphrey '¢@) = xt Boat 83 0

~ ee es, . «oe
at is (AH ES ao
EqQie “erm FE
Oo Sy t ‘ 2 ae
2% Pup "ef SS
2, By... Mtge S s o os

Version {.1 NV NOD 0515 “ &> Feces Page 4 of 4

~
whi
meow vnomeoe eae
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 97 of 100

xnibit S

Declaration of Mortgage Servicer Pursuant to Nevada ¢ de
Senate Bill 321, Section 11(6)

Borrower(s): Harold Correos and Rosemarie O Correos

Mortgage Servicer: Ocwen Loan Servicing, LLC as Servicer for DEUTSCHE BANK NATIONAL
TRUST COMPANY, AS INDENTURE TRUSTEE UNDER THE INDENTURE RELATING TO IMH
ASSETS CORP., COLLATERALIZED ASSET-BACKED BONDS, SERIES 2005-5

Loan No.: 359167683

The undersigned, as an authorized agent or employee of the mortgage servicer named
above, declares that:

1. [[] The mortgage servicer has contacted the borrower pursuant to Nevada Senate
Bill 321, Section 11(2), to “assess the borrower's financial situation and to explore
options for the borrower to avoid a foreclosure sale”. Thirty (30) days, or more,
have passed since the initial contact was made.

2. (Athe mortgage servicer has exercised due diligence to contact the borrower
pursuant to Nevada Senate Bill 321, Section 11(5), te “assess the borrower's
financial situation and explore options for the borrower to avotd foreclosure”.
Thirty (30) days, or more, have passed since these due diligence efforts wera
satisfied.

3. [J] No contact was required by the mortgage servicer because the individual(s) did
not meet the definition of “borrower” pursuant to Nevada Senate Bill 321, Section
3.

4. [No contact was required because the requirements of Nevatia Senate Bill 321,
Sections 2-16, Inclusive, do not apply because the loan Is not a “residential
‘mortgage toan” because it ts not primarily for personal, family or household use or
is not secured by a mortgage or deed of trust on owner-occupied housing as
defined In NRS 107.086 pursuant to Nevada Senate Bill 321, Section 7.

I certify that this declaration Is accurate, complete and supported by competent andi reliable
evidence which the mortgage servicer has reviewed to substantiate the borrower's default
and the right to foreclose, including the borrower's loan status and joan information.

Dated: ithe Ith (hy Mtthew Owens

Conti Management Concdinalar

29161

mic ya eeesws [ARTETA
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 98 of 100

pxhubir
TS No.: 2015-00998-NV
AFFIDAVIT OF AUTHORITY TO EXERCISE THE POWER OF SALE

Trustee Name and Address: 6 of q
Record Title Holder: Western Progressive Nevada Inc
Northpark Town Center
1000 Abernathy Ra NE; Bldg 400,
OR Suite 200, Atlanta, GA 30328
Borrower(s):
HAROLD S, CORREOS AND ROSEMARIE
CORREOS
Property Address: Deed of Trust Document:

1830 De) Font Court, Las Vegas, NV 89117 Instrument No.: 20050414-0003789

STATE OF Cloride )
h >*
county of” Ril Beech _)

The affiant. ristln Frontera . being first duly sworn upon oath and under
penalty of perjury, attests as follows:

I.Jam an Conte age of Ocwen Loan Servicing, LLC. [ am duly authorized to make this Affidavit
on behalf of Ocwen Loon Servicing, LLC as servicer for DEUTSCHE BANK NATIONAL TRUST
COMPANY, AS INDENTURE TRUSTEE UNDER THE INDENTURE RELATING TO IMH ASSETS
CORP., COLLATERALIZED ASSET-BACKED BONDS, SERIES 2005-5 in its capacity as the current
beneficiary of the subject Deed df Trust ("Beneficiary") or the Servicer for the current beneficiary of the Deed
of Trust.

2. [ have the personal knowledge required to execute this Affidavit from my review of the business records of
the beneficiary, the successor in interest of the beneficiary or the servicer of the obligation or debt secured by
the deed of trust, my review of the records of the recorder of the county in which the property is located, and/or
title guaranty or title insurance issued by a titte insurer or Utle agent authorized to do business in this State. 1 can
confirm the accuracy of the information set forth herein. If sworn as a witness, | could competently testify to the
facts contained herein.

3. In the regular and ordinary course of business, it is Oewen Loan Servicing, LLC‘s practice to make, collect,
and maintain business records and documents related to any foan it originates, funds, purchases and/or services,
including the Subject Loan (collectively, “Business Records"). I have continuing access to the Business Records
for the Subject Loan, and L am familiar with the Business Records and I have personally reviewed the business
records relied upon to compile this Affidavit.

Version 1.1 NV AOA 0515

moe meee {AINTIIIAM LA CTA
Case 2:21-cv-00085-GMN-BNW Document 1 Filed 01/15/21 Page 99 of 100

: sit
TS No.: 2015-00998-NV
4

4, The fall name and business address of the current trustee or the current trustee's representative or assignee is:
, Western Progressive Nevada [nc Northpark Town Center 4
‘ 1000 Abernathy Rd NE; Bldg 400, Suite 200
Atlanta, GA 30328

meme wt 8 mm

 

5. The full name and business address of the current holder of the note secured by the Deed of Trust is:

—————__e ee eres ote
-DEUTSCHE BANK NATIONAL TRUST|c/o Ocwen Loan Servicing, LLC
COMPANY, AS INDENTURE TRUSTEE}1661 Worthington Road, Suite 100
UNDER THE INDENTURE RELATING} West Palm Beach, FL 33409

TO IMH ASSETS CORP.,,
COLLATERALIZED  ASSET-BACKED
BONDS, SERIES 2005-5

 

6. The full name and business address of the outrent beneficiary of reoord of the Deed of Trust is:
DEUTSCHE BANK NATIONAL TRUST|c/o Ocwen Loan Servicing, LLC
COMPANY, AS INDENTURE TRUSTEE|1661 Worthington Road, Suite 100
UNDER THE INDENTURE RELATING] West Palm Beach, FL 33409

TO IMH ASSETS —_—sCORP,,
COLLATERALIZED — ASSET-BACKED
BONDS, SERIES 2005-5

 

 

2 elements 4 PUP 6 Ce owumscestet =. fh Ree» be

 

7. The full name and business address of the currént servicer of the obligation or debt secured by the Deed of
Trustiss
Ocwen Loan Servicing, LLC

 

1661 Worthington Road, Suite 100
West Palm Beach, FL 33409

 

 

 

 

8. The beneficiary, lis successor in interest, or the trustee of the Deed of Trust has actual or constructive
possession of the note secured by the Deed of Trust and is entitled to enforce the obligation or debt secured by
the Deed of Trust.

9. The beneficiary, its successor in interest, the trustee, the servicer of the obligation or debt secured by the
Deed of Trust, or an attomey representing any of those. persons, has sent to the obligor or borrower of the
obligation or debt secured by the Deed of Trust a written statement containing the following information (1) the
amount of payment required to make good the deficiency in performance or payment, avoid the exercise of the
power of sale and reinstate the underlying obligation or debt, as of the date of the statement; (11) the arnount in
default; (IIL) the principal amount of the obligation or debt secured by the Deed of Trust; (IV) the

amount of accrued interest and late charges; (V) a good faith estimate of all fees imposed in connection with the
exercise of the power of sale; and (V1) contact information for obtaining the most current smounts due and a
local or toll free telephone number where the obligor or borrower of the obligation or debt may call to receive
the most current amounts due and a recitation of the information contained in this Affidavit.

10. The borrower or obligor may utilize the following toll-free or focal telephone number to inquire about the
default, obtain the most current amounts due, and receive @ recitation of the information contained in this

Affidavit: 1-800-746-2936.

Version 1.1 NV AOA 0515

mina moore [ANITA A A
Case 2:21-cv-00085-GMN-BNW Document1 Filed 01/15/21 Page 100 of 100

TS.No.: 2015-00998-NV Et S
we:

1), Pursuant to my review of the business records of the beneficiary, the successor in interest of the beneficiary,
and/or the business records of the servicer of the obligation or debt secured by the Deed of Trust; and/or the
records of the county recorder where the subject real property is located; and/or the title guararty or title
insurance issued by a title insurer or title agent authorized to do business in the state of Nevada, the following is
the (I) date, (Il) recordation number (or other unigue designation); and (IH) assignee of each recorded
assignment of the subject Deed of Trust:

December 15, 2009,

Instrument No. 2009121500021 76

From: Mortgage Electronic Registration Systems, Inc., solely as nominee for Alliance Bancorp.

To: DEUTSCHE BANK NATIONAL TRUST COMPANY, AS INDENTURE TRUSTEE UNDER THE
INDENTURE RELATING TO IMH ASSETS CORP., COLLATERALIZED ASSET-BACKED BONDS,
SERIES 2005-5

 
  

Affiant Signature: AWWA
Print Name:
Title: Net Te S Toth a __.

Ocwen Loan Servicing, LLC, servicer for DEUTSCHE BANK NATIONAL TRUST COMPANY, AS
INDENTURE TRUSTEE UNDER THE INDENTURE RELATING TO IM ASSETS CORP.,
COLLATERALIZED ASSET-BACKED BONDS, SERIES 2605-5

STATE OF FLORIDA
COUNTY OF PALM BEACH

 

The foregoing instrument was acknowledged and sworn before me this ¥ day of 4 . year of
ZOLS by __ Kristin Frontera as _ Contract Management Coontinatas of Ocwen Loan Servicing,
LLG is personally known to me or has produced as identification.

 

Notary Public - State of Florida
My Commission Expires: —--—~

¢.
Version 1.1 NV AOA 0515 wy oe Expiras 0772712019

 

seca yt eewews [TENANCE
